 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Martin-Brower Company and Warehouse Em-ployees, Local Union No. 730 of Washington,D.C. a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Cases 5-CA-12694, 5-CA-12736,and 5-CA-12737August 6, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 10, 1981, Administrative LawJudge Nancy M. Sherman issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, The Martin-Brower Company, Manassas, Virginia, its officers,agents, successors, and assigns, shall take the actionI Respondent asserts that the Administrative Law Judge's resolutionsof credibility, findings of fact, and conclusions of law are the result ofbias. After a careful examination of the entire record, we are satisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because the Administrative Law Judge resolvedimportant factual conflicts in favor of the General Counsel's witnesses.As the Supreme Court stated in N.L.R.B. v. Pittsburgh Steamship Compa-ny, 337 U.S. 656, 659 (1949), "([Total rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."Furthermore, it is the Board's established policy not to overrule an ad-ministrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing her findings.' In a footnote marked with an asterisk in the attached Decision, theAdministrative Law Judge discussed certain matters not directly relevantto the issues herein and expressed her desire that said footnote be excisedfrom the Decision. Inasmuch as the matters discussed in the footnote inquestion were not relied on by the Administrative Law Judge or any ofthe parties herein, and in the absence of exceptions to the suggestion thatthe footnote be excised, we hereby order that said footnote be physicallyexcised from the Decision of the Administrative Law Judge.In accordance with his separate opinion in Beasley Energy. Inc., d/b/aPeaker Run Coal Company. Ohio Division #1, 228 NLRB 93 (1977),Member Fanning would issue a prospective bargaining order.In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.263 NLRB No. 25set forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten you with dischargefor union activity, give you the impression ofsurveillance over union activity, solicit you totake grievances to us rather than attempt toobtain redress through organizing a union, orinterrogate you regarding union activity in amanner constituting interference, restraint, orcoercion.WE WILL NOT discharge you, demote you,or otherwise discriminate with regard to yourhire or tenure of employment or any term orcondition of employment, to discourage mem-bership in Warehouse Employees, Local UnionNo. 730 of Washington, D.C. a/w Internation-al Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, orany other union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofthe rights guaranteed you under the NationalLabor Relations Act.WE WILL offer employees Gary WilliamBurrell, Ross Alexander Cummings, WilliamLeo Heskett, Paul Bryant Jolley, Jr., RobertIvar Lohman, Charles Franklin Payne, PhilipIsaac Posey, Kenneth Ray Walton, and (if wehave not already done so) Ernest Richard(Buck) Zoretic reinstatement to the jobs ofwhich they were unlawfully deprived or, if194 THE MARTIN-BROWER COMPANYsuch jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or other rights and privileges previous-ly enjoyed, and WE WILL make them whole,with interest, for any loss of pay they mayhave suffered by reason of the discriminationagainst them.WE WILL remove from the personnel foldersof Burrell, Cummings, Heskett. Jolley,Lohman, Posey, Walton, and Zoretic, and giveto them, the documents which we prepared tojustify or memorialize the false reasons wegave for their discharge and Lohman's demo-tion.WE WILI., on request, bargain with Ware-house Employees, Local Union No. 730, as theonly representative of the employees in the ap-propriate unit, and embody in a signed agree-ment any agreement reached. The appropriateunit is:All warehousemen and forklift operatorsemployed by us at our Manassas, Virginia,location, excluding all office clerical em-ployees, truckdrivers, receiving clerks, ship-ping clerks, guards, and supervisors as de-fined in the Act.THE MARTIN-BROWER COMPANYDECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge:These consolidated cases were heard before me in Wash-ington, D.C., and in Woodbridge, Virginia, on February23-26 and March 16-18, 1981, pursuant to charges filedon October 17, 30, and 31, 1980; a complaint issued inCase 5-CA-12694 on December 18, 1980, and amendedfrom time to time thereafter; and a complaint issued inCases 5-CA-12736 and 5-CA-12737 on January 7, 1981,and amended from time to time thereafter. As so amend-ed, the complaints allege, inter alia, that RespondentMartin-Brower Company violated Section 8(a)(1) of theNational Labor Relations Act, as amended (the Act), byinterrogating employees about activities on behalf ofWarehouse Employees. Local Union No. 730 of Wash-ington, D.C., a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica (the Union), by threatening employees with dischargefor union activity, by creating the impression of surveil-lance over union activity, and by soliciting grievancesfrom employees in order to discourage union activity. Asamended, the complaints further allege that Respondentviolated Section 8(a)(3) and (1) of the Act by requiringemployees to fill out a new form when they pickedorders, by demoting employee Robert Ivar L.ohman, andby discharging employees Lohman, Ernest Richard Zor-etic, Ross Alexander Cummings, Paul Bryant Jolley, Jr.,Gary William Burrell, William Leo Heskett, Philip IsaacPosey, Charles Franklin Payne, and Kenneth RayWalton, to discourage union activity. Respondent admitsthat it required the new form, demoted Lohman, and dis-charged all the named employees except Payne; butdenies in its answers the independent 8(a)(l) allegations;contends that the form requirement, the demotion, andthe conceded discharges were for lawful reasons; andfurther contends that Payne voluntarily resigned. One ofthe complaints further alleges that Respondent refused tobargain with the Union, in violation of Section 8(a)(5) ofthe Act. The record contains no evidence of a bargainingdemand. The brief filed by counsel for the GeneralCounsel in effect withdraws the 8(a)(5) allegation, butseeks a bargaining order to remedy the alleged 8(a)(1)and (3) violations.On the basis of the entire record, including the demea-nor of the witnesses, and after due consideration of thebriefs filed by the General Counsel and Respondent, Ihereby make the following:FINDINGS OF FACTI. JURISDIC1 IONRespondent is a Delaware corporation engaged in theinterstate and intrastate distribution of food and paperproducts for fast-food restaurants from various locations,including the Manassas, Virginia, facility involvedherein. In the course and conduct of its Manassas, Vir-ginia, business operations, Respondent annually performsservices valued in excess of $50,000 outside Virginia. Ifind, as Respondent admits, that Respondent is engagedin commerce within the meaning of the Act, and that ex-ercise of jurisdiction over its operations will effectuatethe policies of the Act.The Union is a labor organization within the meaningof the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background: the Union's Majority Status, AllegedIndependent 8(a)(1) ViolationsRespondent's Manassas warehouse and distributioncenter services McDonald's fast-food restaurants. Ordi-narily, this facility serves only the mid-Atlantic area.However, between June 2 and September 20, 1980,1 theunion-represented truckdrivers of M & M TruckingCompany were on strike. During this period, Respondenttook on responsibility for servicing the 115 McDonald'srestaurants normally served by M & M.About September 29, after the M & M strike hadended, an M & M driver came to Respondent's ware-house to pick up some products which were used by therestaurants normally serviced by M & M but not used bythe restaurants normally serviced by Respondent. The M& M driver told employee Burrell that the M & M em-ployees' working conditions had materially improvedafter their union and M & M "had got things togetherand got it straight." The two discussed the employees'"problems" at Respondent's warehouse, and the M & MAll dates hereafter are 1980, unless otherwise specified.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver told Burrell how to go about getting a union atRespondent's facility.Thereafter, while the employees were on their breakand the M & M driver was still on the premises, he andBurrell discussed the matter with employees Payne,David Cole, Lewis E. Huffer, Jr., John Shutlock, andothers, in the breakroom of the transportation office.During this discussion, Dick Morrison (admittedly a su-pervisor) walked into the room a couple of times. Cole,who had once been a member of the Union, supplied theUnion's telephone number, and the M & M driver used itto telephone the Union from the breakroom upstairs. Thedriver related some of the alleged problems of Respond-ent's employees, alleged that some of them were"scared" and gave the Union Burrell's home telephonenumber.Later that afternoon, Union Representative Murrytelephoned Burrell at his home. Murry said that the firstthing to do in order to organize the facility was to obtainthe employees' names and telephone numbers in order tosend out authorization cards. Burrell obtained such infor-mation before work and during his breaks. Among theemployees who responded favorably to his prounion ob-servations were Payne and Walton. David Hougham (ad-mittedly a supervisor) testified that on September 29Payne said that he had made plans to take care of someof the problems and that it concerned a union, and thatHougham replied he did not want to talk about it.At Burrell's instance, he, Payne, and Walton went onThursday, October 2, to a nearby motel, the HolidayInn, and reserved a room for a union meeting to be heldon the morning of Saturday, October 4. They rented theroom in Respondent's name, so that Respondent's em-ployees would know where to come. As the three wereleaving, Warehouse Manager Jeffrey E. Streilein, admit-tedly a supervisor, pulled his car into the parking lot,and waved at them as he entered the building. All threewaved back. The three employees had expected to payfor the room themselves, but, when they arranged to beaddressed at the meeting by the union president, he saidthat he would pay for the room.Thereafter, Burrell and Payne talked to second-shiftemployee Joe Lenk, who took care of telling employeeson his shift about the meeting, and to third-shift employ-ee Posey, who relayed this information to the employeeson his shift. Before work and during breaks, first-shiftemployees Burrell and Payne told the employees on theirshift when the meeting was to be held, and if theywanted to come they would not be fired, "don't worryabout it."The parties stipulated that as of October 6, 36 namedemployees were in a unit (described in Conclusion ofLaw 6, infra) which is admittedly appropriate for collec-tive-bargaining purposes, and which consists essentiallyof Respondent's warehousemen. On October 4, 19 ofthese employees signed union authorization cards whoseauthenticity and operative effect are conceded by Re-spondent.2Among the employees who signed cards at2 The cards were headed "Authorization for Representation under theNational Labor Relations Act." Above the blanks calling for the employ-ee's signature and other identifying data, the cards stated:the October 4 meeting were all of the alleged discrimina-tees except Walton and Zoretic. Among those whosigned union cards on October 4 were eight employees(Altizer, Carlson, Carper, Casey, Cole, Reid, Shutlock,and White) who were still on Respondent's payroll as ofthe March 1981 hearing. Also on October 4, employeeCarl Fisher signed a card.3On October 6, unit employees Huffer (still employedby Respondent as of March 1981) and Mann signedcards. Also, unit employee Williams testified that on Oc-tober 6 he read, signed, and dated a union card and thatas to the printed portions thereon, it looked like another,admittedly authentic authorization card which was re-ceived into evidence. He further testified that employeePosey had given the card to him with the representationthat it was a union card and had showed him how to fillit out, and that after filling it out Williams returned it toPosey, who put it on his clipboard. Posey testified thaton October 6 Williams read and signed his card and gaveit back to Posey, that he put it on his clipboard and set iton the inside of his truck, that the clipboard fell outwhen the truck hit a bump, and that Posey looked forthe clipboard but could not find it. Williams' card will becounted. Hedstrom Company, a subsidiary of BrownGroup, Inc., 223 NLRB 1409, 1411 (1976), modified andremanded 558 F.2d 1137 (3d Cir. 1977); Aero Corporation,149 NLRB 1283, 1291 (1964), enfd. 363 F.2d 702 (D.C.Cir. 1966), cert. denied 385 U.S. 973 (1966).Alleged discriminatee Walton signed a union card onOctober 7, but his job classification of mechanic is ex-cluded from the unit. Alleged discriminatee Zoreticsigned a card on October 10, and backdated it October 5,the date when he had expected Burrell to comply withZoretic's request therefor (see infra sec. II,B,I).The October 4 Holiday Inn union meeting for thewarehouse employees was held in the morning. Thatafternoon, admitted Supervisor Leslie C. Randall, Jr.,who was then Respondent's transportation manager, metat the Holiday Inn with six or seven of Respondent'sdrivers to discuss their grievances and problems. As Ran-dall sat down, the drivers told him that a group of ware-house employees had held a union meeting at the Holi-day Inn that morning. Randall asked who had attended,but the drivers refused to tell him. On the following day,October 5, a driver (not in the appropriate unit) told Su-pervisor Streilein that the driver had been invited to aunion meeting which had been held in Manassas, but haddeclined to attend. Streilein thanked him for the informa-tion, which Streilein reported on Monday, October 6, toEdward L. Werner, who was the manager of the Manas-I, the undersigned employee of Company: Address ofCompany: authorize Local affiliated with the[Teamsters] to represent me in negotiations for better wages, hoursand working conditions.Each card received in evidence has the Union's local number in the ap-propriate blank. Although the physical appearance of some of the cardssuggests that the employee himself did not fill in the local number, atleast when he signed the card, Respondent does not contend as to anycard that this space was blank when the card was signed.I My finding as to Fisher's card is based on a comparison between hispurported signature and other entries on that card and exemplars of hissignature in Respondent's personnel file. See Justak Brothers and Compa-ny, Inc., 253 NLRB 1054, 1079-80 (1981).196 THE MARTIN-BROWER COMPANYsas distribution center and Streilein's immediate superior.Also on October 6, Randall told Werner, Randall's im-mediate superior, that some warehouse employees hadheld a union meeting on October 4. Werner asked howRandall had found out and how he was involved. Ran-dall said that he had found this out during a meetingwith the drivers. Werner asked how he knew about thedrivers having a meeting and how he had got involvedwith the whole situation. Randall replied that the drivershad called him on that Saturday afternoon and asked himto meet with them. Werner asked who had attended thewarehousemen's union meeting, and Randall replied thathe did not know.My findings in the preceding paragraph are based onthe testimony of Streilein and Randall, who were calledas adverse witnesses by the General Counsel. They werethe General Counsel's second and third witnessses, re-spectively, and were sequestered during the other wit-nesses' testimony. The General Counsel's first witnesswas Werner, who was called as an adverse witness andwho thereafter was present during almost the entirehearing. Werner initially testified for the General Coun-sel that he had heard nothing about union activity, in-cluding rumors, until he received the Union's representa-tion petition on October 20. Then, he testified that,before October 20, the only thing he could recall whichmight be considered an organizing attempt was Randall'sOctober 4 meeting with the drivers. Thereafter, Supervi-sors Streilein and Randall testified to the foregoing Octo-ber 6 reports to Werner about the union meeting, andWarehouse Supervisor David Hougham testified thatabout October 11, Werner told him about "rumors" of aunion meeting. Werner was Respondent's last witness.On cross-examination by the General Counsel, he ad-mitted having heard prior to October 7 about the ware-housemen's October 4 union meeting.About 8 or 9 a.m. on Monday, October 6, employeeBurrell told Warehouse Manager Streilein that he couldtell Werner that the employees had had a meeting at theHoliday Inn. Streilein said that he knew all about themeeting at the Holiday Inn and about the union cardsbeing signed. Burrell told Streilein to tell Werner thatBurrell was going to vote for the Union.4As describedin detail infra, Respondent discharged employees Burrelland Heskett later that day; discharged Cummings, Jolley,and Posey in the afternoon of October 7; and demotedLohman about 8:30 p.m. that day.October 7 was also employee Payne's last day of em-ployment (see infra, sec. II,B,4,e). At or about 11 p.m.,he was called to Werner's office. During this discussion,Werner "kept asking" Payne where he had been thatweekend. Eventually, Payne told Werner that the em-ployees had had a union meeting. Werner said that he al-ready knew about "all your meetings," and "if youwanted somebody to talk to why didn't you come to me[I] was back in town Friday." Payne said that hehad not known that Werner was back. Werner askedwhere he had been on Thursday, whether he was rentingany rooms. Payne (who on Thursday, October 2, had4 This finding is based on Burrell's testimrnony. Streilen testified that hecould not recall that Burrell imparted his feelilng atblul the Union.participated in renting the Holiday Inn room where themeeting was held) untruthfully replied that he did not re-member. Werner told him not to worry about it, andasked what he and Burrell had been doing in the trans-portation office on Tuesday.5Payne again said that hedid not remember.6Employee Reid did not attend the October 4 unionmeeting, but he signed a union card that day at Cum-mings' solicitation. The discharges during the week fol-lowing the union meeting caused him to go to workevery day with what he testimonially described as "asick feeling in my stomach not knowing whether Iwould be working for one day or one hour to the next."About October 11, he approached Supervisor Houghamand, in Center Manager Werner's presence, asked wheth-er Reid could expect to keep his job. Reid received noanswer. A day or two later, Reid was approached at hiswork station by Werner, who asked what Reid knewabout the union activities. Reid said that he had been"approached by them," but did not know a whole lotabout the union activities. Werner asked why Reid hadnot attended the union meeting. Reid replied that he didnot think it was in his best interest. Werner said thatReid was a good worker, that he must be an "angel to beable to keep [his] head straight and work in the sur-roundings that [he] was in and not get [himself] intotrouble," and that Reid "was the most outstanding repre-sentative of the human being that [Werner] had runacross." Werner asked Reid if he had known about theunion meeting. Reid said yes. Werner asked why Reidhad not come to Werner and told him about it. Reid saidthat he did not want to waste his breath. Reid testifiedthat he made this remark because he had received no re-sponse from any of several members of managementwhom he had approached about continuing "problems."'The last alleged discriminatory discharge (Walton) oc-curred on October 15. On October 25, during an em-ployee meeting where employees were given a newbenefits booklet and a printed employee handbook,Werner said that he wanted to try to indoctrinate thenew employees who had been hired on to replace certainother employees. Werner said that he wanted to makesure everybody got out to a good sound start, that cer-tain employees had taken it upon themselves to attendmeetings that were not held or authorized by him, andthat any person taking part in any such meetings woulds As previously noted, the transportation office was the scene of thediscussion among employees, including Payne. which was observed byMorrison and led to the employees' first contact with the Union Burrelltestified that this discussion took place on September 29. a Monday.6 My findings regarding Werner's statements are based on Payne's ies-timorvy. I do not credit Werner's denials (see infra fn. 87).7 My findings as to this Reid-Werner conversation are based on thetestimony of Reid, who at the time of the hearing was still in Respond-ent's employ and was testifying under subpoena. Werner denied havingany conversation with Reid on October 6 or 7 concerning attendance at aunion meeting, union activities, or coming to Werner with reports of theUnion To the extent this ma) constitute a denial of Reid's testimonyabout the consersation. which he placed as hasing occurred about aweek after the October 4 union meeting "glse or take a few days" and Ito 3 days after several third-shift terminations (third-shift employee Jolleywas terminated on OLtober 8), for demeanor reasons I credit Reid. Seealst injira at fn 87197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe dealt with in a similar manner. He then said, "youknow what I mean, don't you?"8B. The Alleged Discriminatory Demotion andDischarges; Further Alleged Interference. Restraint,and Coercion1. The discharge of Zoretic; alleged unlawfulinterrogation by Supervisor MorrisionZoretic started working for Respondent on June 17,1980, at $6 an hour. He was hired as a part-time employ-ee, but the record suggests that he was a full-time em-ployee at the time of his October 1980 discharge. About3 or 4 weeks after Zoretic's hire in mid-June, leadmanReid (not claimed to be a supervisor) told him that hewas "doing good"; that he was fast, was efficient, andgot the job done. Between July 7 and August 25, 1980,Zoretic was off the job because of an on-the-job injury.After his return, Zoretic heard "talk" from fellow em-ployee Posey, and perhaps others, which led Zoretic tothink that Werner was going to fire him because of thisabsence. However, effective September 17, 1980, 90 daysafter his hire and about 3 weeks before his October 7 dis-charge, he received a 48-cent increase, explained in hispersonnel folder as "90 days increase per personnel prac-tices," over his $6 starting rate. Moreover, 2 or 3 weeksbefore Zoretic's discharge, Warehouse Manager Streileintold him that he was "doing great" and that Streilein had"no complaints whatsoever." Zoretic testified withoutcontradiction that when he did picking work, he was oneof the fastest pickers.Zoretic's duties required him to use a pallet jack,which is a miniature forklift. He preferred to use a par-ticular pallet jack, which was also used by other employ-ees. In April 1980, this and other pallet jacks had beenrepainted by several of Respondent's supervisors, includ-ing Hougham on his own time. By about the third weekin September 1980, the face of the pallet jack preferredby Zoretic had been marked up by other employees withprofanity and "remarks of higher ups."9Zoretic askedone of the mechanics to repaint the pallet jack. At thattime, all the others were being repaired if necessary andcompletely repainted; and the mechanic said that whenhe got around to it, he would repaint all of Zoretic's pre-ferred pallet jack.About the middle of the last week in September, andafter the elapse of 4 or 5 days without any action regard-ing Zoretic's preferred pallet jack, Zoretic arrived at thewarehouse early, but was forbidden to punch in until theregular starting time. He took from the mechanic's cagethe only paint which Zoretic could find, a spray can ofred paint, and spray-painted part of the pallet jack.which was yellow. Then, he took a Magic Marker, andmarked on the red-painted area his initials and the words' My findings regarding the content of Werner's speech are based onReid's testimony. Streilein, Hougham, and Randall were also present atthe October 25 meeting, but were not asked about it. For demeanor rea-sons, I do not credit Werner's uncorroborated denials. See also infra atfn. 87.9 This finding is based on Zoretic's testimony. For demeanor reasons, Ido not accept Hougham's denial. Streilein testified that he did not recallwhether that particular pallet jack had marking on it, but that he did notknow that particular jack by name and number"2nd shift."'°The markings which Zoretic put on thepallet jack did not affect the way it ran.Later that say, Supervisor Hougham asked Zoretic ifhe knew who had painted the pallet jack. Zoretic saidthat he had. Hougham did not write him up at that time.A day or two later, on or about after October 2, a noticeappeared on the employee bulletin board that employeeswere not to paint or mark on any equipment in the ware-house. Also posted was a photograph (taken byHougham with a company-owned camera) of the palletjack after Zoretic had spray-painted and initialed it.Center Manager Werner testified that after Zoretic de-faced the pallet jack, Werner and Streilein decided togive Zoretic a written reprimand therefor and to requirehim to repaint the pallet jack.On October 2, Zoretic received a telephone call athome from a caller who said that he worked for Re-spondent and was known by Zoretic but refused to iden-tify himself. The caller asked how Zoretic felt about aunion getting in. Zoretic said that he would listen toboth sides, and would favor a union if it could help himwith his money problems. The caller said that a unionmeeting would be held at 9 a.m. on October 4 at theHoliday Inn in Manassas.When Zoretic went to work that night, he told Super-visor Morrison that Zoretic had received a telephonecall asking how he felt about a union. Morrision askedwhat the caller had said. Zoretic replied that the callerhad said there was to be a meeting. Zoretic asked wheth-er his job security would be affected if the Union tried toget in. Morrision said, "No, we have been expecting itand there is nothing we can do about it ...if you hearanything else, let me know." Morrision also asked Zore-tic if he knew "where (the Union] was at"; he untruthful-ly said no. tZoretic did not attend the October 4 union meeting.On October 5, he was present in a group of several em-ployees, including Heskett, while they were doing theirwarehouse paperwork. Using a normal, happy tone ofvoice, they were discussing how well the union meetinghad gone. Supervisor Hougham was in the vicinity.Later, Supervisor Morrison encountered Zoretic andasked if he heard anything else. Zoretic said no.Also on October 5, Supervisor Hougham gave Zoretican "Employee Disciplinary Report" filled out and signedby Warehouse Manager Streilein. The document wasdated October 2, 1980; described Zoretic's action inpainting and initialling the headpiece of the pallet jack;and stated that it was a "warning" and "The next inci-dent of this nature will result in a 3-day suspension." Thedocument further stated that this was Zoretic's first of-fense. Hougham told Zoretic that this was a warningletter for painting the pallet jack, and "just sign it. Thereis nothing to really worry about." Hougham said nothingO0 The initials were "B.Z." Zoretic's nickname is "Buck ""i My findings as to the Morrsion-Zoretic conversation are based onZoretic's testimony. Although Zoretic's two piehearing statements didnot refer to Morrison's inquiry about where the union meeting was to beheld, Zoretic appeared to be a wholly honest witness, whereas Morri-son's demeanor was unpersuasive and his testimony was as to certaincritical matters internally inconsistent. I discredit Morrison's version ofthe conversation to the extent it is not corroborated by Zoretic.198 THE MARTIN-BROWER COMPANYabout discharge, did not indicate in any way that furtheraction would be taken, and did not ask him to speak toanyone else in management. Without raising his voice inany way, Zoretic signed the document.Employee Burrell was supposed to bring Zoretic aunion card for his signature on October 5, but did not doso. That evening, Zoretic telephoned him and arrangedfor him to bring one down the next day, October 6. Bythe time Zoretic got to the warehouse on October 6,Burrell had been terminated without having a chance togive Zoretic a card.Immediately after Zoretic punched out on October 6,Supervisor Hougham said that he had orders that Zore-tic had to paint the pallet jack over again. Hougham didnot tell Zoretic who had issued these orders; Houghamtestimonially attributed them to Streilein, who testimon-ially attributed them to Hougham. (As previously noted,Werner testified that he and Streilein had decided toimpose this requirement.) Zoretic said that he had al-ready received a warning letter, and asked whether hehad to repaint the pallet jack too. Hougham said yes.Zoretic asked if this said, "okay, I guess I still have to doit then." He did not raise his voice or use any obsceni-ties. Hougham gave him some yellow paint and a brush,and said that when Zoretic had finished painting thepallet jack he was to tell Hougham about it and couldthen go home. Zoretic painted almost the entire palletjack, and put several coats of yellow paint over the redpaint to cover it.I2Immediately after he finished paint-ing it, another employee drove it away. Zoretic then re-ported to Hougham that the repainting job was finished,and Hougham showed him where to get the brush clean-er. He cleaned his brushes, put everything away, wentout the door, and headed for the gates.At this point, Morrison sent Hougham to call Zoreticback in. When Hougham told Zoretic that Morrisonwanted to see him, Zoretic went back into the buildingand went into the receiving office to see Morrison, whoasked whether Zoretic was the one who painted thepallet jack. When Zoretic said yes, Morrison told himthat he was terminated. Zoretic said, "what?" Morrisonsaid that he was fired. Morrison said nothing about Zore-tic's being insubordinate, and gave him nothing in writ-ing. Zoretic did not raise his voice at Morrison, and usedno obscenities; all Zoretic said to Morrison was"what?" I tOn the following day, October 7, Zoretic approachedWerner and asked whether there was any way Zoreticcould get his job back. Werner obscenely and emphati-cally said no, why should he? Zoretic said that he haddone his job well. Werner said, "yes, but you destroyedmy pallet jack." Zoretic said that all he had done waspaint on it. Werner repeated that Zoretic had "ruined"Werner's $4,000 pallet jack. Zoretic said that whileworking for Respondent he had received only one warn-ing letter, and he had thought three warning letters con-2 This finding is based on Zoretic's testimony. For demeanor reasons,I do not accept Hougham's testimony that Zoretic painted only the redand a portion around "just to blend it in.a3 My findings as to the Zoretic-Morrison conversation are based onZoretic's testimony For reasons stated infra. I do not accept Morrson'sversion.stituted grounds for dismissal. Werner said that this wasno excuse, and Zoretic had set a bad example for every-one in the warehouse. Zoretic said that he had repaintedmore of the pallet jack than he had painted, and that hehad really righted his wrong. Werner said that Zoretichad not righted it, and that all he had done was to coverit up. Werner said nothing about Zoretic's being insubor-dinate. 14On October 9, when Zoretic came in to pick up hispaycheck, Streilein asked him to sign a document whichstated that Zoretic had been terminated on October 6 forinsubordination. When received in evidence as part ofZoretic's personnel folder, this document contained anentry in Streilein's handprinting, "Employee became in-subordinate when required to clean the pallet jack he de-faced last week"; Streilein testified that on the day afterZoretic's discharge, Streilein had done the "paperwork"on Zoretic's discharge as a "formality" after Morrisontold Streilein that Zoretic had been discharged for beinginsubordinate to Morrison. The document also containsanother entry, in printing, which does not resemble Strei-lein's and was admittedly not inserted by Morrison, "To:David Hougham"; an entry that this was Zoretic'ssecond offense; and Werner's initials with an October 7date in the space for the center manager's signature. It isunclear from the record which (if any) entries specifiedin the last two sentences were on the document whenStreilein gave it to Zoretic on October 9. Zoretic refusedto sign it, stating that he had not been insubordinate, thathe had painted and repainted the pallet jack on his owntime, and that he had not got "loud mouth" with anyone.Streilein again said that Zoretic had to sign it. Zoreticagain refused and asked for his paycheck. Streilein left,came back, said that he could not make Zoretic sign thedocument, and gave Zoretic his paycheck.Zoretic did not obtain a union card until October 10.He read the card, signed it, and backdated it October 5,the day on which Burrell was supposed to give Zoretic acard and had not. Then, Zoretic gave the card to Bur-rell.Thereafter, the Unemployment Division, Virginia Em-ployment Commission sent Respondent a form statingthat Zoretic had filed a claim for unemployment com-pensation. The form stated, inter alia:TO EMPLOYER: ...Unless this form is complet-ed and returned ...within 5 calendar days ...benefits may be awarded without considering yourreason for this claimant's unemployment. Give com-plete information regarding the claimant's separa-tion from your employ. A predetermination fact-finding proceeding, which you may attend, will bescheduled in a case where any issue is raised.This form was filled out on October 22 by Streilein onRespondent's behalf. Streilein checked the "yes" boxesafter the inquiries, "Do you wish to attend a predetermi-14 My findings as to this conversation are based on Zoretic's testimo-ny. For demeanor reasons. I do not accept Werner's denial that he usedobscenities and accused Zoretic of ruining the pallet jack. See also infraat fn 87.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation fact-finding proceeding?" and "7. Do you knowof any reason why this claimant should not be entitled tounemployment compensation benefits?" Also, in responseto "8. Enter an 'X' in the appropriate block to indicatethe reason for claimant's separation from your employ."Streilein checked the "Discharged" box. The form statesthat a "yes" under item 7 or a "discharged" under item 8is to be explained in detail under "Remarks." Streileinwrote under "Remarks," "Employee grossly defacedcompany property, i.e., a pallet jack, by painting on itwith red paint & initialling it in black." Streilein testifiedthat the "Remarks" entry had been filled out in connec-tion with item 7, and did not purport to be the reason forZoretic's discharge. On this form, Streilen did not statethat Zoretic had been discharged for insubordination.The first witness who testified at the hearing wasCenter Manager Werner, who was called by the GeneralCounsel as an adverse witness. Werner testified at thattime that, although he was involved in the decision toissue a written reprimand to Zoretic for defacing thepallet jack, Werner was not involved in the decision todischarge him. Werner further testified that it was hisunderstanding that Zoretic was discharged for insubordi-nation to Hougham. Thereafter, Werner was presentduring almost the entire hearing. On the second day ofthe hearing, Hougham, who was not present duringWerner's testimony, testified that Zoretic was not insub-ordinate to him, and that Hougham had never told Mor-rison that Zoretic was insubordinate to Hougham. Laterthat same day, Morrision, who was present duringWerner's and Hougham's testimony, testified that Morri-son discharged Zoretic partly because he had defacedcompany property and partly because of insubordinationto Morrison. Initially, Morrison testified that Zoretic wasinsubordinate to Morrison when Zoretic was told to re-paint the pallet jack, but Morrison then admitted thatsuch instructions proceeded from a supervisor other thanMorrision. Thereafter, Morrison testified that he couldnot remember what Zoretic said to Morrison that was in-subordinate, or whether Zoretic was insubordinate toMorrison before or after repainting the pallet jack, orwhether Zoretic was insubordinate to Morrison before orduring the October 6 interview, to which Morrison ad-mittedly called Zoretic with the intention to terminatehim. In view of Morrison's testimony in connection withZoretic's alleged insubordination; because of the improb-ability of Morrison's testimony that Zoretic (who had apregnant wife and unpaid bills) took no issue with Morri-son's assertion that he was being let go for painting thepallet jack for being insubordinate; and for demeanorreasons, I credit Zoretic's version of the termination in-terview.On the seventh and last day of the hearing, Werner,who was Respondent's last witness, testified on cross-ex-amination that (contrary to his testimony on the firstday) nobody (to the best of his knowledge) had ever toldhim that Zoretic was insubordinate to Hougham, andthat Werner understood Zoretic had been insubordinate,not to Hougham, but to Morrison. Werner went to tes-tify that, when he talked to Morrison after hearing himtestify, Morrison had told him that Zoretic was insubor-dinate to Morrison while Zoretic was in the process ofrepainting the pallet jack and stowing the gear away.Werner's testimony aside, there is no evidence that Zore-tic talked to Morrison during this period. Werner furtherstated that after hearing the testimony, he had concludedthat "the supervisor involved was hasty in this assess-ment of what took place" in connection with Zoretic,and that Respondent intended to offer him reinstatementand to make him whole for loss of pay and medical cov-erage. Respondent's announced intentions in this respectdo not constitute probative evidence regarding whetherZoretic's discharge violated the Act. They are mentionedin this connection because of their possible effect on anyaffirmative relief to be afforded Zoretic in the instantproceeding.2. The discharge of Cummings and Jolleya. Respondent's policy regarding the number of writtenwarnings prior to dischargeAs discussed infra, Respondent contends that Cum-mings and Jolley were discharged because they had eachreceived their third written warning. The parties are indispute regarding what Respondent's policy is with re-spect to the number of warnings which an employee isallowed to receive before being discharged. Cummingstestified that at a meeting of all personnel around early1979, just before the Manassas facility began operations,the employees were told that they were to be given a 3-day suspension for a fourth reprimand and to be termi-nated for a fifth reprimand. Cummings testified that man-agement representatives Ballentine (the Manassas facili-ty's first distribution center manager), George Kimberly(warehouse manager at that facility until September1980), and Tom Carter (a distribution center manager inChicago) were present at this meeting. All three of theseindividuals were still in Respondent's employ at the timeof the hearing, but none of them was called to testify,and Cummings' testimony as to what was said at thismeeting is uncontradicted.i5The "Employee Disciplin-ary Report" forms used by Respondent call for an indi-cation as to whether the offense is the first, second,third, or fourth. 16 Werner, who was distribution centermanager when Cummings and Jolley were discharged,testified on the first day of the hearing, as an adversewitness for the General Counsel, that the usual policy atthe Manassas facility is to discharge an employee uponhis receiving a third written warning, but sometimessuch an employee is not discharged "depending on thegravity of the situation"; and in management's determina-tion whether to discharge an employee upon his thirdwritten warning, "The primary factors are the serious-ness of the situation, the tenure of the employee, if he is15 There is no evidence that Werner, who denied making such remarksto Cummings, attended the February 1979 meeting. Werner did not startworking at the Manassas facility until January 1980." Werner initially testified (in response to an inquiry about the reasonfor the fourth-offense indication) that these forms are used in all of Re-spondent's warehouses, and that different disciplinary standards are inplace at all locations. However, he later testified that the forms were"created" by then Warehouse Manager Kimberly. Still later, Werner tes-tified that the centers covered by bargaining agreements were the onlyones which do not follow the three-warnings-and-out policy.200 THE MARTIN-BROWER COMPANYa probationary employee or if he has satisfied a proba-tionary period." Warehouse Manager Streilein testifiedthat, although a third offense is supposed to be automati-cally grounds for termination, this has not always beenthe case. Werner testified that employee John Harrison,who was hired in June 1980 and discharged in late Sep-tember 1980, was not discharged until he had committeda fourth offense. In February 1980, Werner signed anemployee disciplinary report which stated on its facethat it was employee Brian Spitler's third offense. Spitlerwas retained in Respondent's employ until April 1980,when he received an employee disciplinary report onwhich two offenses were checked and which stated onits face that this was his fourth offense.'7A July 1980disciplinary report in Heskett's personnel folder states onits face that it is the second such report, and goes on tostate that if the offense is repeated, Heskett will be facedwith a 3-day suspension or stronger disciplinary meas-ures.Respondent contends that it had a policy of dischargeupon receipt of a third written warning. Respondent'sbrief does not advert to Werner's testimony as a witnessfor Respondent, after he had heard Cummings and Jolleytestify and inconsistent with his initial testimony whencalled by the General Counsel, that Respondent had a"three-and-out" discipline policy.18Nor does Respond-ent's brief rely on the testimony of former SupervisorLarry F. Klouser, whose resignation Respondent pro-cured after he admitted stealing from Respondent (seeinfra sec. II,B,4,a), that "the third time you're written up,you're terminated." Respondent's brief does rely on thetestimony of employee Zoretic that "three warning let-ters constitutes grounds for dismissal," but this does notconstitute a statement that dismissal is automatic, andZoretic, who worked for Respondent between June andOctober 1980, based his testimony entirely on what hehad been told by an undisclosed number of fellow em-ployees, including leadman Lohman. Further, Respond-ent points to the testimony of former employee Laymon,who worked for Respondent between July 1979 and Sep-tember 1980, that when he was hired, "my immediate su-pervisor and-I'm not certain, but I believe there weredocuments shown to me that said, you were allowed, tomy understanding, two warnings and upon the third in-fraction you would be dismissed" (cf. supra at fn. 17).Respondent failed to produce these alleged documents;and for reasons set forth infra sec. II,B,4,a, Laymon hadvery strong reasons for giving evidence favorable to Re-spondent. Notwithstanding the testimony relied on byRespondent, I find from the documentary evidence andthe credible testimony that Respondent did not followJ" The first file document reflecting disciplinary action with respect toSpitler is not on the regular "Employee Disciplinary Report" form.Flowever, there is no evidence that Werner knew this when he signed thethree regular "Employee Disciplinary Report" forms, which state ontheir face that the offense was Spitler's second, third, and fourth, respec-tively. Employee Lowell Laymon's personnel file shows that he was re-tained after receiving three "Employee Disciplinary Report" forms, butboth the May 1980 and the July 1980 forms state on their face that theyreflect a first offense, and the August 1980 form states that it reflects asecond offense.ia Werner testified that he did not "recall directly identifying one,two, three" during his January 1980 introductory meetings with employ-ees.the policy of automatically discharging employees upona third written warning, and that whether Respondentdecided on such action depended on the circumstancesof the case.b. CummingsRoss Cummings began to work for Respondent inFebruary 1979, when the Manassas facility was opened,at $5.40 an hour. In May 1979, he received a wage in-crease to $6 attributed to his having completed his pro-bationary period, and in March 1980 he received an in-crease, designated as an annual wage adjustment for theManassas facility, to $6.48.In April 1980, Cummings received a written warning,his first, on the ground that he had put stock in the pick-ing lines in an improper manner. On September 4, 1980,he received a second written warning, this time on theground that he had left the job without telling anyoneand left the "drydock" in a mess. No contention is madethat either of these warnings was unlawfully motivat-ed.'9Cummings was one of the employees who, in late Sep-tember 1980, discussed unionization with the M & Mdriver in the breakroom and caused him to telephone theUnion. Cummings attended the October 4 union meeting,signed a card there, and thereafter took a card to em-ployee Reid and induced him to sign it.Cummings' first tour of duty after the union meetingbegan at 7 a.m., Monday, October 6. Cummings ordinari-ly performed receiving work. However, that morningwas rather slow, and at 7:30 or 8 o'clock, Cummingsswitched duties with employee Carl Fisher, who ordinar-ily performed picking work, in order to obtain a "changeof pace" (see infra).About September 28, Fisher had received a 3-day sus-pension for pulling down all or most of a storage rack-thereby destroying the rack and a lot of product, and en-dangering himself and others-by lifting with his forkliftsomething which was heavier than the forklift was pre-pared to cope with. The morning of October 6, Fisherknocked down some boxes of foam materials with hisforklift, and was immediately discharged.20At sometime between 9 and 10:30 a.m., Payne told Cummings toreturn to receiving work, and he did so.Streilein testified that Werner walked with himthrough the warehouse every day. Streilein further testi-fied that, when he became warehouse supervisor in April1980, he noticed an "insignificant" dent in a leg at thefront corner of a 12- or 16-legged storage rack where ice19 Both of these warnings were signed by alleged discriminatee Payne,who was a leadman (not claimed to he a supervisory job). Payne, whowas called as a witness by the General Counsel, testified on cross-exami-nation that he gave these warnings to Cummings on the instructions ofthen Warehouse Manager Kimberly, who at the time of the hearing wasstill in Respondent's employ but did not testify. There is no evidence thatPayne had any personal knowledge of the events which led up to thesewarnings. Under the circumstances, I perceive little merit to Respond-ent's contention that Cummings is not a believable witness because hedenied having engaged in the conduct which these warnings attributed tohim.'0 Fisher signed a card on October 4. The Union's initial charge al-leged that his discharge was unlawful, hut he is not named in the com-plaint.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmelt was kept; and that, while the rack was in this condi-tion, he did not tell anyone to repair it.2' Werner's testi-mony makes no mention of any such dent before Octo-ber 6, 1980. Streilein testified that at an undisclosed hourthat morning he and Werner walked through the ware-house and made a notation that one of the legs on therack was somewhat bent and should be straightened out.Still according to Streilein, at that time Werner instruct-ed him to have the mechanic move the product from therack, straighten out the leg while it was still repairable,and then replace the product. Streilein went on to testifythat later that morning, he and Werner returned to thearea and found that the previously damaged leg had beenvisibly bent further and there were scratches in the con-crete on the floor where the leg had been pushed aside.Werner testified that he walked near the rack on two oc-casions that morning, both before 9 a.m., and that duringone of these tours he and Streilein saw Fisher knockdown the foam materials; but he did not corroborateStreilein's testimony regarding the instructions whichWerner allegedly gave him on the first occasion, noreven testify that during Werner's first visit he noticedthat the rack had already been somewhat damaged andthat he was then accompanied by Streilein.Later that day, Streilein approached Cummings andasked if he had hit the rack in the back of the warehouseor knew who had hit it. Cummings asked, "What rack?"Streilein said that it was the rack with the ice melt. Cum-mings said that he had not hit the rack but would goback and look at it. Cummings testified that, so far as hecould tell, it looked the same as it had been looking formany weeks previously. A little later, about 2:30 p.m.,Streilein told Cummings that Werner wanted him to takeeverything out of the damaged rack and put it into an-other rack so it could be taken down. That same day,Cummings did so.22 When he left work that day, Strei-lein said that he would see Cummings in the morning.The following day. October 7, Cummings reported towork at 7 a.m., his usual hour. He was the only employ-ee in the warehouse on his shift; all the others had beentransferred or fired. He worked until about his scheduledquitting time. Then, Streilein approached him and askedhim to unload a truck which had arrived late. Cummingssaid that he was really tired and would like to go home.Streilein said, "Well, okay, don't worry about it." A fewminutes later, as Cummings was cleaning off the dock,Streilein approached him and said that Streilein wantedto see him before he left. Inferring that he was about tobe fired, Cummings said, "Now is as good a time asany." The two proceeded to Streilein's office. Streileinthrew an "Employee Disciplinary Report Form" atCummings. The document was a termination notice. Acheck appeared before the printed entry "Destruction ofCompany Property." It bore Streilein's and Werner's sig-21 Similarly, Cummings testified that he had noticed a dented leg manyweeks before his October 1980 discharge.22 My findings in these two sentences are based on Cummings' andWerner's testimony. In view of their testimony that the rack was evacu-ated that day, October 6, I do not accept Streilein's testimony that it wasnot evacuated until October 7 Streilein testified that it was he who or-dered the product removed from the rack, and that he issued this orderbecause he feared the rack might fall. At this time, the rack contained4,000 or 5,000 pounds of ice meltnatures, both dated October 7. In the space for "Re-marks," Streilein had handprinted the following entry,"On 10/6/80 a rack & guard rail in the rear of the ware-house was hit. Since none of the three individuals work-ing in the area admits to this, all will suffer the conse-quences. As this is your 3rd offence, you are hereby ter-minated." Then, Streilein leaned back in his chair. Cum-mings said, "Why? ..this doesn't make any sense andbesides, being that this was the third time I was writtenup ...the three letters were minor." Streilein said thathe was just doing what he was told, and escorted Cum-mings outside. Streilein said nothing regarding the of-fense being Cummings' third.23The damaged rack wasleft empty until it was repaired by the mechanic later inOctober.Streilein testified that only three people (Cummings,Shutlock, and Huffer) were working that morning in anarea where they could have damaged the rack with theirforklifts; that he asked all three whether they had dam-aged the rack, and all three denied it;24and that, accord-ingly, he decided to serve an "identical writeup" and"deal equal punishment" to all three. Streilein furthertestified to deciding that, because Cummings had alreadyhad two writeups, he should be discharged. Streilein tes-tified that it is not unheard of for racks to get bumped ina day's work; and, as previously noted, testified thatsome employees are not discharged until the fourth of-fense; he was not asked why he did not withhold dis-charge action here.The record contains a good deal of evidence in con-nection with Cummings' testimony that Fisher performedreceiving work for a while on October 6 and, therefore.could have been responsible for the alleged October 6damage to the rack. Because there is no evidence thatwhen Cummings was discharged management had anyreason to suppose that Fisher had damaged the rack onOctober 6, the question of whether (as Cummings testi-fied) Fisher performed receiving work that day is rele-vant solely to Cummings' credibility generally. Contraryto Respondent, I do not agree that Cummings' testimonyabout Fisher's work is impeached by the absence of Fish-er's initials from the receipts dated October 6, or the ab-sence of Cummings' initials from the picking sheets sodated. The initials which appear on such sheets are onlythe initials of the employee who finished receiving orpicking the items listed, and do not include the initials ofemployees who performed earlier parts of the operation.Moreover, one of the receipts issued that day was com-pleted and initialed by Cummings but was begun bysomeone else whose handprinting bears a striking resem-blance to the handprinting on documents purportedlydrawn up by Fisher and in his personnel folder.25More23 My findings as to this conversation are based on Cummings' testi-mony, partly corroborated by Streilein. To the extent that their versionsdiffer, for demeanor reasons I credit Cummings24 At the time of the hearing, Shutlock and Huffer were still soikingfor Respondent. They did not testify.2a The items listed in this handprinting consist of certain specifiedkinds of "foam" items The cartons which Fisher knocked over in the ac-cident which led to his discharge contained unspecified kinds of "foam"items. Werner testified that both pickers and receivers perform the kindof work being performed by Fisher when he had this accident202 THE MARTIN-BROWER COMPANYsignificant is the General Counsel's failure to ask allegeddiscriminatee Payne about Fisher's October 6 job assign-ment, in view of Cummings' testimony that that morninghe told Payne about Cummings' and Fisher's proposedchange of duties and that it was Payne who later toldCummings to return to receiving work because Fisherhad been discharged. Nonetheless, as to Fisher's job thatmorning I credit Cummings, whose testimony is not di-rectly contradicted and is not inconsistent with other evi-dence.c. JolleyPaul Bryant Jolley, Jr., was hired by Respondent onJune 8, 1980, at $6 an hour. He was hired as a part-timeemployee, but apparently was a full-time employee whendischarged in October. On June 24, he received a writtenreprimand for being 2 hours late on June 22.26 OnAugust 1, because of picking errors, he received a writ-ten warning for defective and improper work and care-lessness. This warning slip said that Jolley was "not per-forming to [Respondent's] standards. His performance isfar below that of fellow employees doing the same job.Employee has been told if he is not performing to [Re-spondent's] standards by next week he will be terminat-ed." Beside the circle around "Offense Number 2" is theword "final." No contention is made that either of thesewarnings was unlawfully motivated. His personnel filestates that effective September 8, 1980, he received a 48-cent "90 day increase per personnel practices" whichwas approved on September 23.In late September or early October 1980, employeesPayne and Huffer approached Jolley on the drydockafter the end of his shift and asked him whether hewould be interested in unionizing the facility. Thereafter,Jolley discussed the matter with employees Williams andPosey. Jolley attended the October 4 union meeting, andsigned an authorization card there.Jolley's duties included moving from the staging area,and loading onto Respondent's trailers, cartons whichwere made of heavy cardboard; were about 8 incheshigh, 8 inches long, and 12 inches wide; weighed 20 to30 pounds each; and contained bottles of liquid corro-sives which are used to clean drains, grills, and fryers.On the evening of Sunday, October 5, Jolley started topush across the floor three cartons of corrosives with hispallet jack a distance of 60 to 80 feet, a normal distancebetween the staging area and a trailer.27After Jolley hadpushed these cartons for 30 to 40 feet, Werner saw him.Werner told Jolley that cartons of corrosives shouldnver be pushed across the floor, and instructed him topick the cartons up and take them to the trailer. Jolleysaid, "yes, sir," and did so. Werner said nothing furthera6 Jolley had never before been late. On this occasion, he was late be-cause he had not been notified that the hours of his shift had beenchanged. Supervisor Klouser, who signed the warning, said that he couldunderstand the misunderstanding, but was writing Jolley up becauseKlouser had had to fire another employee who had been late the sameday (and on a number of other occasions) and who had been "makingtrouble."27 Jolley testified that the floor in the lane he was on that night was avery smooth finished concrete. The warehouse floor had seams andcracks, but there is no specific evidence that these were present on theroute Jolley was then using.at this time. Nor did Jolley have any discussion of theincident with Streilein or Hougham during that shift.which ended at about 4 a.m., on Monday, October 6. Jol-ley's next shift began at II p.m., on Monday, October 6,and ended at 7 a.m., on Tuesday, October 7. During thisshift, management made no comments to him about theOctober 5 corrosive-pushing incident.About 4 p.m., on Tuesday, October 7, Hougham tele-phoned Jolley at home and asked him whether, after fin-ishing his next shift, he would use his own truck to deliv-er a 5-gallon container of syrup to a restaurant in Luray,Virginia, which needed the syrup before its next regulardelivery. Jolley said that he would. Jolley's next shiftbegan at 11 p.m., on Tuesday, October 7, and ended at 7a.m., on Wednesday, October 8. After his shift ended, hedrove his own truck about 50 miles from Respondent'sManassas warehouse to make the delivery at or about9:30 a.m., and then drove to his Midland, Virginia, home,which is about 50 miles from Luray.28When Jolley returned home, his wife. who was preg-nant with twins, told him that she had not felt the babiesmoving since the morning of the previous day. Jolleydrove her to her doctor in Warrenton. Virginia, about 12miles from Midland, who sent her to a hospital in Manas-sas, about 18 miles from Warrenton, for a sonagram.After taking the sonagram. hospital personnel told theJolleys that the results were being telephoned to theirWarrenton doctor and Mrs. Jolley should go back tohim. However, from the manner in which this messagewas conveyed, Jolley inferred (as it turned out, correct-ly) that the babies were both dead.After leaving the Manassas hospital, the Jolleys droveto Respondent's warehouse, where Jolley was scheduledto report to work at 11 p.m., to tell Respondent thatJolley would not be able to come to work that night.Upon entering Werner's office, Jolley said that he wouldnot be reporting to work that evening, and explainedwhy. Werner said, "We might as well get this all over atonce ...we have to terminate you." Werner said, accu-rately, that Jolley had had two writeups, and further saidthat he had been abusing company property. Jolleycursed Werner. Werner told Jolley to sign a typewrittentermination paper, with a typewritten date of October 7,which bore the signatures of both Streilein and Werner,also dated October 7. The termination slip stated thatJolley was being discharged for using a pallet jack topush three cases of corrosives across the floor on Octo-ber 5. The slip further stated, "This is wanton abuse ofcompany property and contributes to in-house damage.This is not the first time you have done this. This isgross negligence and cannot be tolerated.2'You are ter-minated effective immediately." Jolley said that everyonewhom he had ever seen loading the trucks would loadthe corrosives the same way he had done it on October' Jolley was never paid or reimbursed for gasoline expenses formaking this delivery. Nor had he received pa> ment ft, perfo rming a sim-ilar delivery on an earlier occasion29 On this slip, the typed words "power" and "contemplates" swerecrossed out, and the handprinted words "palletl" ;td "loliributes" weresubstituted. This handprintirg was not ldone by Streilein, Ahose hand-printing is distinctive and remarkably legible The record lads to showwho made these corrections203 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Werner failed to withdraw the termination notice.Jolley refused to sign the termination slip, and left theoffice. That evening, Mrs. Jolley was hospitalized in con-nection with her dead unborn twins.My findings as to Jolley's termination interview arebased on his testimony. Streilein and Werner both testi-fied that, when Jolley entered the warehouse that after-noon, he initially went to Streilein's office, and thatStreilein then escorted him to Werner's office. Streileindid not testify that Jolley gave any explanation for goingto Streilein's office. Werner testified that after Jolley'sdischarge Streilein told him that Jolley had come toStreilein's office to bring an invoice regarding somesyrup he had delivered and to say that he was not goingto be at work because he had taken his wife to the hospi-tal; but Streilein, far from testifying that this was thereason for Jolley's alleged visit to Streilein's office orthat he later so advised Werner, testified that Streileindid not even know Jolley was married.30This denial (ineffect) by Streilein that Jolley ever mentioned the Jol-leys' experiences earlier that day, and Werner's testimo-ny at one point that Jolley said nothing about his wife orchildren, impress me as being highly improbable. I creditJolley's version of the discharge interview, and in viewof his failure to mention Streilein, conclude that Streileinwas not present.Jolley testified that after starting back across the com-pany parking lot, he turned around, reentered the ware-house, and ran up the stairs to Werner's office; tried toturn the knob, but found that the door was locked; andmay have banged it once. Still according to Jolley, hecalled that Werner had better lock the door, and then re-turned to Mrs. Jolley in the car. Jolley credibly testifiedthat when returning to Werner's office, Jolley was angrybecause he felt he had been treated unfairly, and wanted"the upper hand on him ...I just wanted to see if hewas chicken enough to run ...the whole time I was atthe warehouse he went for bad. He acted like he wasnever scared of anybody." Jolley credibly disavowedany intent to use physical force. After returning home,he telephoned Werner and apologized for Jolley's con-duct.No other witness was asked about Jolley's secondvisit. Jolley's personnel file, which was offered into evi-dence by the General Counsel without objection or limi-tation, contains an entry (in Streilein's handprinting,signed by him, and dated October 7) which states, inpart, that after Jolley was informed of his termination, he"became abusive, threatening & loud. He left & thencame storming back upstairs, pounding on the door &threatening once again." The same document contains anundated entry, after Streilein's signature but above hisinitials, "Note: On 2nd encounter, he was screaming ob-scenities & challenging us to come out of the office.Approx time-16:46 hours." The "Note" goes on to statethat Respondent called the county police, who statedthat Respondent's only recourse was a misdemeanorcharge. Jolley is 6 feet I inch tall, weighs 235 pounds,a0 However. a memorandum by Streilein in Jolley's personnel file (seeinfra) states, inter alia, that Jolley "came into office to report off fromwork."and was then 18 or 19 years old. Werner is an inch taller,weighs about the same, and was 34 years old.Werner testified that his observations of the October 5incident where Jolley was pushing corrosives werepassed on to Streilein and were reviewed by Streileinand Hougham. Hougham testified that nobody consultedhim, just prior to Jolley's discharge, about his work per-formance, and that before his discharge Werner did notdiscuss the October 5 corrosive-pushing incident withHougham. Streilein testified that he asked Hougham(Streilein's subordinate) to "verify" the report of Werner(Streilein's superior) to Streilein that Werner had"stopped" Jolley on October 5 and that Hougham saidyes; Hougham denied telling Streilein that Werner hadstopped Jolley. Werner testified that he decided to dis-charge Jolley after "counselling" with Hougham (who,as previously noted, denied such discussions) and atStreilein's recommendation. Streilein testified thatWerner instructed him to discipline Jolley for pushingcorrosives. Werner testified that he, Streilein, andHougham "determined that [Jolley] had been verballywarned prior to that that [pushing] was not the properway to move corrosive material in the warehouse."Streilein testified that it was after Jolley's dischargewhen Hougham told Streilein that Hougham had givenJolley an oral warning for pushing corrosives. Houghamtestified that he reported this alleged incident to Streileina week before Jolley's discharge; that when Houghamobserved Jolley pushing corrosives, Hougham told himnot to do that; and that Hougham never again saw himdo it. Jolley testified that he usually transported corro-sives by pushing, and that before Werner's October 5 re-proof, nobody had ever told Jolley not to do so; employ-ee Zoretic testified that nobody had ever told him howto transport corrosives. Werner testified that, before Jol-ley's discharge, Streilein investigated the incident withJolley. Streilein testified that he did not talk to Jolleyabout the October 5 corrosive-pushing incident becauseJolley did not work on October 6; Respondent did notproduce the timecard of Jolley, who testified that heworked a shift which began at 11 p.m. on October 6 andthat after Werner told him on October 5 to stop pushingcorrosives, management did not mention the incident tohim until his October 8 discharge.Streilein testified that to his knowledge Jolley was theonly employee who ever received any form of writtendiscipline for pushing corrosives. Werner, Streilein, andHougham all credibly testified that the preferred practicein moving cartons of corrosives is to transport them onpallet jacks (which are available throughout the ware-house) rather than to push such cartons along the floor,because cracks, seams, and debris on the floor createsome risk of rupturing the cartons and the plastic bottlesinside, and because spillage of corrosives can cause acleanup and, perhaps, a gas problem. However, suchinstructions have never been put into writing.Streilein testified, without being asked for a date, thaton three or four occasions he had seen employees LeeKillinger and Hedrick pushing corrosives, and that Strei-lein had "spoken to" them about the matter but had notwritten them up. He testified that he had never seen204 THE MARTIN-BROWER COMPANYanyone else push corrosives. Hougham testified, withoutbeing asked for a date, that during his 14 months as a su-pervisor he had seen two other warehousemen (Van Ordand Hendricks) push corrosives, and had brought to theirattention that they were not supposed to do that but didnot write them up. In final form, the testimony ofLaymon, an employee between July 1979 and September1980, states that the only employees whom he had seenpushing corrosives were Van Ord (discharged for otherreasons) and Jolley. Laymon was an unreliable witnesswith strong reasons for testifying favorably to Respond-ent (see infra sec. II,B,4,a), and certain parts of his testi-mony indicate that he had in fact observed other em-ployees push corrosives.When Jolley was being trained in late August as a dryloader, Supervisor Klouser instructed him to push thecorrosives over the floor when Jolley was pushed fortime.31 Jolley credibly testified that he had used thistechnique for transporting corrosives throughout his ap-proximately 6 weeks as a dry loader, during which hehad loaded them seven to nine times a day. Jolley testi-fied that he had seen employees Killinger, RichardBeaver, Huffer, another employee whose name he didnot know, and Supervisor Klouser push corrosives. Em-ployee Burrell, a warehouse employee for 16 monthswhich included Jolley's tour of duty, testified that, inlate 1979, Burrell saw Supervisor Klouser transport cor-rosives by pushing; and that, thereafter, Burrell himselftransported corrosives that way because it was "a littlebit faster because you didn't have to get off the jack"and "we were always in a rush around there." Burrellfurther credibly testified without contradiction that,about April 1980, Werner engaged him in conversationwhile he was pushing corrosives, but said nothing to himabout the matter. Employee Zoretic, a warehouse em-ployee for a 4-month period which included Jolley's tourof duty, testified that he had seen employees push corro-sives.Circumstantial support for the testimony that employ-ees frequently pushed corrosives is provided by evidenceregarding the loading system and requirements then ineffect. This system compelled the loaders to transportcorrosives separately from any other products, encour-aged and sometimes compelled the loaders to transportfrom the staging area single loads which consisted of afew cartons of corrosives, and encouraged and some-times compelled the loaders to transport corrosives fromthe staging area just before the trucks were supposed topull out and when employees were particularly pressedfor time.32As to employees pushing of corrosives, I'1 This finding is based on Jolley's testimony. For demeanor reasons, Ido not accept Klouser's testimony that on one occasion he saw Jolleypushing corrosives and told him that this was not the way'to load corro-sives.32 On an undisclosed date after Jolley's discharge, Respondent discon-tinued the practice of requiring the pickers to obtain corrosives, likeother products, from stock and to place them, along with the rest of theorders, in the staging area Instead, after transporting the products in thestaging area to the loading area and loading them onto the trailers, load-ers such as Jolley were required to obtain the corrosives from stock. Thisprocedure change eliminated much of the loaders' incentive to push cor-rosives.credit the testimony of Jolley, Burrell, and Zoretic in thepreceding paragraph; I find that the frequency of suchconduct was understated by Streilein, Hougham, andLaymon; and I conclude that while Jolley was workingfor Respondent. corrosives were frequently transportedby pushing.3. The demotion and discharge of LohmanRobert Ivar Lohman was hired by Respondent inAugust 1979 at $5.40 an hour. On a date not clear in therecord, he received an increase to $6 an hour; inferential-ly, this was given about November 1979 when he com-pleted his probationary period. In March 1980 he re-ceived an increase to $6.48, in connection with the"annual wage adjustments" for the Manassas facility. InJune 1980 he was promoted to leadman, not claimed tobe a supervisory job, and received an increase to $6.88.Streilein and Hougham both testified that Lohman wasa hard worker. Streilein further testified that Lohmanwas a very strong worker with a lot of endurance.Werner testified that Kimberly, the warehouse managerbetween February 1979 and September 1980, complainedabout Lohman's performance. Werner gave no dates inthis connection, and did not testify to any such com-plaints by Streilein (Kimberly's successor) or Hougham(Lohman's immediate superior). Hougham credibly testi-fied that in early September. when the employees wereunusually busy because to their regular duties had beenadded work ordinarily performed by the M & M strikers,he instructed all the employees, including Lohman, toengage in "continual cleanup" activity. Lohman crediblytestified that there had been complaints that empty pal-lets were not being stacked high enough; that he in-structed his crew to stack them 20 high; that after"awhile" the crew got in the habit of doing so; and thathe could recall no subsequent complaints about thematter. Also, Lohman credibly testified that his duties in-cluded keeping the dock clean; that during this period hetried to develop among his crew a cleanup system fortrash; and that "I don't remember anything like a warn-ing." Supervisor Morrison testified that during the M &M strike, Respondent's employees were working so hardthat the trash was not swept up as carefully as usual on aday-to-day basis. Before October 6, Lohman received nowritten warnings, nor is there any evidence that he re-ceived any oral warnings.Among the products regularly stored in the warehousewere 72-towel cases of red-striped cloth towels, similarto bar towels or cheap dish towels. which were used byMcDornald employees to wipe off counters. Each towelcost 20 to 30 cents. In late spring 1979, before Lohmanbegan working for Respondent, then Warehouse Man-ager Kimberly advised a group of employees that he wastired of having employees break into boxes of clothtowels, at least some of which were being used by em-ployees around the warehouse. He said that thereafter hewould arrange for an open box of cloth towels to be putfrom time to time on the supervisors' desk, and that theemployees could use them for sweat towels and to cleanup spills and other messes. He said nothing about restric-tions in connection with taking them home. This practice205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas in effect when Lohman started working for Re-spondent in August 1979.Werner became center manager in January 1980. Uponassuming this position, he gave a speech to all the em-ployees, during which he said that removal of companyproperty would be grounds for immediate dismissal. Hedid not specifically mention towels.33Kimberly contin-ued until April 1980 his prior practice of periodicallymaking open boxes of towels available to the employ-ees.34About April 1980, Werner saw two towels onHeskett's power jack, and asked whether he had gotthem from inventory. Heskett replied that he had gotthem from an open box of towels which Streilein hadput on the supervisor's desk.35Werner said nothing fur-ther about the matter at this time. Later that day, whenHeskett left for the day, he left the towels on his powerjack, and he never saw them again.36Werner or Strei-lein removed the open box of towels from the desk, andput it in the "recoup area," where Respondent keepsproducts which are to be repacked or cleaned up to bemade saleable, and equipment used for performing thisoperation.sThereafter, no more open boxes of towelswere made available to the employees. Further, whenSupervisor Hougham saw towels in the trash, unless theywere "really grungy," he would take them to the recouparea. However, Werner testified that new and usedtowels were thrown away in the dumpster with someregularity, and that nobody was ever verbally warned orotherwise disciplined therefor. As described infra sectionII,B,4,a,d, nobody asked employee Posey to return a caseof greasy towels which he found in the dumpster. On anundisclosed date after the discharges at issue in this case,a lock was installed on the wooden box where towelswere kept in the recoup area.While towels were still being made available to theemployees, Lohman removed a total of about seven fromthe box. Thereafter, he took no more. At all times fromhis August 1979 hire until October 7, 1980, Lohman car-ried one of these seven towels on his belt while at work.He used this towel to wipe his forehead, wipe his glasses,and blow his nose.38As a towel became soiled he wouldtake it home (sometimes attached to his belt), wouldlaunder it, and then would bring it (sometimes attachedss This finding is based on Werner's testimony. However, Werner's af-fidavit in connection with the 10(f) proceeding alleges that he specificallysaid that employees could not use stored cloth towels, or take themhome.s4 This finding is based on employee Heskett's testimony, partly cor-roborated by Supervisor Streilein. Werner initially testified that to hisknowledge there was no time when a case of towels was put on thewarehouse supervisor's desk for employees to take as they pleased. How-ever, he thereafter described such incidents in February and April.3s Heskett had not seen Streilein do this, but inferred from the locationof the box that Streilein had put them there. Streilein testimonially deniedthat he had done this.se This finding is based on Heskett's testimony. For demeanor reasons,I do not accept Werner's testimony that he took the towels from Heskettand put them back in the box.s3 Werner's testimony indicates that the towels were used in cleaningup other products, and that towels in a damaged case were not consid-ered salable.38 Lohman's duties required him to operate a forklift in Respondent'sfreezer. When he drove the forklift into the freezer, a mist appeared onhis glasses, which are heavy and which he needs in order to drive a fork-lift safely. Also, the drop in temperature caused his nose to run.to his belt) back to the warehouse so he could use itagain. Werner testified that he saw Lohman and otheremployees continue to carry towels after Werner's April1980 discontinuance of the practice of making newtowels available to employees, and discussed withLohman the "peculiar" fashion in which he had a toweltied to his belt; but never asked him if he was taking thetowels home, or what he did with them at the end of theday. Werner further testified that on an undisclosed dateor dates in 1980, he saw Lohman leaving the buildingwith a towel on his belt. Supervisor Morrison, whoworked at the Manassas facility in September and Octo-ber 1980, testified that he saw Lohman using one ofthese cloth towels to wipe off his glasses. Streilein, awarehouse supervisor and then a warehouse manager be-tween April 1980 and Lohman's October 1980 discharge,testified that he saw Lohman "usually always" with atowel tied on his pallet jack, but never asked him wherehe was getting them or whether he was taking themhome and washing them. Klouser, a warehouse supervi-sor from the fall of 1979 until August 1980 and a trans-portation supervisor in September and October 1980, tes-tified that in 1980 he saw Lohman, Heskett, and one ortwo other employees use towels; that Lohman kept atowel hanging on his belt; and that Klouser never wroteup anyone for using cloth towels. Supervisor Houghamtestified that in April or May 1980 he told Streilein thatLohman had some cloth towels; that Hougham could notrecall any instructions from Streilein (then Hougham'sequal) about what to do; and that Hougham thereaftersaw Lohman with a towel around his belt. Hougham ini-tially testified that he did not believe he told any of hissuperiors that he saw Lohman with towels; butHougham later testified that, in the summer of 1980, hesaw Lohman with towels and reported this to Werner.39It is undisputed that before Lohman's October 9 dis-charge he was never disciplined in connection withtowels. Werner testified that on an undisclosed date ordates between January and October 1980 he "chal-lenged" Lohman about the towels; that Lohman repliedthat someone opened the box and put them out there andhe would put the towel back when he was done with it;and that Werner did not issue him a warning of any kindfor using the towels. Streilein testified that he neverspoke to Lohman about the towel matter. Lohman testi-fied that before October 8, 1980, the day before his dis-charge, he could not recall that anyone in managementtalked to him about the use of towels. As to manage-ment's statements about towels, I credit the foregoingtestimony by Lohman and Streilein, and discreditWerner's and Streilein's testimony otherwise,40for de-meanor reasons, in view of the undisputed evidence re-garding Lohman's continuous use of the towels, and inview of his promotion to leadman in June 1980, after39 I discuss infra Hougham's testimony that before October 7 he neversaw Lohman take any towels home.40 Streilein elsewhere testified that, after the April 1980 removal of thebox of towels from the supervisor's desk, he told the employees on hisshift not to take towels, and if he saAw a man with a towel, Streilein toldhim to put it back where it belonged.206 THE MARTIN-BROWER COMPANYWerner discontinued making towels available to employ-ees.On October 2, while Lohman was performing "powerwork" at a desk, employee Lenk approached him andasked if he were interested in bringing a union into theCompany. Lohman said, "yes, definitely." Lenk thentold him about the forthcoming October 4 union meetingat the Holiday Inn. Lohman attended that meeting andsigned a card there.On Monday, October 6, Lohman told Warehouse Su-pervisor Hougham that Lohman was "definitely interest-ed" in bringing the Union into the Company. Houghamgave him a blank look. A little later, Hougham askedhim why he had made that statement about the Union.Lohman replied that he had been advised that he shouldbe open about his interest in the Union.On the loading dock at or about 8 p.m., on October 6,Werner called Lohman's attention to the fact thatCarper, an employee on Lohman's crew, had put a boxon a truck in such a way that it would block off the ven-tilation to cool off the load. Lohman asked whether thathad been a persistent problem recently and whetherLohman should call his crew together and draw thematter to their attention. Werner said that he did notthink that would be necessary, but Lohman should makesure that the loading was being done properly. Wernerdid not say that he would write Lohman up or that hisjob as a leadman was in jeopardy.4'Hougham testified that immediately after this incidentWerner remarked to him that the improper loading of atruck is not a good example for a leadman to set for therest of the employees, and questioned whether Lohmanshould be a leadman. Hougham went on to testify thatWerner asked about Lohman's performance as a lead-man, to which Hougham replied by referring to the im-proper loading incident a few minutes earlier and by al-leging that the loading dock was continually loaded withpaper and trash. Still according to Hougham, he andWerner thereupon argeed that Lohman should be demot-ed. Hougham testified that Werner initiated the decisionto demote Lohman and recommended the demotion toHougham, who agreed. Werner testified that Lohman'sdemotion was due to Hougham's recommendation.About 8:30 p.m. the following day, October 7, Super-visor Morrison told Lohman that Werner wanted to see4 My findings in this paragraph are based on Lohman's testimonyLohman testified that nobody else was present during his discussion withWerner. Werner testified, in effect, that it was Lohman himself who im-properly loaded the trailer, but Werner admitted to not warning Lohmanthat his leadman job was in jeopardy, and was not asked whetherHougham was present during the Lohman-Wernei conversation.Hougham testified that it was Lohmnan himself who had improperlyloaded the trailer and that Hougnam and Werner helped him correct theproblem at the time Hougham denied that Lohman offered to call hiscrew together and instruct them about not blocking the air-conditioningvents when they loaded the truck, but testified that Hougham neverwarned Lohman that his leadman position was in jeopardy. The warningissued to Lohman after this incident is signed by Werner and Streileinand does not bear Hougham's signature; and does not allege that Lohmanhimself loaded the truck, but instead suggests that someone else loaded it("a trailer was loaded ...on your ..shift. The frozen was packedaround the [cooling unit] ...You are paid to lead the men on this shiftand to insure this doesn't happen"). In view of this warning notice andfor demeanor reasons. I credit Lohman. Carper, who was still in Re-spondent's employ at the time of the hearing, did not testify.him, and escorted him to Werner's office. On the lastday of the hearing, Werner testified that before this in-terview nobody had "formally acknowledged" to himthat Lohman had taken company property off the prem-ises, and that Werner did not call him in because Wernerhad knowledge that he had taken company property.However, on the first day of the hearing, Werner testi-fied that he called Lohman in on October 7 to discuss hisremoval of company property and in connection withthe "continuing investigation of theft"; and, on the fifthday of the hearing, Werner testified that on an undis-closed date or dates, he saw Lohman leave the premiseswith a towel tied to his belt.Werner began the conversation by asking Lohmanwhat was happening. Lohman said that he did not know,that there had certainly been a lot of turnover recently.Werner laughed sarcastically. Werner told Lohman whatthe duties of a leadman should be, said that Lohman hadbeen asleep for the past 2 or 3 days, and said, "congratu-lations ...you're no longer a leadman." Then, Wernershowed Lohman an employee disciplinary report, hisfirst, which stated that because of the October 6 incidentwhere a truck was loaded so as to block the cooling unithe could no longer act as leadman. (As previously noted,Lohman had received a 40-cent increase when promotedto leadman.) The warning notice does not refer to anuntidy loading dock. Werner testified that "the supervi-sor" had completed the disciplinary report whichWerner gave Lohman on October 7, but WarehouseManager Streilein's signature (the only management sig-nature thereon except Werner's, which is dated October7) is dated October 8.42 Lohman asked who was goingto be the leadman. Werner asked who Lohman thoughtshoud be leadman. Lohman said that he thought heshould be leadman, otherwise he would never haveasked for the job. Werner said that Lohman might be in-terested in a vacancy for supervisor on the midnightshift. Lohman replied that he was not interested, and thatit seemed strange that Werner had offered it to him im-mediately after demoting him from leadman. Werner saidthat maybe Lohman's light would shine brighter in thatfield or he would find his true calling there. Lohmansaid that he was definitely not interested in the supervi-sory vacancy. Werner said that it was better than no jobat all.43 Lohman said that he was not surprised at this,that all this was happening because there had been a pat-tern of harassment ever since the union meeting. Werneracted surprised and said, "what meeting?"44Lohman*4 Streilein was not Lohman's immediate supervisor, and there is noevidence that he was present during the October 6 incident described inthe warning notice Moreover, uncontradicted evidence regarding aWerner-Lohman-Streilein conversation just before the October 8 begin-ning of Lohman's shift shows that Streiein was then unaware of Loh-man's October 7 demotion.4- My findings regarding the discussion of a supervisory job are basedon Lohman's testimony. Morrison, who was still in Respondent's employat the time of the hearing and was called by the General Counsel as anadverse witness. was not asked abolut this part of the discussion In viewof this absence of corroboration for Werner's denials, and for demeanorreasons, I do not credit such denials See also infra at fn. 87.'4 As previously noted, Werner testimonially conceded that he alreadyknew about the October 4 union meeting.207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that if Werner did not know about the meeting itcould not be relevant to the proceedings.During this conversation, Lohman, as usual, had acloth towel tied to his belt. Werner asked him how manyhe had at home.45Lohman said that he estimated he hadfive to seven. Werner asked when was the last timeLohman had received some from Heskett. Lohman saidhe had never received any from Heskett. Lohman saidthat at one time the towels had been freely available, andhe had been openly carrying one, and using the towelscontinuously ever since. Werner said that the towelswere company property, and asked whether he had au-thorization from anyone from management to use them.He said no. Werner told him to wash and iron themcarefully, to fold them, and to bring them all to Wernerin his office before starting work the next day. Lohmansaid that he would.Werner then asked Lohman what he knew about thestealing that had been taking place. Lohman said that heknew nothing about it. Werner said that Lohman mustbe very stupid, and that Werner was disappointed in himand had thought he was smarter than that. Lohmanasked whether Werner wanted Lohman to make up a lieto please Werner. Werner said no. Lohman said thatthere was a lot of harassment and the employees wereunhappy. Werner said, "Well, the honest employees areall one big happy family, aren't they?" After he askedthis question a couple of times, Lohman replied that notall the honest employees were happy. Lohman askedwhat he was to do now, since he was no longer leadman.Werner obscenely told him to return to his work sta-tion.46On the following day, October 8, before punching in,Lohman went up to Werner's office and gave him fivetowels, washed and folded but not ironed. Lohman saidthat these were all the towels he had. Werner said"you'll find more." Then, Lohman asked WarehouseManager Streilein what to do. Streilein, whose signaturewith an October 8 date appears on the warning and de-motion slip shown to Lohman on October 7, said thatLohman should know, since he was leadman. Wernerand Lohman told Streilein that Lohman was no longerthe leadman. Then, Streilein said that he would be downin a half hour or so. Lohman went downstairs and triedto do what needed to be done.Lohman worked from 3 p.m. on October 8 to 2:30a.m. on October 9. Then, Hougham told Lohman to ac-company him to the receiving office, where Houghamgave him a termination notice and told him to read itand to acknowledge by his signature that he had read it.As a reason for the termination, this notice bore an "X"before the printed entry "Dishonesty." Under "Re-marks," the notice said, ". ..You were observed leav-ing the premises with company property ([cloth] towels).These were provided for use in the plant and were notto be taken home. This is theft and cannot be accepted.Your termination is effective immediately." Lohman saidthat it was ridiculous that what he had been openly4' This finding is based on Lohman's testimony. For demeanor rea-sons, I do not accept Werner's denial.46 This finding is based on Lohman's testimony. For demeanor rea-sons, I do not accept Werner's denial.doing for over a year was now being considered stealing,and asked whether his signature meant that he was en-dorsing the conclusions of what it said. Hougham saidno, Lohman's signature just meant that he had read it.Lohman signed the notice, which bears the typewrittendate of October 9. Lohman credibly testified that his sig-nature thereon, which is dated October 9, was signedand dated by him on that date. He was not asked wheth-er Hougham's and Werner's signatures, both dated Octo-ber 9, were on the document when Lohman signed it.Werner testified that Lohman had been using the re-turned towels "I'm sure from the time I arrived." Initial-ly, Werner testified that "We assume that he returned allthe company property." Then, when asked, "You didassume that he returned it all?" Werner said, "Weassume that whatever we asked him to return, he identi-fied as the company property. Whether he in fact did ordidn't, I don't think we'll know."My findings as to the events after Lohman punched inon October 8 are based on his testimony. Respondent didnot produce Lohman's timecard for that shift, or anyLohman timecard for any subsequent shift. Hougham tes-tified that on October 7 he saw from an upstairs landing"a cloth towel" in Lohman's back pocket as he was get-ting into his car, no earlier than 11 p.m., to leave for theday. Hougham went on to testify that on October 8,without consulting Werner, he typed up, with a typeddate of October 9, a termination notice for Lohmanwhich stated that he had been seen leaving the premiseswith cloth "towels" belonging to Respondent. (Houghamtestified that he had not previously seen Lohman takeany towels home.) Hougham further testified that earlyin the afternoon of October 9, in the front vestibule ofthe building, he told Werner that Hougham had seenLohman leave "with the towel," had written him up forthat, and was terminating him for that, to which Wernerreplied that Lohman was getting what he deserved fortaking the product. On October 7, the day Hougham al-legedly observed Lohman leaving the plant with a towel,Werner had told Lohman to wash, iron, and return thetowels in his possession; but Hougham testified thatduring the alleged October 9 Hougham-Werner conver-sation, Werner said nothing about this October 7 conver-sation with Lohman. According to Hougham, he gaveLohman this termination slip in the supervisors' officelater that day, October 9, shortly after Lohman reportedto work at 3 p.m. Werner testified that Hougham cameto Werner in his office on October 8, before Lohmanpunched in at 3 p.m., and said that on October 7Hougham had seen Lohman leave with cloth "towels."According to Werner, he told Hougham that Lohmanhad admitted taking company property and had beenasked to return it. Werner went on to testify that theafternoon or early evening of October 8, after Lohmanstarted to work, Werner went back to Hougham "tomake sure he was aware of what he saw"; that Houghamwas sure; and that Werner thereupon instructedHougham to "go ahead and complete the disciplinaryreport at the conclusion of the shift, to go ahead and acton the disciplinary report, which is what he did."Werner testified that it was he himself who decided to208 THE MARTIN-BROWER COMPANYdischarge Lohman. Werner initially testified thatLohman brought back the towels on the afternoon ofOctober 9 and was discharged on the morning of thatday. Later, Werner testified that Lohman's separationtook place at the close of Lohman's shift, which began at3 p.m. on October 8. Still according to Werner, he him-self reviewed and signed the termination slip on themorning of October 9, after Lohman had seen and signedit. In view of the inconsistencies in Hougham's andWerner's testimony regarding the hour of the day whenLohman received his termination notice; regarding thesubstance, date, and location of Hougham's allegedreport to Werner about Lohman's alleged October 8 con-duct; regarding who decided on his discharge; and re-garding who initiated preparation of his terminationnotice, I accept Lohman's testimony regarding what hap-pened after he clocked in on October 8.Werner initially testified that Lohman was dischargedfor poor performance and because he admitted removingcompany property from the premises, then that he wasdischarged solely for the latter reason and "whether ornot he brought [the property] back is immaterial," thenthat he was discharged on the basis of Hougham's report(received by Werner after Lohman had told him abouthaving several towels at home) that Lohman had re-moved company property "and the confirmation of thereturn of company property," and then that Hougham'sreport "really didn't have anyting to do-that had some-thing to do with the decision, but the fact that Lohmanreturned with company property was the decision-wasthe basis in tying the two incidents together for the ter-mination."Hougham testified that in the summer of 1980, after hetold Werner that Hougham had seen Lohman with"towels," Werner told Hougham to get "the towel" fromLohman and let him know that he was not to have anyof the towels; and that Hougham did so. Hougham wenton to testify that Lohman returned 6 to 12 towels to Su-pervisor Morrison, and told Hougham that he hadbrought them back from home. Morrison did not beginworking at the Manassas facility until after the LaborDay 1980 weekend, and he testified that his only conver-sation with Lohman about towels was the conversation(described supra) which included Werner and duringwhich Lohman was told to bring back the towels. Asfound supra, this conversation occurred on October 7,and Lohman brought the towels to Werner. I do notaccept the testimony of Hougham summarized in thisparagraph.4. The discharge of Burrell, Heskett, and Posey; theseparation of Payne; further alleged interference,restraint, and coerciona. BackgroundIn early April 1980, Respondent discharged employeeSpitler for reasons immaterial here. About early July,during a hot spell, Spitler began paying frequent visits tothe warehouse, during which he would walk in thefreezer "like to cool off." During this period, and priorto August 4, employee Posey made sure that Spitler leftthe warehouse empty-handed. On August 4, Spitler, whoat the time appeared to be under the influence of drugs,came into the freezer and asked Posey, ". ..what can Isteal?" Posey replied that he could steal anything hewanted, and that the risk was Spitler's and not Posey's.After seeing Spitler look at two steaks, Posey left thefreezer and told Supervisor Streilein that Spitler wasgoing to steal merchandise out of the freezer. Then,Posey returned to the freezer. When he left the freezer,he saw Spitler going back into the freezer with a set ofbolt cutters. At this point, Posey again went to Streilein,and said that Spitler had a set of bolt cutters in his handand was going to cut the lock off the back door. Then,Streilein fetched Warehouse Manager Kimberly. Thetwo of them walked back though the freezer, came backout and went outside, and came back in with Spitler. Apile of merchandise (cases of ham, butter, chicken, andother items) had been stacked (inferentially by Spitler)just inside the warehouse door leading to the railroadtracks; the door lock had been cut and the door hadopened;47and the merchandise stacked there had fallenfrom the warehouse to the ground. Kimberly told Posey,Lohman, and another employee to pick up this merchan-dise, and then escorted Spitler out of the area.A little later, Kimberly told Werner that Spitler andanother former employee were removing cases of mer-chandise from the premises. The police were called, butbefore they arrived, Spitler pulled a knife and brokeaway. The police then left. About 45 minutes later,Spitler telephoned Respondent, admitted what he haddone, and asked for the opportunity to return "to makearrangements" with respect to what he had done. Then,he returned to the facility on his own, in a car driven byhis father. Almost immediately on Spitler's return, Re-spondent called for the police again. Before the policearrived, Werner and Kimberly took Spitler to the confer-ence room, where Werner asked if he would please giveWerner and Kimberly a written confession concerningthat afternoon's activities. Kimberly took down, andSpitler signed, a statement which said, inter alia, thatSpitler and the other exemployee had moved three casesof meat from Respondent's freezer to the other exem-ployee's car and had driven off in it. Also, Spitler wrotedown a list of other employees and exemployees who, inSpitler's opinion, were actively involved in stealing oreating company property.4' Among the persons onSpitler's list were employees who will be referred toherein as A, B, C, D, E, and F.49The only alleged dis-criminatee named in either of Spitler's statements wasPosey; more specifically, Spitler's statement as written byKimberly began, "We drove in to Martin Brower. Icame in, and met Phil Posey. He told me to do what Iwanted. (He left and was not involved.)" Spitler's state-ments make no reference to his own conduct, seen andtestified to by Werner, in pulling a knife on the dispatch-er. Spitler's conference with Werner and Kimberly took47 Spitler later told Respondent that he had intended to cut the lock,but found that the door was already open." The items stored in Respondent's warehouse include cookies, frozenfruit juice, and frozen Danish pastry.'4 In order to avoid possible injustice to such persons' reputation, arbi-trarily chosen initials will be used herein to refer to certain individualsaccused but never convicted of theft209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 3 hours, and ended after 10 p.m. During most ofthis period, the police were waiting for Spitler inWerner's office. Werner testified that Spitler "certainlydid not want to be arrested and he did not want to betaken away." On a date not shown by the record, aftersome plea-bargaining activity, Spitler pleaded guilty toand was convicted of "misdemeanor theft."50In mid-August after Spitler's apprehension, Respond-ent changed the job title of Klouser from warehouse su-pervisor to transportation supervisor and assigned him toact as a fourth dispatcher during hours when there mightnot normally be activity in the distribution center.5'Also in mid-August, Respondent arranged for more fre-quent visits to the facility by the county police, and gotin touch with a security service to arrange for a securityguard. The security service did not have the manpowerimmediately; but on an undisclosed date before Septem-ber 16 arrangements were made for a security guard 24hours a day on weekends, and from 5 p.m. until 8 a.m.during the week. Also, during August and September,Respondent added $5,000 worth of exterior lightingaround the perimeter of the building, put combinationlocks on all the doors, changed all the locks, restrictedaccess to keys, and "aggressively enforced" the existingpolicy that all doors remain closed and locked. On theLabor Day weekend of August 31-September 2, Re-spondent transferred two members of management fromother facilities to the Manassas facility.On an undisclosed date prior to September 9, Re-spondent arranged for a visit to the Manassas facility byTom Carter, who has at Respondent's Atlanta facilitythe same responsibility as Werner has at the Manassas fa-cility, and Director of Operations Edward R. Kowalski,who works in Chicago, Illinois, and is Werner's andCarter's immediate superior. On September 9, a datewhen Spitler appeared in court, he asked Werner if therewas any possibility of Respondent's withdrawing thecharges. Werner said no. Spitler asked if Werner wasaware that the problem he was involved in was still ac-tively going on. Werner said that he was, "to a degree."Spitler said, "even though you got me .... it's still hap-pening."Kowalski and Tom Carter were present at the facilityon September 10 and 11. During this period, they inter-viewed nine persons who were still in Respondent'semploy (namely, Posey, Heskett, Laymon, Klouser, andemployees A, B, C, E, and G) and also former employeeSpitler.52Of the nine interviewed persons who were stillin Respondent's employ, four (Laymon and employeesA, C, and E) were terminated immediately or almost im-mediately; G was suspended immediately and was laterdemoted to a job in another facility; and the rest weresent back to work-namely, Posey, Heskett, Klouser,and employee B. My findings as to the content of theseconversations are based on a composite of the contempo-so Werner swore out a warrant for the other exemployee's arrest, butthe police could not track him down. As of March 16, 1981. that warrantwas still outstanding.aL My findings in this sentence are based on Werner's testimony ondirect examination as Respondent's witness. Cf. infra fn. 64.s2 A tenth employee came to the office on his own initiative on anerrand unrelated to the theft investigation. After being asked a few ques-tions, he walked out of the plant and never returned.raneous notes taken by Kowalski and Carter, which theGeneral Counsel offered into evidence without objectionor limitation, and credible portions of the testimony ofcertain persons who were present (namely, Werner,Posey, Heskett, Laymon, and Klouser).The first two employees to be interviewed, A and C,had both been named in one of Spitler's statements. Em-ployee A stated, inter alia, that he had taken trash bags, acouple of salt shakers, cloth towels, and, on two occa-sions, coffee. He also alleged, inter alia, that Heskett hadtaken a Frisbee. A employee further alleged that employ-ee G, a member of management, had caught another em-ployee stealing, but that employee had been fired for fail-ing to show up; and that employee G had commentedthat steak and a box or two of chicken were missing.Employee A described Spitler as a "hard junkie" whowas "just crazy" and had smoked a "joint" in A's pres-ence. Employee C stated, inter alia, that he himself hadtaken cloth towels. He also alleged, inter alia, that Hes-kett had got 20,000 towels, had opened boxes everyweek, had eaten a lot of chocolate chip cookies, and,when the facility opened up, had taken a couple of slicesof cheese. Werner testified that employee C said Hesketthad opened boxes of individual portions of jelly,ketchup, fruit juice, and sugar cookies; no such notationappears in Kowalski's or Carter's contemporaneousnotes. Employee C further stated that he had seen Spitlershooting "dope" in the toilet; that Spitler was "alwayswired up" and sold marijuana; that employee C hadheard a report that Spitler had named employees A, C,and E as "taking stuff' because "he had it against us";that employee C smoked marijuana at home; and thatemployee C "would guess" employee E used it. Bothemployees A and C were terminated that same day.Spitler, whose criminal prosecution was still pending,was the third person interviewed on September 10.Spitler admitted having been "high on drugs" and steal-ing a number of items from Respondent, including anAmerican fag. He alleged, inter alia, that employee Ghad taken orange juice and probably more; that "maybe"employee D had stolen things; that employee C hadtaken a flag; that employee B had been a "pusher" ofmarijuana and "pills"; that employee E had been a"pusher" of marijuana, "hash," narcotics, and otherdrugs, and had been given chicken by Spitler; that Poseyhad seen Spitler steal cases of bacon, cheese, eggs, andpotatoes every month or 2 weeks; and that Heskett hadtaken something "petty, but daily."Then, Posey was called in. In response to questions, hedescribed his participation in the events which led toSpitler's August 4 arrest, and said that he knew Spitlerhad been back to the building on previous occasions.53Posey said that he had stolen a truck 7 years earlier,when he was 17 years old, and that employee B was hisbest friend and was "quite tight" with Spitler. Posey saidthat third-shift employee Laymon had a job lined ups:" This finding is based on Werner's testimony, which: is consistentwith Posey's testimony and Kowalski's notes. Carter's notes allege thatPosey said lie "saw" Spitler taking certain items "Before [hel reportedhim August 4." Posey testimonially denied having been seen Spitler takeanything before August 4.210 THE MARTIN-BROWER COMPANYwith an employer whose name and address Posey gave,and that Laymon was going to quit Respondent's employas soon as he finished his training. Posey said thatLaymon did not care how the freezer was kept or how itwas run, and asked if Posey could be transferred to thethird shift when Laymon left. Posey said that Laymonand employee H54had made statements to Posey whichindicated that they had been stealing, but Posey hadnever seen them take any merchandise. Posey was askedwhether the employees ever put anything extra on thetrucks to enable the drivers to keep it. Posey said no.Kowalski said that "I understand" Heskett had 10,000cloth towels, after which management started "crackingjokes" about Heskett's allegedly putting towels in theproduce room and in the thermal container which he leftin the cooler dock, and about his allegedly removinghamburger meat from the freezer, carrying it to thecooler dock, and removing it from the premises. Poseysaid that nobody came to the freezer and took anythingwithout his knowing about it. Posey was asked whetherhe had taken Pittsburgh Steeler glasses (see infra at fn.97). He said no. Posey was asked if he had taken any-thing. He said no, except for a case of greasy towelswhich he had found in the dumpster.55Kowalski toldhim that he had been doing a fine job, and told him togo back to work.The next employee interviewed was employee B. Hesaid, inter alia, that he "may have" two or three clothtowels, that employee E had taken some cheese, and thatemployee B had failed to report seeing Spitler put $500-$600 worth of Respondent's product in the car of em-ployee C, who drove employee B home. As to this inter-view, Kowalski's notes state, "Heard Phil a SteelersCup-Case but don't know"; Werner testified that em-ployee B "identified" Philip Posey "as having removed[a case of] Pittsburgh Steeler glasses from our inven-tory." Employee B described Spitler as a "junkie."Spitler had described employee B as a pusher or user ormarijuana and "pills." Posey had alleged that employeeB used "dope." Employee B was not discharged at thattime.Then, management interviewed employee Laymon.Kowalski and Carter asked whether he was going toleave Respondent's employ. He said that he had beenlooking for a job, but had no immediate replies. Manage-ment asked whether he wanted any type of recommenda-tion, and whether, when he left, he wanted Respondentto report that he was fired for stealing. Laymon, whohad recently decided to marry a woman with whom hehad been keeping company, said no. Laymon askedWerner whether Kowalski and Carter would pursue anystatement Laymon made. Werner said no. Managementsaid that if I.aymon told the truth about his own activi-ties Respondent would tell prospective employers that hehad resigned. Laymon credibly testified that he under-"4 See supra fn. 49 Employee 11 was discharged on September 14 forsuspected theft. A different employee with the same name was in the uniton October 6.65 Posey had found this case in the dumpster when he went out toempty some garbage. After his shift was over, he removed them from thedumpster and openly carried them in his hand out the door and into hiscar. He took them home, washed and bleached them, and kept them.stood that he would not be sent to jail if he told thetruth.Management then asked him a number of questions.After he had answered them orally, management gavehim a pen and a piece of paper, and told him to writedown everything he could remember. After he had com-pleted writing his statement, management told him tosign and date it. Management then read the statement.Laymon's written statement asserted, inter alia, that atthe request of Supervisor Klouser, who was then Lay-mon's and Burrell's immediate superior, Laymon and em-ployee I had put steak, cake, and "fries" (potatoes cut upfor frying and then frozen) into Klouser's car, and Bur-rell had put "fries" and "blue meat" (quarter-poundfrozen hamburger patties) into Klouser's car in thewinter of 1979. Further, Laymon's statement assertedthat in the winter of 1979 Burrell had removed eggs andcheese for personal consumption;56and that Heskett hadremoved cloth towels "and other items" during summer,fall, and the following months of 1979 and 1980 and"second week in August Heskett removed flags, 15 to 25from warehouse, spring '80."5' Laymon's statement fur-ther alleged that employee B had offered "Black Beauty"pills to "keep going," and had offered in March or April1980 to sell Laymon "coke." Laymon's statement furtheralleged that employee I had taken orange juice. Also,Laymon's statement alleged that employee D had taken30 to 50 50-pound cases of "blue meat," 8 to 10 cases ofhash browns, 20 to 25 cases of orange juice, and 15 to 20cases of bacon; and that he had offered to sell Laymonsome of this merchandise. Laymon's statement assertedthat he himself had taken grapefruit juice, steaks, and anapkin holder. In addition, Laymon's statement containslanguage suggesting that he and employee H had re-moved money from a soft drink vending machine.Carter's and Kowalski's notes of this interview, and tosome extent Laymon's testimony, show that Laymonmade certain other allegations which were not includedin his written statement. Thus, Kowalski's notes state,"Posey asked for glasses (Pittsburgh Steelers) I didn't,"followed by words which I am inclined to read as "doit." Such notes further state, "Phil asked to removefrozen product from him/meat, OJ, steaks." Carter'snotes state, "Posey wanted glasses-Steeler," and then,in much smaller handwriting, "meat, 01, steaks." Wernertestified that Laymon "identified" Posey as having "re-moved Pittsburgh Steeler glasses from our inventory."5sFurther, according to Carter's and/or Kowalski's notes,Laymon said during the interview that he had taken acase of glasses and a McDonald flag, that Heskett hadtaken "thousands" of cloth towels, and that Heskett had"to have one or two of every item in the warehouse,"including window cleaner (see infra, The Remedy).These matters were not included in Laymon's statement.a6 Kowalski's and Carter's notes specify dozens of eggs several times.Kowalski's notes specify two bricks of cheese "in lunch box."57 Carter's and Kowalski's notes identify these as McDonald flags.35 Laymon testified before me that he could not recall whether duringthe September 10 interview he mentioned the alleged incident involvingPosey and the Pittsburgh Steelers glasses.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter reading this statement, management did not pointout these omissions to him.After signing this statement, Laymon resigned, andwent to his locker with Werner to obtain personal be-longings. Management told Laymon never to get in con-tact with Respondent and never to return to the prem-ises, and he complied with these instructions. Thereafter,Laymon obtained a job in a warehouse being operatedby another firm. In his employment application he putRespondent as his prior employer. Laymon testifiedwithout objection that his new employer told him thatRespondent had given him a good recommendation.Laymon's interview ended at 1:15 a.m. on September11. The next interview took place about 11:30 a.m. thatday, with employee E. He stated, inter alia, that employ-ee B "probably stole product." As to E's allegations re-garding Burrell, Carter's notes state in their entirety,"James [illegible] [Burrell] knows-Sent girl friend upfor Customer P.U. [Burrell] told him 3rd shift"; andKowalski's notes state in their entirety, "Burrell toldabout [illegible name beginning with J] making out cus-tomer pick up 1-1/2 yr. ago-Sent girl here as cust topick it up-Don't know what [Burrell] stole but I knowhe's taking stuff. He said 3rd shift is easy to work causenobody here to watch it." On direct examination,Werner, who was present during this interview, testifiedthat employee E identified Burrell as having removedproduce items (testimony which I do not believe, in viewof Kowalski's inconsistent notes and for demeanor rea-sons) and also as "identifying the fact that third shift wasvery opportune shift to work for the removal of compa-ny property." As to employee E's allegations regardingPayne, Carter's notes state in their entirety, "Cheese inlunch boxes Payne-Super Man pushes too hard," andKowalski's notes state in their entirety, "Some Boys tookcheese out in Lunch Boxes (Frank Payne)." Werner tes-tified that employee E identified Payne as having re-moved cheese and (from time to time in Werner's testi-mony) other produce items (see infra sec. II,D,I). Em-ployee E was discharged that same day.59Employee Heskett was also interviewed on September10 or 11; Carter asked the questions in the presence ofWerner and Kowalski. Carter asked whether Heskettknew about anyone who had taken five cases of promo-tional Pittsburgh Steelers glasses (see infra at fn. 97).Heskett said that he had no knowledge whatever of theincident. Carter asked if Heskett knew if anyone wastaking any of the McDonald corporate flags. Heskettsaid no. Carter asked who would want one. Hesektt saidthat he did not know.6°Carter asked if Heskett knew ofanyone who was taking meat, cheese, or lettuce. Heskettsaid that two named employees who had been terminatedsome months earlier had boasted that they had done so.Management asked whether Heskett had been takingb9 As an adverse witnes, for the General Counsel, Werner testifiedthat E was discharged for the use and possession of drugs as well as theawareness of theft of company property. As a witness for Respondent,Werner testified that E was discharged for theft.'o In 1966 and 1967, when Heskett was in high school, he had starteda collection of corporate flags. At the hearing, he admitted having oneMcDonald's flag, which according to him was sent to him by McDon-ald's at his request, and before he began working for Respondent. Seediscussion under The Remedy, infracloth towels. Heskett said that he had some cloth towels.Heskett stated that in late spring, Warehouse ManagerKimberly had told the employees to stop breaking intocartons of juices, cookies, and cloth towels. Heskett wenton to say that, on this occasion, Kimberly said thatthereafter he would from time to time authorize theplacement on a supervisor's desk of a box of cloth towelswhich the employees could use for sweat towels; andthat, thereafter, nobody opened boxes of cloth towelswithout authorization. Heskett further said that duringthe summer of 1979, Kimberly had told the employeesthat they could use and take home the tubes of orangejuice in damaged cases, but that this practice had endedabout September 1979. Heskett further stated that Ballen-tine, Werner's predecessor as center manager, had issueda memorandum that any employee who was caught con-suming articles owned by Respondent would be immedi-ately terminated. Carter asked whether Heskett had anyideas about how to control theft at the plant. On thebasis of some business management courses which Hes-kett had taken, he suggested some internal control tech-niques, and also suggested that damaged goods be givenor sold at discount to employees. Carter told Heskettthat if he saw anyone taking anything, to write down theperson's name, put the paper in an envelope, and give itto the supervisor or the warehouse manager, and thatHeskett's name would be held in confidence. Heskettwas thanked for his time, and told he could go back towork. He did so. During this interview, nothing was saidabout Heskett's putting his lunchbox in the cooler area ofthe warehouse, or about discharging or disciplining Hes-kett in connection with towels or any other matter.61The next to last individual to be interviewed wasKlouser, whom Werner at Kowalski's instructions calledin from home to be interviewed. Werner testified that heattended all the interviews except the first and third(with employees A and C, respectively) and the last two(with Klouser and another member of management em-ployee G). Werner testified that Kowalski and Carter de-cided to interview these last two outside Werner's pres-ence, that Kowalski and Carter did not explain why, andthat Werner did not ask why.62For demeanor reasons, Iaccept Klouser's testimony that Werner was presentduring Klouser's interview. Klouser was asked who wasstealing meachandise. Klouser replied that so far as heknew nobody was stealing anything. Management saidthat two or three witnesses had seen him stealing.Klouser said that he had taken merchandise for his per-sonal use. Management asked who else had been takingmerchandise from the warehouse. Klouser said, inter alia,that Burrell, Heskett, and employee D had taken mer-11 My findings as to the contents of the interview are based on Hes-kett's testimony, much of it uncontradicted. For demeanor reasons, I donot accept Werner's testimony that during this interviews, Heskett ad-mitted taking an unspecified number of packets of salt, jelly, and ketchup,other small items that could be concealed in his lunchbox, and, possibly,American flags. Kowalski and Carter did not testify, and Kowalski's con-temporaneous notes (see text attached to fn. 65, infra) were not produced.a2 However, just before Werner so testified, I asked him. "Did younotice whether Mr. Kowalski was writing during the interviews with MrHeskett and Mr. Klouser?" Werner did not then say that he did notattend the Klouser interview, but instead testified, "I don't believe that[Kowalski] made any written entries dunng that period of time."212 THE MARTIN-BROWER COMPANYchandise, and that employee Posey may have done so.Klouser said that Burrell had been taking things fromRespondent for personal use, and described one allegedincident where Burrell and former employee J had takena case of meat and Burrell "got uptight" because he hadnot received his share. Management said that forKlouser's misconduct and mismanagement he was totender his resignation effective no later than October 15,giving a reason and a date. Klouser prepared a writtensummary of his allegations regarding the dishonesty ofpersons other than himself.6a Klouser testified that he"owed it to Mr. Werner" to write this summary becauseWerner had said that he was not going to press chargesagainst Klouser for taking merchandise, but that Wernerjust wanted him to leave.No later than September 23, Klouser told Werner thatKlouser was resigning effective October 15. Klouser wasactively employed in the warehouse as a third-shiftdispatcher/supervisor until October 8, and remained onthe payroll until the week ending October 15, for whichweek he was paid for vacation days he had accumulated.As previously noted, Werner testified on direct examina-tion that Klouser had been assigned to work asdispatcher/supervisor on this shift in order to "comple-ment" the security guard during hours when there mightnot normally be activity in the distribution center.64Klouser testified for Respondent upon being advised byWerner that Klouser had been subpoenaed, and withoutreceiving the subpoena. He wore to the site of the hear-ing a garment which (he had admitted to Burrell)Klouser had taken from then Warehouse SupervisorKimberly's office.Later that afternoon employee G was interviewed. Hestated, inter alia, that he thought Posey, employee B, andothers used marijuana. Employee G was immediatelysuspended.Kowalski and Carter both took notes of the September10 and 11 interviews. General Counsel's Exhibit 46,which consists of notes taken by Kowalski, contains63 As photocopied, this summary consists of two pages, each signed byKlouser (the second page in two different places, but this may originallyhave been two separate sheets) hut none of them dated. Both Klouser andWerner testified that Klouser wrote these pages on Friday. September 26.However, Klouser testified that he was alone when he wrote them, andWerner testified that he was present when Klouser wrote them Also,Klouser testified that he did not speak about theft with Werner betweenthe Kowalski-Carter-Werner interview and Klouser's preparation of thesepages, while Werner testified to three conversations during this period.Furthermore, although Burrell sas not terminated until October 6,Klouser, wh:,ise last day of active employment was October 8 and whowas dropped from the payroll on October 15, stated in his alleged Sep-tember 26 memorandum that Burrell had been taking merchandise fromRespondent 'for his last q months he was there" In any event, althoughWerner initialls testified that until October 6 he had no information fromKlouser implicating Burrell or Heikett, Werner eventually corroboratedKlouser's testimony that the alleged September 26 documents contained asummary of what tie had told Werner, Kowalski, and Carter on Septem-ber 1 Carter's September II notes contain little reference to the Klouserinterview and, for reasons unexplained in the record, Kowalski's other-wise detailed September 11 notes did not advert thereto14 On cross-examination. Werner testified that Klouser was "notreally" supposed to be helping the security guard, that Klouser wasworking on the third (II pm. to 7 a.m.) shift with another supervisorwhom Werncr did not identify, and that Klouser had been assigned tothis job because "the high degree of activity in the transportation officereally necessitated some help down there"rather detailed notes of all the interviews except thosewith Heskett and Klouser, whose interviews are not de-scribed at all. Heskett credibly testified that Kowalskitook notes during Heskett's interview with Kowalski,Carter, and Werner,65but such notes were not pro-duced, nor was their absence explained. Nor does therecord explain the absence of notes by Kowalski aboutthe Klouser interview. Werner testified that on Septem-ber 11, Kowalski and Carter gave their notes to Werner,who xeroxed them and returned the originals.Werner admitted that between the September 10-11interviews and the separation of Burrell, Heskett, Posey,and Payne, Werner learned nothing of substance abouttheir alleged dishonesty that he had not previouslyknown (see also supra at fn. 63). On September 16,Werner advised Respondent's security service, in writ-ing, of the names of the employees who were to be ad-mitted to the premises. Included were the names ofPayne, Burrell, Heskett, Posey, Jolley, and employees Band I. The letter stated that Laymon and employees A,C, E, G, and H (inter alia) were "unauthorized on thepremises for any reason." On September 30, Wernerwent to Quebec, Canada, to attend the annual meeting ofRespondent's distribution center managers. Also presentwere, inter alia, Kowalski and Director of Industrial Re-lations Siebert; their alleged conversations with Wernerare discussed infra section II,D,I.Werner came home late Friday night, October 3. Hewent to the warehouse on October 4 (the day of theunion meeting) and on the evening of October 5. As de-scribed in detail, infra, the October discharges allegedlyfor suspicion of theft began on October 6.On October 9, Werner conducted a meeting of all first,second, and some third-shift employees. He said that Re-spondent had been conducting an investigation of thetheft of company property, that Respondent felt it hadconcluded the major portion of its investigation, and thatthere was nothing for anyone to be further concernedabout regarding his job.b. BurrellGary William Burrell was hired by Respondent inMarch 1979 at $5.40 an hour. In June 1979 he receivedan increase to $6, inferentially in connection with com-pleting his probationary period. In August 1979, he waspromoted to leadman, and his hourly rate was increasedto $6.25. He worked on the third shift until May 1980,when he started working on the first shift.On an undisclosed date in late June or late July 1980,Werner made an "initial overture" to Burrell about a su-pervisory job. The two discussed it casually during thecourse of the workday later in the summer. In lateAugust 1980, then Warehouse Manager Kimberly ap-proached Burrell and told him that he could have thejob of warehouse supervisor on the third shift if hewanted it. The following day, Werner "basically" of-fered Burrell the job, but said that it would take up a lotof Burrell's time and he might have to give up his part-f6 For demeanor reasons. I do not credit Werner's denial. See infra atIn 87213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime job with another firm, A & P. Burrell said that hewas unsure whether he wanted to go back to the thirdshift, Werner said that he would give Burrell more timeto think about the promotion. About September 1,Werner said that the job was Burrell's, and gave himuntil September 15 to give a definite answer. Burrell didnot give Werner a definite answer by September 15.About the third week in September, Werner asked him ifhe wanted the supervisory position.6eBurrell still failedto give a definite answer. Before Werner's September30-October 3 trip to Quebec, management did not inter-view Burrell regarding theft. As described in greaterdetail infra section II,B,4,e, in mid- or late SeptemberWerner told employee Payne that Burrell was a goodemployee and was not going to be fired.As to some extent noted previously, Burrell was thefirst of Respondent's employees who discussed unioniza-tion with the M & M driver and with a union representa-tive. Burrell attempted to obtain other employees' namesand addresses so authorization cards could be mailed tothem, initiated and participated in the October 2 arrange-ments for the October 4 union meeting, with a clipboardsat up at the front of that meeting, signed a card there,handed out cards to other employees, and urged otheremployees to support the Union.Burrell's work shift began at 7 a.m. The morning ofMonday, October 6, was a foggy morning. When Burrellparked his car in the company parking lot that morning,he parked across the line between two parking spaces.About 8 or 9 a.m., Burrell was approached by Ware-house Manager Streilein, who had seen Burrell leavingthe Holiday Inn after arranging for the October 4 meet-ing and in the afternoon of October 4 had been advisedof the union meeting that morning. Streilein gave Burrella disciplinary report based on his taking two parkingplaces, and signed by Streilein and Werner. This was thefirst such report Burrell had received in 18 months ofemployment. Burrell said, ". ..this is crazy ...thatman is just picking at little [things]." Streilein replied, "Iknow, but I've got a job to do." Burrell explained that itwas foggy, and remarked that Werner had not warnedhim about this kind of parking before, when Burrell haddone it intentionally.67Burrell then told Streilein to tellWerner that the employees had had a meeting at theHoliday Inn. Streilein said that he knew all about theHoliday Inn and about the union cards being signed.Burrell told Streilein to tell Werner that Burrell wasgoing to vote for the Union. Streilein then told Burrellto go back to work.Later that day, Streilein told Burrell that Wernerwanted to see him in the office at 3 p.m. "on your time."After punching out at 3 p.m., Burrell's usual hour, hewent to Werner's office, where he found Morrison andWerner. After making some small talk, Werner askedwhether Burrell had considered the supervisory job. Bur-66 This finding is based on Werner's testimony. I discredit as highlyimprobable Werner's testimony that he asked Burrell about the supervi-sory job in order to induce Burrell to volunteer the truth about the theftsituation. Such remarks would be unlikely to stimulate a truthful confes-sion, let alone a truthful protestation of innocence.6e The complaint does not allege that the issuance of this disciplinaryreport was unlawfully motivated.rell said that he had decided not to take it because he didnot want to work third-shift hours (II p.m. to 7 a.m.).Werner said, ". ..that's too bad," and asked how Bur-rell would like to work second shift. Burrell askedwhether he had a choice. Werner said, "what do youthink?" Burrell said, "I don't know, that's why I'masking." Werner asked whether a second-shift schedulewould conflict with Burrell's part-time job for A & P.Burrell said that A & P would "work around" his job forRespondent. Werner said, "that's too bad, you won'thave to worry about it anyways."Then, Werner took some colored markers from hisbriefcase, named a color for Heskett and a color for em-ployee B, and then picked a color for Burrell. ThinkingWerner was going to give him the marker, Burrell wentto get it, whereupon Werner told him to sit down. Then,Werner asked, "How were the Pittsburgh Steeler glass-es?"; there is no evidence that anyone had ever allegedto Werner that Burrell had taken such glasses. Burrell re-plied that he did not know, that he had never seen one,and that these glasses were kept in the "dry" section ofthe warehouse whereas he worked in the freezer section.Werner told him to look at one in Werner's bookcase.Burrell looked, and then said, "this is crazy, I don't haveany of those things." Werner asked him how the "bluemeat" and "red meat" had been, and about some cheeseand egges in his lunchbox. Burrell replied that he did notknow what Werner was talking about, and denied evenhaving a lunchbox. Burrell further said, ". ..this iswhat I get for being loyal" to Respondent. Werner saidthat Burrell had commented it was easy to steal on nightshift. Burrell said that he did not recall saying that.Werner asked what Burrell had that was Werner's.Burrell said that in his locker he had a freezer suit, aclipboard, and pens. Werner told Burrell to clean out hislocker. Burrell asked whether Werner was firing him.Werner said "yes. ..Burrell, you're history," told Morri-son to walk Burrell to his locker, and told Burrell not tocome back on the premises, that his paycheck would bemailed to him. Morrison walked Burrell to his locker.Burrell remarked that Werner was "crazy." Morrisonasked why Burrell had not disagreed with Werner. Bur-rell replied, "it doesn't do no good, it's like talking to awall ...I'd get better action elsewhere." He gave Mor-rison Respondent's property and left the premises.68For unexplained reasons, Burrell's termination notice isdated October 27, 1980, 3 weeks after his discharge."Dishonesty" is checked, and under "Remarks" is the as-sertion. "Employee was implicated in theft of companyproperty, terminated 10/6/80."c. HeskettWilliam Leo Heskett was hired by Respondent in Feb-ruary 1979, at $5.40 an hour plus a 15-cent shift differen-tial. In March 1979 he received an increase to $6 an6s My findings as to the discharge interview are based on Burrell's un-contradicted testimony. Morrison testified that he was present to serve asa witness during a conversation after October 3 between Burrell andWerner, but that Morrison could not remember what was said, or wheth-er Burrell was discharged or merely talked to. Werner was not asked todescribe the discharge interview.214 THE MARTIN-BROWER COMPANYhour, inferentially because he had completed his proba-tionary period. In March 1980 he received an increase to$6.48 as part of an annual wage adjustment for the facili-ty. In late June 1980 he received a written disciplinaryreport for improperly stacking freight on the pallets. Inearly July, he received a written disciplinary report forbuilding poorly constructed pallets and for failing toadhere the color coded dots (used to help the driver inunloading and the customer with his product rotation) toa route he picked. Employee Zoretic testified that Hes-kett was one of the fastest pickers.Beginning in the summer of 1979, Heskett used aroundthe plant, as sweat rags, towels taken from the boxesmade available to the employees before April 1980 and,on four occasions, towels taken from the "recoup" areaor given him by the mechanics. As previously noted, inApril 1980 Werner saw him with two new towels, foundout from him that he had obtained them from a boxmade available by supervision, and then put a stop to thebox practice. Thereafter, Heskett continued during hotweather to use towels as sweat rags around the plant.Nothing was said to Heskett during this period about thispractice.69Indeed, when telling Heskett to come to theinterview with Kowalski and Carter on September 9 to10, Werner told him to bring a towel as his "trademark."As previously found, during this interview Heskett saidthat he had some towels, and described the discontinuedpractice of making them available for employees to useas sweat towels. It is uncontradicted that during this in-terview nothing was said about discharging or disciplin-ing him in connection with towels or any other matter.Heskett attended the October 4 union meeting at theOctober 2 urging of Burrell and Reid while at the ware-house, and signed a card there. Heskett worked a shifton Sunday, October 5, beginning at 6 a.m., and reportedto work at 3 p.m. on October 6. At or about I I p.m.,near the end of his regular shift, Heskett was called toWerner's office, where Heskett found Werner and Morri-son. Werner remarked that he had only two differentcolors of Magic Markers. He said that he had heard thatHeskett had some complaints about the new pickingsystem (see infra sec. 11,C). Heskett said nothing. Wernerasked Heskett if he knew what Armageddon meant. Hes-kett said that it had something to do with the end.Werner said that he had information that Heskett hadtaken 16,000 to 20,000 cloth towels, but that Werner didnot really think the figure was that high. Heskett saidthat he had 16 to 30 towels, that he was using them assweat rags. and that in 1979 Warehouse Manager Kim-berly had authorized their use for that purpose and toclean up spills and other messes. Werner said that, beforesending Heskett "down the road," Werner wanted to tellhim why he %was there. Werner said that he had informa-tion that Heskett was accumulating mass quantities ofcloth towels. Werner further said that he had informa-tion from a former employee that Heskett had beentaking lettuce, cheese, and meats. Heskett said that he69 This finding is based on Heskett's tesilmony. For demeanor reasons,I do not accept Streilein's testimony that he told Heskett in late April orearly May 1980 not to use towels, and neser thereafter saw him withtowels; or Werner's testimony in effect, that he never saw Heskett %withtowels after Junle 1lIS0had not taken any of these. Werner said, "Well, I didn'tsay you stole it." Werner said that he had informationfrom a former employee that Heskett had been takingFrisbees, and that Werner had information that Heskettwas breaking into cases of juice and cookies for his ownconsumption. Heskett did not reply. Werner said that hislawyer was in the other room. Towards the end of theconversation, Werner said, "I frankly don't give a damnhow many towels you have taken. As far as I am con-cerned, you can hold a huge yard sale with them or usethem for rags for your car. But if I ever catch youcoming back here again or on this property, I will callthe police and have them throw you in jail." Werner saidnothing about flags, packets of jelly or condiments, pro-motional glasses, Heskett's putting his lunchbox in thecooler area of the warehouse, or having moved itemsfrom the plant in his lunchbox. Nor did Werner tell Hes-kett the names of the persons who had allegedly accusedhim of theft, or the dates when he had allegedly takenthings.7For unexplained reasons, Heskett's termination noticewas not prepared until October 27. "Dishonesty" ischecked, and under "remarks," in Streilein's printing, isthe assertion, "Employee was implicated in theft of com-pany property."d. Posey: alleged unlawfld interrogation by SupervisorWernerPhillip Isaac Posey was hired by Respondent in De-cember 1979 at $5.40 an hour. A few days later, Supervi-sor Hougham told him that he had caught onto his jobvery quickly and was very accurate. He later receivedan increase to $6, inferentially in early February 1980when his probationary period expired. On February 20,1980, he received a written disciplinary report for being5 minutes late to work. In March 1980 he received anincrease to $6.48 as part of an annual wage adjustment atthe facility.On an otherwise undisclosed date between August 5and September 9, Werner asked Posey about stealing inthe warehouse. Posey said that he knew from "ware-house talk" that stealing was going on, but had not actu-ally seen anyone steal anything. Werner asked Poseyabout some Pittsburgh Steeler glasses (see injra at fn. 97).Posey said that he had not seen any. Werner showed himone, and asked what he knew about it. Posey said thatthis was the first time he had seen such a glass. Wernerasked Posey to quit toying with Werner and to tell thetruth. Posey said that he was telling the truth. Wernersaid that people were walking out of the front of thewarehouse with merchandise. Posey said that he was notaware of that. Werner said that it might take him I to 2years to get the thieves. but he would get them, and seeto it that they were sent to jail and their families were70 My findings in this paragraph are based on Heskett's testimony,much of which is uncontradicted For demeanor reasons. I do not acceptWerner's denial of the remarks about the picking form, his indifference tothe number of towels Heskett allegedly took, and the presence of alawyer. I do accept Werner's denial that dunng this conversation hislawyer was nearby, and conclude that Werner's contrary claim to Hes-kent was designed to discourage Heskeit from strongly protesting his dis-charge.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDput out in the cold. Werner did not ask Posey to give awritten statement, write him up for anything, or say any-thing about discharging him.As summarized supra section II,B,4,a, Posey wasamong the employees interviewed on September 10 and11 by Kowalski, Carter, and Werner. On an undiscloseddate between that interview and September 23, Poseywent to Werner's office and asked for a transfer from thesecond (3-11 p.m.) to the third (11 p.m.-7 a.m.) shift inorder to enable Posey to perform his National Guardduties. Werner said that he would see what he could doabout it. Posey asked whether Werner wanted him topay for the box of greasy cloth towels which he had re-trieved from the dumpster and taken home, and offeredto write him a check. Werner said that this was waterunder the bridge, and that Posey should let his con-science be his guide. Posey said, "fine, then you won'tget any money." Werner did not ask him to give a state-ment, did not write him up, did not tell him to bring thetowels back, and said nothing about discharging him. Hewas transferred to the third shift on September 23.Posey attended the October 4 union meeting andsigned a card there. Late in the evening of October 5,while Posey was working with employee Williams (whohad not attended the meeting and had not yet signed acard), Werner approached Posey; patted him on theback; and said, "do you really think this will get off theground?" Posey did not reply. Werner walked awaychuckling.7' After finishing his shift, which ended in themorning of October 6, Posey gave out cards in the plantparking lot to Williams, who signed and returned hiscard immediately, and another employee. There is noevidence that management observed this activity.Supervisor Morrison testified that on October 6 or 7,Werner showed him some notes of employee interviews,said that a few former employees had alleged that Poseyhad taken a "product" or "things" from the building, andsaid that "from the notes that they had taken, from talk-ing to him, and et cetera, that he was to be let go."About 1:30 a.m., on October 7, Supervisor Houghamtold Posey that Supervisor Morrison wanted to see him.When Posey entered the office, he found Morrison andTransportation Supervisor Ralph Carroll. Morrisonasked what had been going on in the last couple ofmonths. Posey described the Spitler incident. Morrisonasked whether Posey had ever stolen anything. Poseysaid no. Morrison said he had a written statement fromsomeone whom he did not identify that on a date Morri-son did not specify, Posey had stolen some PittsburghSteelers glasses. Posey denied taking anything, and saidthat Werner and the police could go to Posey's house"right now and ...check it out ...because I don'thave nothing to hide at all." Morrison rejected this sug-gestion, and said he had another written statement, fromsomeone whom he did not identify, that Posey was not71 This finding is based on Posey's testimony. Williams was called bythe General Counsel as a witness, but was not asked about this conversa-tion. Werner denied making this statement, and further denied in his testi-mony that he never talked to Posey on this date. However, Werner ad-mitted having told a Board investigator that he may have said hello toPosey that day. Werner's testimony in other respects contains a numberof internal inconsistencies. For this and demeanor reasons, I credit Poseynotwithstanding Williams' failure to corroborate him. See infra at fn. 87.trustworthy. Posey said, "that is their opinion." Morrisonasked if he had ever seen anyone stealing anything.Posey said that he was not hired to babysit, but washired to load trucks and make sure they were out ontime. Posey said that the only thing he had ever takenwas the greasy cloth towels which he had taken becausehe considered them public property. Morrison said thatthey were Respondent's property until they left the lot,but did not ask Posey to return the towels. Morrison saidthat Posey had two alternatives, to resign or be fired.Posey said that Morrison would have to fire Posey be-cause he was not going to quit. Morrison said that hewas going to fire Posey, who said "that it wouldn't holdup in court at all," that Posey knew he was "right."Morrison said nothing about Posey's giving a writtenstatement, and he did not give one. At Morrison'sinstructions, Carroll escorted Posey out of the building.On October 16, 1980, Warehouse Supervisor Streileinadvised the Virginia Unemployment Compensation Com-mission that Posey "was implicated in theft of companyproperty." On October 27, more than 2 weeks afterPosey's discharge, Streilein prepared, and he and Wernersigned, an employee disciplinary report in which "Dis-honesty" was checked, and containing under "Remarks"the statement, "Employee was implicated in theft ofcompany property." That same day, they both signed a"change of status" form also stating that Posey "was im-plicated in theft of company property." When testifyingas the General Counsel's first witness, Werner initiallytestified to being "sure" that he consulted someone,probably Kowalski, about Posey's discharge before de-ciding to discharge him, and that the reasons for Posey'sdischarge were "Implication in an act and awareness of atheft of company property." Then, Werner testified thatPosey was fired "for theft." A little later, Werner testi-fied that he did not recall consulting anyone about thedecision to discharge Posey, and that Posey's awarenessof theft "contributed to" the overall decision to dis-charge him. When testifying for Respondent 3 weekslater, Werner testified that Posey was discharged becauseLaymon and employee B had identified him as havingremoved Pittsburgh Steelers glasses from Respondent'sinventory. The last day of the hearing, Werner indicatedon cross-examination that Posey was discharged partlybecause Klouser told Respondent that he had receivedreports from other employees, who were themselves en-gaged in theft, that Posey was stealing also.e. PayneCharles Franklin Payne was hired by Respondent inFebruary 1979. He was a leadman throughout his em-ployment. In March 1980, he received an increase from$6 to $6.48 an hour as part of an annual wage adjustmentfor the Manassas facility. In the summer of 1980, thenWarehouse Manager Kimberly repeatedly urged Payneto accept a supervisory position, telling Payne that hewould be a good man for the job. Payne refused the pro-motion, telling Werner that Payne did tnot feel that hecould handle the job. Payne never received any writeupsof any kind. Werner and all the supervisors had thankedPayne for doing a good job. In mid- or late September,216 THE MARTIN-BROWER COMPANYPayne approached Werner and asked whether Payne wasgoing to be the next to be fired. Werner replied, "No...you're honest, you're obviously a good employeeand so [is] Gary Burrell. Y'all done real good work forme.",72As previously noted, employee E had alleged duringhis September 11 interview that Payne had taken cheeseout in his lunchbox. Payne was not interviewed in Sep-tember about alleged theft. As previously noted, he wasone of the three employees who on October 2 made ar-rangements at the Holiday Inn for the October 4 meet-ing, and were seen and hailed by Supervisor Streilein asthe three left the Holiday Inn that day. Payne thereafterurged other employees to come to the meeting. He him-self attended that meeting and signed a card there.At about II p.m., on October 7, Supervisor Morrisontold Payne that Werner wanted to see him in Werner'soffice, and escorted him there. Morrison remained in theoffice during the interview. Werner asked what Paynewould do if Werner offered him a supervisor's job.Payne said that he would probably be "real happy."Werner asked why Payne had not asked for the job afterBurrell turned it down. Payne replied that because of thepressure Werner put on, Payne did not think he couldwork under Werner as a supervisor.As previously noted, after obtaining from Payne theadmission during this conversation that he had attendedthe October 4 union meeting, Werner evinced the cor-rect suspicion that Payne had participated in setting upthe meeting. Werner pulled out some white paper withwriting and different color pencil marks through it; saidthat each person he was discharging would have a color;and said that Payne was going to be orange, Heskett wasgoing to be blue, and employee B was going to be pink.Without giving dates or naming the accuser, Werner saidthat he had proof that someone on the first shift, towhich Payne was assigned, had said that Payne hadtaken cheese, eggs, and meat. Payne said no, that he didnot know what Werner was talking about,73and thatPayne could not have taken these items because he didnot work in the department where they were kept.74Werner said, "okay, never mind," and asked who wasstealing. Payne said that he did not know. Werner saidthat he thought Payne was a liar, and that he would begiven an alternative, "I'm either going to let you volun-tary resign or I'm going to send you out the door like arocket." Payne asked whether, if he resigned, Wernerwould give him a good reference. Werner said yes, andasked him to write out a resignation. Payne said that hedid not know what to say, he could not spell very well,and his hands were trembling so much that he could not?2 My findings as to this Payne-Werncr conversation are based onPayne's testimony. Werner testified that Payne said he was concernedabout whether he was implicated in the theft investigation, and Wernerreplied that Payne should not be concerned with the investigation, butshould only be concerned with doing his job. In view of the inconsisten-cies in Werner's testimony as to a number of material matters (see infra atfn. 87), and for demeanor reasons, I credit Payne.?n This finding is based on the testimony of Payne, Morrison, andWerner on cross-examination. In view of Werner's retraction on cross-examination, I do not accept his testimony, as an adverse witness for theGeneral Counsel, that Payne admitted removing company property.74 In fact, the departments are separated by a wall with several doorswhich were frequently unlocked.write. He asked Werner to write a resignation for him.Werner thereupon wrote out and dated a statement thatPayne was voluntarily resigning for personal reasons, ef-fective immediately. At Werner's request, Payne notonly signed his name in cursive writing, but also hand-printed his name and dated the document. Respondentfrequently does not obtain the written resignations of em-ployees, even after they have given oral notice of resig-nation some time before the effective date.75During the investigation of the case, Werner told theBoard investigator that Payne was a voluntary quit, andthat Respondent would have liked to keep him as he wasthe leadman on the first shift and one of the most senioremployees of the warehouse.5. The allegedly discriminatory discharge of WaltonKenneth Ray Walton started working for Respondenton July 9, 1979, at $6.50 an hour. He thereafter receivedincreases or an increase to $7, and effective March 3,1980, he received an increase to $7.56, which his person-nel folder attributes to "Annual Wage Adjustments."Walton was initially attached to the warehouse depart-ment. He spent most of his time performing warehousemaintenance work. However, on an emergency basis heperformed work on the Thermal King refrigeration unitsused in Respondent's trailers.78Walton had a substantialamount of previous training and experience which quali-fied him to perform much of the maintenance work onsuch units. On various occasions beginning about June1980, he asked Transportation Supervisor Art Neville fora transfer to the transportation department, in order toenable Walton to perform work on the Thermal Kingunits. When he made these requests, Neville told himthat if he was transferred, he would be needed the hoursthe trailers were there. Neville testimonially identifiedthese hours as the second shift; but see infra.About late July 1980, Respondent hired Nelson Mi-chael as a mechanic attached to the warehouse depart-ment. Management told Walton that he should train Mi-chael for about 2 weeks and would thereafter be trans-ferred to the transportation department. This transferwas decided on by Randall, with Neville's concurrence.Walton did train Michael for about 2 weeks, at the con-clusion of which Michael was performing basically thesame work which Walton had performed before Michaelwas hired.7? Thereafter, management prepared a change-of-status form which stated that Walton was transferredto the transportation department effective August 11,1980. The maintenance work which that departmentwanted consisted of the maintenance of Respondent's75 My findings as to this interview are based on a composite of Payne'stestimony and credible parts of Morrison's and Werner's testimony. Be-cause of the conflicts between Morrison's and Werner's testimony, the in-ternal inconsistencies in Werner's testimony (supra at fn. 73), the evasive-ness in his testimony (infra sec. II,D,I) regarding what Payne was ac-cused of taking, and for demeanor reasons, as to this interview I acceptMorrison's and Werner's testimony only to the extent that it is set forthin the text or corroborated by Payne.'7 This finding is based on Werner's and Randall's testimony.7 This finding is based on Walton's testimony. For demeanor reasons,and in view of the probabilities of the situation, I do not accept Randal'stestimony that between mid-July and early October Walton spent most ofhis time training Michael.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrailers, including the Thermal King refrigeration units inthe trailers, and also some minor repair work on the trac-tors which Respondent leases from Ryder Truck Lines.After August I 11, Walton and Michael, with the ap-proval of Transportation Manager Randall and Ware-house Supervisor Streilein, worked together. Whenmaintenance work on trailers and tractors was needed,Walton went to do that; when maintenance work in thewarehouse was needed, Michael went to do that. If thiswork was slack for either one, he would help out theother. Also, they would work together on occasionaljobs which called for two men. Michael was capable ofdoing some Thermal King work, but Walton was sub-stantially more skillful in such work. After breaking inMichael, Walton did about 20 percent of his work in thetransportation department and about 80 percent in thewarehouse.When originally hired, Walton had been assigned towork 8 a.m. to 4 p.m., Monday through Friday, but wassubject to emergency callout at any time, day or night.About the last 2 weeks in July 1980, both Walton andMichael began to work from 8 a.m. to 4 p.m., Tuesdaythrough Friday, and from 7 a.m. to 3 p.m. on Saturday.At all relevant times. Respondent had an agreementwith Ryder Truck Lines, from which Respondent leasedits trucks and which is open around the clock, to per-form service work, on request, on Respondent's refriger-ated trailers. Respondent sometimes (probably, usually)had such work performed by Ryder, sometimes by othershops, and on an emergency basis by Walton. On someoccasions in July and August 1980, Respondent had totransfer loads between trailers because Ryder had beenunable, for lack of parts or of knowledge about howThermal King units worked, to repair a trailer whichhad already been loaded. However, Ryder objected toRespondent's having an auto mechanic work on a trailer,on the ground that this might invalidate the manufactur-ers' warranty on parts purchased and installed by Ryder.Randall and Werner both testified that they decidedWalton would be capable of performing maintenancework on the tractors which Respondent rented fromRyder and on Respondent's refrigerated trailers, and thathaving him perform it would be cheaper than having itperformed by Ryder. Randall testified that beginningabout 6 weeks before Respondent moved Walton to thenight shift effective October 14, 1980-that is, beginningabout early September 1980-Randall and Neville dis-cussed the question of which hours would constitute op-timum coverage for maintaining the Thermal Kings andthe trailers. Neville testified that before Walton's August11 transfer into the transportation department, Nevillesuggested that if Walton were so transferred, he shouldbe assigned to the second (3 p.m. to 11 p.m.) shift; butthat in August or September, Neville and Randall neverdiscussed changing Walton's hours.On the morning of October 4, Randall told Waltonthat Werner wanted 7-day coverage for maintenance atthe warehouse, and suggested that Walton and Michaelwork out a schedule between themselves. The two em-ployees agreed to a schedule under which Walton wouldwork Tuesday through Saturday and Michael wouldwork Sunday through Thursday. They reported theiragreed-upon schedule to Randall, who said that thiswould be acceptable to Werner.7 When the employeeswere told of the 7-day coverage, nothing was said aboutworking nights. Randall testified that the 7-day coveragewas intended to cover the warehouse, and had nothingto do with the trailers.As previously noted, Walton was one of the three em-ployees who on October 2 arranged for the October 4union meeting at the Holiday Inn, and were seen andhailed by Supervisor Streilein when they were leavingthe Holiday Inn after making these arrangements. How-ever, Walton did not attend the meeting on the morningof October 4, which was held on a day when he wasregularly scheduled to work. His next scheduled work-day was Tuesday, October 7. When he came to workthat morning, he heard discussions among other employ-ees regarding the discharge of some employees whowere involved in the October 4 meeting. Later thatmorning, Supervisor Morrison asked Walton what wasgoing on. Walton said that a lot of people had been firedfor a lot of stupid reasons. Morrison replied, "it has tostop somewhere, the man cannot keep going like he isgoing."That afternoon, Randall told Walton that Randallwanted to see him the next morning in Randall's office.Walton asked why. Randall said that Werner wantedWalton to work Tuesday through Friday nights andcome in on Saturday during the day. Walton said that hedid not object to working on the night shift, but thatwork on this shift would interfere with some classes hewas taking on Tuesdays and Thursdays at the NorthernVirginia Community College, and he thought it was toolate to make a change in his class schedule. Walton saidhe would check on whether it was too late to change hisschedule, and would let Randall know on the followingmorning. Walton suggested that on the 2 nights when anight shift conflicted with his classes, he could eithermake up his 8 hours by coming to work early or work-ing late, or take time off without pay during the periodhe needed to attend school. Randall said that he wouldtalk to Werner. Randall testified that he had knownbefore informing Walton of his schedule change that hewas attending classes at night, but had never warned himthat he ought to take day classes in the fall. Transporta-tion Supervisor Neville testified that, although he wasunaware that Walton was attending night school in thesummer, Neville knew that Walton had gone to nightschool in previous semesters.Immediately after work that day, October 7, Waltonwent to Burrell's house and signed a union card. Laterthat evening, Walton consulted the college catalog forthe fall quarter of 1980. The catalog showed that thecourses whose evening sessions he had started to attend18 My finding that this conversation occurred on October 4 is based onWalton's testimony. Randall initially testified, as an adverse witness forthe General Counsel, that this conversation occurred in July 1980, andlater testified, as a witness for Respondent, that the employees went on 7-day coverage the week ending September 2 and the decision to go tosuch coverage was made the week before. In view of this inconsistency,Respondent's failure to bring in records to show the days on whichWalton and Michael worked before October 4. and demeanor reasons, Iaccept Walton's October 4 date.218 THE MARTIN-BROWER COMPANYon Tuesdays and Thursdays also had day sessions sched-uled for hours which would not conflict with his newwork schedule. Further, the catalog stated that a studentcould withdraw from a course without grade penaltybefore November 6. However, the catalog also statedthat October 3 was the last day for "late registration andadd/drop" and for "full tuition refund." Walton had pre-viously had to fill out an add/drop slip to change fromone session to another session of the same course. Heconcluded from the foregoing that because it was afterOctober 3, he could not change sessions, and could notwithdraw from a course without having to repay to theVeterans Administration certain benefits which he hadbeen receiving.79He did not talk to anyone at the schoolabout the matter, and did not try to fill out an add/dropslip to change sections.On the following morning, he told Randall that it wastoo late to change Walton's school schedule. Walton fur-ther said that if Respondent would "work with" him tofinish out the current quarter (which he told Randallwould amount to 3 or 4 weeks, but which in factamounted to about 9 weeks), he would take day classesfrom then on. Randall said he would check into it.80Walton asked whether anything had been accomplishedregarding a change in his new work schedule. Randallsaid that he had not yet talked to Werner about thematter, but would "get to him." Walton advised Randallthat, if Walton punched out at 6 p.m. to go to school andpunched in upon his return, the interval would be 4-1/2to 5 hours including time for dinner. Walton again sug-gested that he either take the time off without pay, orput in 8 hours by coming in early or leaving late. Ran-dall said that he would have to talk to Werner about thematter, and would do so as soon as he had a chance.On Friday, October 10, Walton again spoke to Ran-dall, who said that he had not yet talked to Werner butwould be in on Saturday to talk to Werner and wouldgive Walton a decision on Saturday. Walton said that hewould check with Randall on Saturday. Walton came towork on Saturday, but Randall did not. Walton calledRandall's house that afternoon to see if he were comingin. Mrs. Randall said that he had left and she thought heshould be at work by this time.8' Shortly before quittingtime, Walton told Werner about the conflict betweenWalton's school schedule and his new work schedule,and said that Randall had planned on talking to Wernerbut had not yet had a chance to talk to him. Werner saidthat it was Randall's decision and that Walton had aproblem.On Monday, October 13, Walton called Randall atwork. He said that Werner had said that the hours wereset. Walton said, "in other words, [if] I punch out youare going to fire me." Randall said, "you can considerthat." Walton said that he was not quitting, but did79 The tuition for the tswo courses being held on Tuesday and Thurs-day evenings was $57 He was also receiving "three-quarter pay" fromthe VA.80 My findings in these two sentences are based on Walton's testimony.For demeanor reasons, I do not accept Randall's denial.81 Randall ordinarily worked on Saturdays, but received his regularfull salary even if he missed a particular Saturday.intend to attend school, and that he would see Randallon the following day.82On the following day, October 14, before punching in,Walton talked to Randall, who said that this was not alaughing matter. Walton agreed. Randall said that an ad-ministrative decision had been made and there was noth-ing he could do about it. Walton said that he had madehis decision and was standing by it. Randall said that hewas not satisfied with Walton's work; that "it was his de-cision"; and that Randall was being paid to do a job, hehad a job to do, and he was going to do it. Walton thenpunched in at 3 p.m., the starting hour for his new shift.At 6 p.m. he punched out (without telling his immediatesupervisor, Neville), got cleaned up, ate supper, andwent to school. He did not return to work that night.Werner testified that Randall recommended thatWalton be discharged for walking off the job, and thatWerner (although he did not have to approve all dis-charges) approved Randall's recommendation. Wernerdid not testify that Randall gave any other reason for hisalleged recommendation. Randall was not asked aboutthe matter.About 2:30 or 2:45 p.m. on October 15, Walton re-turned to the warehouse and found he did not have atimecard. He went to see Randall, who said "you madeyour decision. I had to make my decision ...you areno longer employed, pack up your tools ...if I vas inyour shoes I would have done the same thing."83Ran-dall testified that Walton had told him that Walton wasgoing to punch out early on October 14, and testified tothe belief that Walton punched out early in order toattend class. At some time during this period, Waltontold Randall that if Walton had to drop classes, hewould have to repay to the VA the benefits he had beenreceiving.Most of the trailer loading is performed during thesecond shift, and most of the problems which Respond-ent was having with Thermal King refrigeration unitswere being discovered after the trailers were in the load-ing process. A significant proportion of the mechanicalproblems in the tractors and trailers were being discov-ered when the drivers inspected their respective vehiclesduring the half-hour period immediately before they lefton their runs. About 70 or 80 percent of the trucks leavebetween midnight and 4 or 5 a.m.; at least some of therest leave about 2 p.m. Randall testified that the mainte-82 My findings in this paragraph are based on Walton's testimony.Randall testified that he did not recall Walton's telephoning him that day.To the extent this may constitute a denial, for demeanor reasons I creditWalton.8s My findings as to the Walhon-Randall discussions are based on Wal-ton's testimony, which is to some extenl corroborated by Michael's credi-ble testimony that on a date which he could not recall, Randall answeredWalton's request for a shift adjustment to his classes by saying that Ran-dall would have to discuss it with Werner. For demeanor reasons. I donot accept Randall's denial that he told Walton that Randall would checkwith Werner, or Randall's testimony that he said the decision about Wal-ton's schedule was up to Randall. or Randall's testimony that he was notat the facility on October 14. or Randall's denial that he told Walton thatRandall would have done the same thing if he had been in Walton'sshoes. For demeanor reasons, and in view of the probabilities of the situa-lion, I do not accept Randall's testimony that after failing to find Wal-ton's timecard in the rack. Walton came into Randall's office and said, "Iguess I've been fired," to which Randall gave no answer.219 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance on the Thermal King units was generally done onthe second and third shifts; and that, during the discus-sions which preceded Walton's transfer to the transporta-tion department, Walton was told that he might have towork the second or third shift to do the maintenance onthe trailers. As previously noted, Respondent insisted onRespondent's observing a 3 to 11 p.m. schedule (that is,the regular second-shift hours), and rejected both hisproposal that on Tuesdays and Thursdays he work from3 to 6 p.m. and 11 p.m. to 4 a.m. (that is, part of thesecond shift and part of the third) and his proposal thaton those days he come in early.84Supervisor Neville,who was Walton's immediate superior but had no au-thority to change his work hours, testified that he didnot learn about Walton's transfer to the second shift untilabout a week before it actually happened, on October 14.Neville further testified that the increase in business re-sulting from the M & M strike, which ended on Septem-ber 20, diminished the time available for servicing theThermal King units, thereby caused them to break downmore frequently, and thereby led to a particular need byRespondent for a mechanic during the strike. Randalltestified that the discontinuance of the extra work be-cause the strike had ended would not have affected at allthe decision to have a mechanic on the second shift.Randall and Neville testified that after Walton saidthat his new hours conflicted with his schooling, Randalland Neville did not discuss whether Respondent couldwork around Walton's school schedule. Werner testifiedthat "wherever possible," Respondent tries to arrangeemployees' work schedules around their personal needs.Between August and October 1980, with WarehouseManager Streilein's permission, employee Zoreticpunched in and punched out about 7 hours late everyThursday in order to attend night school. On September23, 1980, Respondent granted employee Posey's requestfor a shift transfer in order to avoid conflicts between hiswork schedule and his duties as a member of the Nation-al Guard. In view of the foregoing, and for demeanorreasons, I do not believe Randall's testimony that he wasnot aware that Respondent had ever tried to workaround hourly employees' personal commitments.After Walton's separation, Respondent continued tohave its tractors and trailers serviced by Ryder Truck.Michael continued to work the day shift he had workedbefore Walton's separation. Respondent never hired amechanic to work on evening shift or to service its trac-tors and trailers, and made no effort to hire one. Wernertestified, "Based upon the lack of success that we hadwith Mr. Walton's inability to perform while he was inthe position, we have gone back to the old method ofdoing it."Walton's personnel file contains a change-of-statusform, signed by Randall with a typewritten date of Octo-"4 As previously noted, 3 days before Walton was advised of his newshift, he and Michael had agreed to a schedule under which Michael (butnot Walton) would work on Sundays and Mondays. The record indicatesthat Walton's services in connection with the trucks and trailers wereneeded on Mondays as much as on Tuesdays and Thursdays, and wouldbe more useful to Respondent on Sundays (when drivers pick up loadspreparatory to delivery) than on Saturdays (when they do not). Howev-er, so far as the record shows, neither Respondent nor Walton ever sug-gested a second change in the days Walton was scheduled to work.ber 16, which contains as the only specified reason forhis separation, "Insubordination, refused to work as-signed shift. Walked off the job ...and failed to returnto work." Also, his file contains an employee disciplinaryreport with checks before the entries "Insubordination"and "Defective and improper work." Under "Remarks"is the entry, "Refused to work assigned shift. Walked offjob [on October 14] and failed to return. Also failed tocomplete job assignment in a reasonable time frame(equipment trailer)." This document contains Randall'ssignature with a typewritten date of October 15, andWerner's signature dated October 17. Neville testifiedthat at the time of Walton's discharge, he had completedhis early August assignment to the "equipment trailer"work, which consisted of reversing the doors of the driv-ers' lockers. Randall testified that Walton had nevercompleted this job.85Randall testified that on one occa-sion, whose date he did not give, he spoke to Waltonabout his failure to finish the door job. Neville testifiedthat he had spoken to Walton about this matter on sever-al occasions, whose dates he did not give. Walton hadnever received any writeups about his work. Neville,who was Walton's immediate superior from mid-August1980 until his October 1980 termination, but had limitedopportunity to observe his work, testified that Walton'swork "was good, for the most part. It was kind of slow,but the quality of the work was good." Randall, whowas Walton's superior and Neville's immediate superior,testified that Walton was a valuable employee and a veryskillful mechanic and Randall was generally pleased withhis work.C. The Allegedly Discriminatory Change in theRequirements Regarding FormsRespondent's Manassas facility serves only McDon-ald's restaurants. In the summer of 1979, some membersof management from Respondent's Dallas facilities rec-ommended that Respondent's Manassas pickers be re-quired to use a "picker's log," similar to those used inRespondent's other warehouses which serve McDon-ald's. This document calls for the picker to insert hisname, the date, the number of his pallet jack, and certaininformation regarding the pallet jack (the water level,the "wheels clear," the brake, the horn, lifting, lowering,and any defects). In addition, as to the order picked foreach store, the document calls for the picker to enter thestore number, the route and stop, the total cases, thenumber of "frozen" cases, the number of "dry" cases, the"drop stock," the number of pallets, the start time, andthe finish time. Also, the document calls for an explana-tion for any problems which resulted in "low C.P.H."(inferentially, cases per hour).86The pickers regardedthe use of this form as a nuisance, particularly (becausesome had no watches) the requirement for noting thestart time and finish time. By 1980, the use of the "pick-er's log" forms had been abandoned at the Manassas fa-es Walton's testimony indicates that he may have been performing thisjob just before clocking out on his last day of work, October 14.as The form was also used by the receivers, who were to enter thevendor, the total number of cases received, the time the receiver started,and the time he finished.220 THE MARTIN-BROWER COMPANYcility, although some of the forms themselves remainedin the warehouse. Thereafter, and until October 6, thepickers used a form ("Order Picking, Checking, LoadingSchedule") which merely required each picker to inserthis initials to signify his commitment to picking for par-ticular stops, and another set of initials to signify that hehad done so.Werner testified that on October 1, during the center-managers' Quebec meeting, the "picker's log" form wasreferred to during the presentation of another centermanager. Werner further testified that "It was operatingpolicy to use [that form] in every [McDonald's] distribu-tion center," and that Respondent's other distributioncenters which exclusively serve McDonald's use thatform at Kowalski's "direction." Werner did not attach adate to this "direction."Werner returned from Quebec late Friday evening,October 3, and the union meeting was held on October4. On Monday, October 6, the pickers were instructed toresume using the "picker's log." Employee Zoretic, whoreceived these instructions and had been hired after theuse of these forms had been abandoned, credibly testifiedthat using them "would kind of slow you down a bit."As previously noted, Werner began Heskett's dischargeinterview, about 11 p.m. that day, by commenting thatWerner had heard that Heskett had some complaintsabout the new picking system. As of the March 1981hearing, the pickers were still being required to fill inboth the "Order Picking, Checking, Loading Schedule"and the picker's log. Werner testified that the instruc-tions to use the log were issued in order to initiate alevel of consistency with all of the McDonald's distribu-tion centers, and that Respondent wanted the form to beused in order to get a better handle on the time situationto complete the assigned work. Respondent's brief pointsto employee Zoretic's credible testimony that informalrecords kept by some employees before reinstitution ofthe "picker's log" enabled the leadmen to assign thebigger routes to the faster pickers. Werner's just-citedtestimony aside, no member of management testified thatsuch considerations entered into the decision to reinstatethe "picker's log."D. Analysis and Conclusions871. The alleged discriminatory dischargesAbout September 29, 1980, Respondent's warehouse-men began to discuss unionization among themselves;S7 In making my factual findings, I have frequently rejected Werner'stestimony where contradicted by other witnesses. In connection withsuch credibility findings. I note that Werner repeatedly gave self-contra-dictory testimony as to a number of matters, including matters which hemust have known were highly material to the issues presented By wayof example only, Werner gave self-contradictory testimony as to whetherhe knew about union activity before the allegedly discriminatory dis-charges; whether theft was admitted by alleged discriminatee Payneduring the separation interview where he was given a choice of beingterminated for interview, where he was given a choice of being terilinat-ed for suspected theft or resigning: whcther employees are automaticallydischarged upon receiving a third warning as did alleged discriminateesCummin.s and Jolley, the identity of the supervisor toward whom al-leged discriminatee Zoretic's alleged insubordination allegedly caused hisdischarge; and whether employees had legitimate work-related uses forthe towels for whosc alleged misuse alleged discriminatees Lohnlai andsome of this activity was observed by Supervisor Morri-son. On October 2, when three of Respondent's employ-ees (Burrell, Payne. and Walton) went to the HolidayInn to arrange for an October 4 union meeting, Supervi-sor Streilein saw them leaving the motel. At the unionmeeting on the morning of October 4, a number of Re-spondent's 36-unit employees signed union cards. Super-visors Randall and Streilein learned on October 4 and 5,respectively, that a union meeting had been held at theHoliday Inn on October 4. and so advised Center Man-ager Werner on Monday. October 6. At 8 or 9 a.m. onOctober 6, Streilein told Burrell that Streilein knew allabout the Holiday Inn meeting and about the cards beingsigned. On October 7, Werner told employee Payne thatWerner already knew about "all your meetings." Be-tween October 6 and 9, Respondent discharged six(Cummings, Jolley, Burrell, Heskett, Posey, andPayne)88of the employees who had signed union cardsat the October 4 meeting and are named in the com-plaint; demoted and then discharged a seventh employee,Lohman, who had also signed a union card at the Octo-ber 4 meeting; and discharged an eighth employee, Zore-tic. who had not attended the meeting or signed a cardbut, after revealing knowledge of the meeting to Super-visor Morrison, had answered Morrison's questions aboutthe union drive by untruthfully disclaiming knowledge ofthe meeting's location and what had happened there.When Burrell commented during his discharge interviewthat he was receiving a poor return for being "loyal" toRespondent, Werner hollered "loyal." threw a dictionaryat Burrell, and told him to look up the word. About Oc-tober 11, after employee Reid in Werner's presence hadexpressed apprehension about keeping his job, Wernerprocured from Reid, who had signed a union card onOctober 4, the representation that his absence from theOctober 4 union meeting was due to a belief that it wasnot in his "best interest," and then extolled Reid as an"outstanding" man and an "angel." About 2 days later,on October 15, Respondent discharged the remainingemployee (Walton) who had arranged for the October 4meeting. Ten days later, during an employee meetingconvened by Respondent, Werner said that he wanted totry to "indoctrinate" the new employees who had beenhired to replace certain other employees. Then, he saidthat he wanted to make sure everybody got out to agood sound start, that certain employees had taken itupon themselves to attend meetings that were not heldor authorized by him, and that any person taking part inany such meetings would be dealt with in a similarmanner.The foregoing sequence of events strongly supportsthe General Counsel's contention that the October 6 to15 discharges attacked in the complaint were motivatedby the dischargees' union activity. This inference is sup-Ileskett were allegedly discharged See also supra, fns lb. 33, 34, 62, 64,71, ". .. in the determinatilon of litigated facts. the testimony of one whohas been found unreliable as to one issue may properly be accorded littleweight as to the next" AL.R.B v. Pitrsbhurh Steamship ('ompany, 137U.S. 656, 659 (1Q49).s8 Respondent's contention that Paylne was not discharged is rejectedfor reasons discussed infra221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDported by the evidence that the lawful reasons whichRespondent tenders therefor were not the real reasons.Thus, Respondent contends that Zoretic was dis-charged on October 6 for insubordination. However,Zoretic was not so advised when he was discharged oron the following day, and Respondent did not so advisethe Virginia unemployment compensation authorities onOctober 22. Further, although Werner initially testifiedto being told that Zoretic was discharged for insubordi-nation to Hougham, Hougham denied that such insubor-dination had occurred or that he had so alleged to Mor-rison. Morrison, in turn, initially testified that Zoretichad been insubordinate to him when given instructionsby a supervisor other than Morrison, and then wasunable to remember what Zoretic said which was insub-ordinate, or when he said it, or whether he was insubor-dinate before the interview to which Morrison calledhim with the intention of terminating him. The day afterZoretic's discharge Werner gave Zoretic as the onlyreason for his discharge his having allegedly destroyedor ruined the pallet jack; but the pallet jack was in factoperative at all material times, and, prior to the unionmeeting, Respondent prepared a disciplinary noticewhich merely stated that the next incident of the samenature as defacing the pallet jack would merely result ina 3-day suspension.Further, Cummings' credible testimony shows that therack damage in connection with which he was allegedlydischarged had been effected many weeks previously.89However, even assuming with Respondent that thedamage to the leg was aggravated on October 6, Re-spondent has not really explained its action in discharg-ing Cummings. Cummings told Streilein that Cummingshad not damaged the rack; Respondent admittedly didnot have any evidence otherwise; the writeup of Cum-mings in connection with his incident was on its facebased on the assertion that he was one of only three em-ployees who could have damaged the rack; racks do getbumped from time to time in a day's work; Cummingshad been working for Respondent since the opening ofthe facility; in discharging Cummings, Streilein said thathe was just doing what he was told; and he did not ex-plain why Respondent regarded this particular thirdwarning (admittedly based merely on the possibility thatCummings may have accidentally damaged the rack) ascalling for Cummings' discharge rather than the exerciseof management's discretion to withhold such action.The record also impeaches Respondent's contentionthat Jolley received his third writeup (and, because itwas his third, was discharged) on October 8 because hepushed corrosives across the floor on October 5. Thus,when Werner saw him pushing corrosives, Werner ini-tially merely told him never to do this and instructedhim to pick them up, instructions which Jolley respect-fully obeyed. Jolley credibly testified that nobody men-tioned the incident to him again until his October 8 dis-89 I credit Cummings' testimony in this respect in view of Streilein'stestimony that the leg had been in a dented condition since at least April1980 and his and Werner's failure to explain why (as alleged by Streilein)it was decided on October 6, 1980, before someone on duty on October 6allegedly damaged it further and the day before Cummings' discharge. tohave the leg repaired.charge (see infra at fn. 90). As to management's discus-sions between this incident and Jolley's discharge 3 dayslater, management witnesses were unable to agree amongthemselves about whether Streilein investigated the inci-dent by talking with Jolley;90whether Jolley's allegedpushing of corrosives in Hougham's presence was report-ed by Hougham to Streilein before or after Jolley's dis-charge, whether Hougham reported this incident toWerner before Jolley's discharge; whether Hougham wasconsulted about Jolley's discharge;t' and whether Jol-ley's discipline was decided on by Werner or by Strei-lein. Moreover, other employees and at least one supervi-sor had pushed corrosives, on occasion in the presenceof Werner or other members of management, and Jolleyhimself had frequently pushed corrosives on earlier occa-sions, but Jolley's October 8 writeup was the only writ-ten discipline ever issued to any employee for such con-duct.Likewise pretextuous are Respondent's explanationsfor discharging mechanic Walton. Respondent reliesmostly on Walton's action, after reporting to work onthe initial date and at the hour called for by his transferto the night shift, in punching out to attend his nightclasses. However, Walton had previously made a numberof proposals to Respondent for an accommodation, for 2days a week until the end of the current semester, be-tween his newly assigned working hours and his class-room schedule. Although Respondent ordinarily tries toarrange employees' work schedules around their personalneeds, Werner told Walton the matter was up to Randalland Randall told Walton that Werner had refused tochange Walton's hours. Although Respondent contendsthat it failed to adjust Walton's hours because his Ther-mal King work was particularly needed during the hoursworked by the shift to which he was transferred, amongthe accommodations proposed by Walton were scheduleswhich for purposes of much of the Thermal King workwere better than his new shift hours. Furthermore, thesincerity of Respondent's contention that it needed Wal-ton's Thermal King services 4 nights a week instead of 2,and immediately rather than at the end of the semester, isrendered questionable by the fact that after Walton's dis-charge, Respondent continued its prior practice ofhaving Thermal King work done by Ryder Truck, anddid not even try to find an employee with Walton'sThermal King capabilities. Respondent's brief relies onthe testimony of the college registrar that on the datewhen Respondent advised Walton of his new shift, hecould have changed to day classes without charge if hehad obtained the signatures of the instructor, the depart-ment head, and the provost; and points out that Waltonmade no effort to obtain such signatures. However, there1o In view of this conflict, and for demeanor reasons. I accept Jolley'stestimony that the matter was not mentioned to him between October 5and 8.91 In view of these conflicts, and for demeanor reasons, I accept Jol-ley's denial that Hougham spoke to him a few days before his dischargeabout pushing corrosives. Rather, I accept Jolley's testimony that beforeWerner's October 5 reproof, nobody had ever told him not to push cor-rosives, and that his only instructions regarding methods of loading cor-rosives were not to crush them by pinning them between the pallett jackand something else.222 THE MARTIN-BROWER COMPANYis no evidence that Respondent was aware of this possi-bility when it refused Walton's request regarding hisschedule. Rather, Walton credibly testified that so far ashe knew management made no effort to find out whetherhe was correct in saying that it was too late for him tochange his schedule, and the record indicates that Re-spondent accepted Walton's representations in this re-spect. Moreover, the record indicates that Respondentchanged Walton's hours for the specific purpose of caus-ing him to refuse to work those hours because they con-flicted with his class schedule and thereby to provide apretext for discharging him. Respondent's asserted needfor his services on its tractors and trailers had diminishedwith the September 20 end of the M & M strike; Re-spondent changed his days off (to provide 7-day ware-house coverage, and for reasons unrelated to servicingtractors and trailers) 3 days before telling him that hisshift was to be changed too; Respondent had goodreason to anticipate that a night-shift schedule wouldconflict with Walton's class schedule; his immediate su-pervisor had only about the same notice of the changethat Walton did; and after Walton's discharge, allegedlybecause until the end of the semester he would not workduring part of the regular second end of the semester hewould not work during part of the regular second shiftfor 2 days a week, Respondent never even tried to re-place him, but instead continued to have its tractors andtrailers serviced by Ryder Truck.92Respondent alsorelies upon Walton's failure (according to Randall butnot Neville) to complete before his October 15 dischargehis early August assignment of reversing the doors in theequipment trailer. However, Walton's work performancewas not mentioned to him when he punched out on Oc-tober 15 or, so far as the record shows, at any timethereafter; it was not mentioned in his change-of-statusform (although it was mentioned in his employee disci-plinary report); Neville testified that Walton's work wasof good quality although "kind of slow"; Randall testi-fied that Walton was a valuable employee; and before hisdischarge, he never received any writeups.Respondent's contention that Lohman was demotedfrom his leadman's job because of poor loading forwhich Lohman was responsible and because of his failureto keep the dock clean is undermined by Werner's con-comitant action in offering Lohman a supervisory job(which would have excluded him from the bargainingunit) on another shift; by the conflict in testimony be-tween Werner and Hougham about who initiated the de-motion decision; by Werner's failure to tell Lohman, atthe time of the loading incident, that he would be writ-ten up or that his leadman's job was in jeopardy; byWerner's rejection, at the time of the incident, of Loh-man's suggestion that the loading problem be drawn to92 As to the legality of Walton's discharge, the issue is Respondent'smotives, and not whether Walton was reasonable in concluding that hecould not change his class schedule without financial penalty. In anyevent, his conclusion was warranted by the school catalog, and his failureto press the matter further between the evening of Monday, October 7,and the afternoon of Tuesday, October 14, when his new shift assignmentbecame effective, does not indicate less than good faith on his part. Therecord fails to show whether he could have obtained the necessary threesignatures if lie had learned about and asked for them. Cf John Dory BoatWorks, Inc.. 229 NLRB 844, 850-851 (1977).the whole crew's attention; and by Respondent's failureto warn Lohman about the housekeeping problem or tomention it in the disciplinary report which sets forth thedemotion. Respondent's contention that Lohman was dis-charged for taking home cloth towels, which he tookhome to launder and thereafter brought back to thewarehouse to again use as sweat towels and handker-chiefs, is belied by the fact that throughout Lohman's 14-month tenure with Respondent, during the last 4 monthsof which he served as leadman, he had been leaving andcoming back to the plant with a towel tied to his belt,without any written or even oral reproof from manage-ment. Indeed, Laymon advised management during theSeptember 10 interview that Lohman was the onlyhonest man in the warehouse, and Werner starredKowalski's note of that remark. Respondent's contentionthat Lohman was discharged for lawful reasons is furtherimpeached by the conflicts and internal inconsistencies inthe testimony of Respondent's witnesses regarding thesequence of events surrounding his discharge.Respondent contends that it discharged Burrell, Posey,and Heskett in early October because it suspected thatthey had been stealing from Respondent. During theKowalski-Carter interviews on September 10 and 11,these three employees and Payne had been accused ofstealing. Moreover, Werner testified that in January 1980he had announced a policy that removal of companyproperty was grounds for "immediate" dismissal. How-ever, Respondent did not even include Burrell or Paynein these September interviews, concluded Posey's Sep-tember interview by telling him that he had been doing afine job, and concluded Heskett's September interviewby asking for suggestions about how to control theft atthe plant and requesting him to advise Respondent if hesaw anyone taking anything. A few days later, Wernertold Payne that he was not going to be discharged, ". ..you're honest, you're obviously a good employee and so[is] Gary Burrell. Y'all done real good work for me."Also, on September 16, Werner included the names ofthese four employees, among others, in a list of employ-ees to be admitted to Respondent's premises, and namedthe employees previously discharged for suspected theftas among those to be excluded. About the same time,and notwithstanding employee E's allegations during theSeptember 10-11 interviews that Burrell had remarkedthat stealing on the third shift is particularly easy,Werner reiterated to Burrell Werner's previous offer tohim of a supervisory job on that shift. Similarly, on Sep-tember 23, Respondent granted Posey's request for atransfer from the second to the third shift. Werner con-ceded that between the September 10-11 interviews andthe October 6-8 separations of these four employees, heobtained no additional information tending to implicatethem; and during the separation interviews, all these em-ployees denied taking anything. Indeed, during the firstdischarge interview, involving Burrell on October 6,Werner once again offered Burrell a supervisory job onthe very shift where Burrell had allegedly said stealingwas particularly easy; and did not accuse him of theftuntil after Burrell's action (somewhat inconsistent withRespondent's alleged suspicions) in refusing the job,223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich would have excluded him from the bargainingunit.Respondent contends that Payne voluntarily resigned.However, the credited evidence shows that he signed aresignation only after Werner told him that if he did so,he would receive a good reference, but if he did not, hewould be discharged on the stated ground of suspectedtheft. Under these circumstances, I find that he was dis-charged. Marriott In-Flite Services Inc. a Division of Mar-riott Corporation, 224 NLRB 128 (1976); RJR Communi-cations, Inc., 248 NLRB 920, 936-937 (1980); EversprayEnterprises, Inc., 235 NLRB 120, 123 (1978); Daniel Con-struction Company, a Division of Daniel International Cor-poration, 244 NLRB 704, fn. 2 (1979). Respondent's con-tention that in any event suspected theft would havebeen the real reason for his discharge is rejected becauseWerner admittedly told the Board investigator of theOctober 1980 charge that Respondent would have likedto keep Payne as he was the leadman on the first shiftand one of the most senior employees of the warehouse;because during the discharge interview Werner at leastby implication offered Payne a supervisory job, whichwould have excluded him from the bargaining unit; be-cause Werner had told Payne, after the September 10-11interviews and about 3 weeks before he signed a unioncard, that he was an honest and good employee whowould not be fired; because Payne had not been includedin the September interviews; and for the reasons set forthin connection with Burrell, Posey, and Heskett. I note,moreover, that Werner initially testified that on Septem-ber II employee E had identified Payne as having re-moved "cheese and other produce items" (Kowalski'sand Carter's notes specified cheese only); then testifiedthat employee E had accused Payne of taking cheese;then, when asked whether Werner had also accusedPayne of taking produce, replied that cheese was consid-ered a produce item; then, when asked whether Wernersaid produce, testified, "I think I said cheese"; and whenasked whether he said just cheese, or cheese and otherproduce, replied, "I may have said cheese and other pro-duce."In contending that theft or suspected theft was the realreason for the terminations of Lohman, Burrell, Posey,Haskett, and (in a sense) Payne, Respondent contends(Resp. br., p. 7) that during the September 30-October 3center managers' meeting, "Management directedWerner to terminate all people who had been involvedin the theft of Company property and take them off therolls as soon as he returned to the distribution center...Werner was instructed to fire anyone who had re-moved any company property .... Anyone who hadbeen implicated was to be terminated .... They were!"As to management conversations at the Quebec meeting,Respondent produced only Werner's testimony. More-over, although Respondent's brief accurately summarizesWerner's testimony for Respondent on cross-examinationat one point, Werner thereafter testified that Kowalskitold him "to proceed on the information that we had, tobring the people into the office, to discuss with them theinformation that was available, to hear what they had tosay then to act"; and previously testified that Siebert andKowalski "indicated that with the evidence at hand andthe investigation to that point ...we should proceed assoon as I could arrange it to finish the investigation andseparate the implicated employees.""9:Further, as tothese four employees, Werner's actual conduct is incon-sistent with the description of his instructions as set forthin Respondent's brief. Thus, Werner began the termina-tion interviews of Burrell and Payne, not by accusingthem of theft, but by unsuccessfully offering them super-visory jobs which would exclude them from the unit. Inaddition, although Werner visited the plant on October 4(the day of the union meeting, and the day after hisreturn from the Quebec conference) and 5, Heskett waspermitted to work a full shift on October 5 and almost afull shift on October 6 before being discharged, Paynewas permitted to work a full shift on October 6 and partof a shift on October 7, Burrell was specifically directedto finish his October 6 shift before proceeding to the dis-charge interview, and Lohman was permitted to workfor 11 hours after bringing in the towels for whose re-moval he was allegedly discharged. Also, Werner's testi-mony regarding his alleged instructions during theQuebec meeting raises unanswered questions regardingmanagement's motives for the discharges at issue here.Respondent's failure to include these five employeesamong those discharged during or a few days after theSeptember 10-11 theft interviews strongly suggests thatmanagement (including Kowalski) did not believe the ac-cusations made against all of them but Lohman, did be-lieve Laymon's statement during the interviews thatLohman was honest, and did believe the denials of theftadvanced by Posey and Heskett, both of whom were in-terviewed at that time. In this connection, I note thatthese accusations were made by workers who were ad-mitted thieves and were allegedly (and in some cases ad-mitted) drugs users and "pushers." Further evidence thatmanagement did not in mid-September believe the theftallegations against Posey and Heskett is provided by thefailure of management (including Kowalski) to ask em-ployee Laymon to include in his written statement hisoral allegations that the towels taken by Heskett num-bered in the "thousands" (a statement uwhose untruthLaymon testimonially admitted) and that Posey had ob-tained, or at least asked for, Pittsburgh Steelers glasses,and perhaps certain kinds of produce. However, Wernerdid not give any testimonial explanation for Kowalski'salleged decision, almost 3 weeks later, that these employ-ees were (or may have been) guilty and should (orshould perhaps) be discharged. In fact, Werner's testimo-ny vacillated as to whether he consulted Kowalskibefore discharging Posey, and as to whether he was dis-charged partly for awareness of theft by others (althoughit was his report to management which initiated theseries of events leading to Spitler's apprehension).Finally, Respondent points to the fact that severalother employees who had been accused in August bySpitler and on September 10-1 of theft but were still on9g Rather similarly, as a witness for the General Counsel, Werner testi-fied that management interviewed all employees who had been identifiedby other employees as removing company property. and that he tells"most people that take [company] merchandise" that they will be termi-nated.224 THE MARTIN-BROWER COMPANYthe payroll as of October 5 were separated therefrom byOctober 8. More specifically, employee B was dis-charged on suspicion of theft; employee F resigned onOctober 7, for reasons not shown by the record, afterbeing told that Werner would interview him later in theday; and employee I resigned, according to his testimo-ny, "so I wouldn't get fired."94Respondent contendsthat after these three terminations and the terminations ofBurrell, Posey, Heskett, and Payne, all those implicatedin August by Spitler or on September 10-11 were termi-nated. However, as of the March 1981 hearing, employeeD (accused on September 10-11 of stealing a good dealof merchandise) was still on the payroll. Werner testifiedthat employee D was on workmen's compensation and"by law, must be carried on payroll" until he went offworkmen's compensation, at which time, he would bedischarged. There is no evidence whatever as to the dateof Werner's alleged decision to discharge employee D,and Respondent cites no basis (nor have I been able tofind any) for Werner's assertion that while on workmen'scompensation, employee D could not lawfully be dis-charged for stealing while an active employee. In anyevent, the October 6 discharge of employee B for sus-pected theft, and the resignations that same day (one ofthem to avoid discharge) of two other employees so ac-cused in August by Spitler or on September 10-11, donot establish that the discharges during this same periodof others previously accused of theft were so motivated.In this connection, I note that Werner did not testify thathe intended to discharge employees F and I for suspect-ed theft; that the record fails to show the content of Re-spondent's October 6 termination interview with employ-ee B (for example, unlike the employees named in thecomplaint, he may have confessed to theft); and that B,unlike most of the employees named in the complaint,had been accused of using "dope."For the foregoing reasons, I find that Respondent de-moted employee Lohman. and discharged employeesLohman, Zoretic, Cummings, Jolley, Burrell, Posey,Heskett, Payne, and Walton, to discourage union activi-ty, in violation of Section 8(a)(3) and (1) of the Act.9s2. Alleged independent 8(a)(1) violationsI agree with the General Counsel that Respondent vio-lated Section 8(a)(1) of the Act when on October 25,after Respondent had discharged a number of employeesfor attending the October 4 union meeting, Wernerthreatened the current employees with discharge for fur-ther union activity by stating that he wanted to "indoc-trinate" former employees' replacements, observing thatcertain employees had attended meetings not held or au-thorized by him, and going on to say that anyone takingpart in such meetings would be dealt with in a similar'4 Employees F and I signed union cards before October 6, and allthree were named in the first charge filed herein. The charge was dis-missed as to employees F and 1. Employee B's name was deleted fromthe complaint pursuant to the unopposed motion of counsel for the Gen-eral Counsel. As to employee 1, I need not and do not resolve, as be-tween him and Werner, the question of whether employee I had refusedto come to the office to discuss his alleged "involvement" in theft.9s Whether Lohman, Payne, Posey, Burrell, or Heskett engaged in dis-honest conduct which would disqualify them from affirmative relief isdiscussed infra under "The Remedy"manner. Further, I agree with the General Counsel thatRespondent gave the employees the impression of sur-veillance, in violation of Section 8(aX1), when on Octo-ber 6 Supervisor Streilein replied to employee Burrell'sstatement that the employees had had a meeting at theHoliday Inn by telling him that Streilein knew all aboutthat meeting and about the union cards being signed; andwhen on October 7, after extracting from employeePayne the admission that the employees had had a unionmeeting the preceding weekend, Werner said that he al-ready knew about "all your meetings." 15 East 48th Res-taurant Inc. d/b/a Sagapo Restaurant and Sagapo Restau-rant, Inc., 257 NLRB 1212, 1215, fn. 14 (1981). Also, Ifind that Respondent violated Section 8(a)(1) during thissame conversation about the union meeting whenWerner went on to solicit grievances from Payne (withthe implication that they would be favorably received)by asking why Payne had not come to him if Paynewanted somebody to talk to. N.L.R.B. v. Tom Wood Pon-tiac, Inc., 447 F.2d 383, 384-385 (7th Cir. 1971); Arrow.Molded Plastics, Inc., 243 NLRB 1211 (1979), enfd. in rel-evant part 653 F.2d 280 (6th Cir. 1981); Litton MellonicsSystems Division, a Division of Litton Systems, Inc., 258NLRB 623, 636 (1981).In addition, I find that Respondent engaged in unlaw-ful interrogation, in violation of Section 8(a)(1), whenduring this same conversation Werner asked Payne (whoon the preceding Thursday had been seen by SupervisorStreilein leaving the Holiday Inn after renting a room forthe union meeting) where he had been the precedingThursday; when on October 5 Werner asked employeePosey, 2 days before discharging him for union activity,whether he really thought "this" (inferentially, theUnion) would "get off the ground"; and when on Octo-ber 2 Supervisor Morrison asked Zoretic if he knew"where the Union was at." In finding the foregoing in-terrogation to be unlawful, I note Respondent's opposi-tion to the Union; its October 6 to 15 discharges of nineemployees (including all of those subjected to allegedlyunlawful interrogation) for union activity, including theactivity of seven of them in attending the meeting whichmanagement inquired about; Werner's threat to dischargenew employees who attended union meetings; the ab-sence of assurances by Werner against reprisal or anydemonstrated legitimate purpose for the questioning,some of which asked for information which Respondentalready possesses; Payne's and Zoretic's untruthful re-plies; Posey's failure to reply at all; and Werner's statusas Respondent's top-ranking full-time official at the Ma-nassas facility.9s3. Allegedly discriminatory change in requirementsregarding formsThe December 1980 complaint alleges, inter alia, thatRespondent discriminated against its employees in chang-ing their working conditions by requiring them to fill outa new form when they picked orders, all because of theirs6 The G. C. br. (p. 48, fn. 47) attaches to each 8(aX1) paragraph ofthe complaint an incident allegedly encompassed thereby. The incidentsso recited do not include Zoretic's October 5 conversation with Morrisonor Reld's conversation with Werner about Oclober I I.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity. This allegation is not discussed in theGeneral Counsel's brief. So far as I can see, the only evi-dence supporting this allegation is Werner's taunting ref-erence thereto at the start of the interview when Heskettwas discharged for union activity, the fact that the em-ployees had disliked the forms when they had been re-quired previously, and the fact that the requirement wasreimposed on the Monday following the union meetingon Saturday, October 4. However, that Monday was alsothe Monday following Werner's return from the Quebecmeeting, and I perceive no basis for questioning his testi-mony that the form was referred to during that meeting.I accept Werner's testimony that use of that form inMcDonald's distribution centers is Respondent's operat-ing policy, and that the instructions to use that formwere issued for the purpose of conforming with thatpolicy and to "get a better handle on the time situation."CONCI.USIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby threatening employees with discharge for union activ-ity, giving employees the impression of surveillance overunion activity, soliciting employees to take grievances tomanagement rather than attempt to obtain redressthrough organizing a union, and interrogating employeesregarding union activity.4. Respondent has violated Section 8(a)(3) and (1) ofthe Act by demoting and discharging Robert IvarLohman, and by discharging Ernest Richard Zoretic,Ross Alexander Cummings, Paul Bryant Jolley, Jr., GaryWilliam Burrell, William Leo Heskett, Philip IsaacPosey, Charles Franklin Payne, and Kenneth RayWalton, in each case to discourage union activity.5. The foregoing unfair labor practices affect com-merce within the meaning of the Act.6. A unit of all warehousemen and forklift operatorsemployed by Respondent at its Manassas, Virginia, loca-tion, excluding all office clerical employees, truckdrivers,receiving clerks, shipping clerks, guards, and supervisorsas defined in the Act, is appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.7. Respondent has not refused to bargain with theUnion, or discriminated with respect to requiring use offorms, in violation of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom. Because Respond-ent has committed a number of serious violations of theAct through (inter alia) the top-ranking official at its Ma-nassas distribution center, including nine discharges forunion activity (eight of them within a 36-employee unit)and a threat by him (at a management-convened employ-ee meeting) to take like action against employees whoengage in union activity in the future, I conclude thatunless restrained, Respondent is likely to engage in con-tinuing and varying unlawful efforts in the future to pre-vent its employees from engaging in union and protectedconcerted activity. Accordingly, Respondent will be re-quired to refrain from in any other manner infringing onemployees' right to engage in such activity. N.L.R.B. v.Express Publishing Company, 312 U.S. 426, 437-439(1941); N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536(4th Cir. 1941); N.L.R.B. v. Southern Transport, Inc., 343F.2d 558, 561 (8th Cir. 1965); N.L.R.B. v. East TexasPulp & Paper Company, 346 F.2d 686, 689-690 (5th Cir.1965); Hickmott Foods. Inc., 242 NLRB 1357 (1979).Respondent contends in its brief that should I find (asI have) that Jolley was discharged because of his unionactivity, a reinstatement/backpay order would nonethe-less be inappropriate as to him because of his conductimmediately following his discharge interview. In findingwhat Jolley did on that occasion, I rely on his testimony,which was not contradicted by either Streilein orWerner, rather than on Streilein's entries in Jolley's per-sonnel folder. Such credited testimony shows that imme-diately upon being told of his discharge, Jolley cursedWerner; and that after leaving Werner's office and reach-ing the company parking lot, Jolley turned around, reen-tered the warehouse, ran up the stairs to Werner's office,tried to turn the knob to the door but found it waslocked, may have banged it once, called that Werner hadbetter lock the door, and then returned to Mrs. Jolley inthe car. After returning home, Jolley telephoned Wernerand apologized for Jolley's conduct. The credible testi-mony shows that Jolley was angry because he thoughthe had been treated unfairly. Further, I have found thatRespondent had failed to mention to Jolley for 3 daysthe October 5 corrosive-pushing incident which Re-spondent tendered to Jolley as the reason for his October8 discharge, that this was the only time Jolley had everbeen told not to push corrosives, that to Jolley's knowl-edge others had done this without reproof, and that thereal reason for his discharge was his union activity.Moreover, just before being discharged, the 18-year-oldJolley had learned that the twins whose birth the Jolleyshad anticipated were both dead; he had not been to bedsince at least the 11 p.m. beginning of his shift the previ-ous day, about 16 hours before his discharge; and at 4p.m. the previous day he had received a telephoned re-quest from his supervisor requesting him to perform forRespondent, after the conclusion of his forthcoming 8-hour shift, an unpaid errand which required a 100-miledrive in his own truck and using his own gasoline. Fur-ther, after performing this errand he had driven his wifeabout 30 miles and had waited around while repeated ex-aminations of his wife were revealing the death of theirbabies. I conclude that under all the circumstances, Jol-ley's postdischarge conduct does not disqualify him fromaffirmative relief. See N.L.R.B. v. M & B Headwear Co.,Inc., 349 F.2d 170, 174 (4th Cir. 1965).Respondent does not in terms contend that as to theemployees assertedly discharged for dishonesty, whatthey in fact did disqualifies them for affirmative reliefshould I find (as I have) that the dishonesty claim was apretext. The nature of the misconduct attributed to these226 THE MARTIN-BROWER COMPANYemployees suggests that I should consider that issue, suasponte, although Respondent's failure to raise the issuedetracts from the weight to be attached to any miscon-duct in which they may have been engaged.1. The only evidence that employee Lohman took any-thing belonging to Respondent is the undisputed testimo-ny that he removed about seven cloth towels from acarton made available to the employees by his immediatesupervisor; thereafter used them solely to wipe his fore-head and glasses, and blow his nose, on the job; and afternew towels were no longer being made available to em-ployees, openly took home the already acquired towelsfor the sole purpose of laundering them and then openlytook them back. Further, on Respondent's request he re-turned to Respondent all the towels he could find. I per-ceive no misconduct whatever by Lohman.2. The only evidence that employee Payne ever tookanything from Respondent is the accusation by employeeE, discharged for suspected theft and drug use, thatPayne took some cheese out in his lunchbox and (per-haps) that he took other produce items. I believe thatPayne was truthful in denying Respondent's accusationsof theft.3. Posey openly removed from the premises somegreasy towels which he found in the dumpster andwhich, therefore, he had every reason to infer had beendiscarded. Such towels were unsalable; when he told Re-spondent about the incident he was initially told that hewas doing a fine job; and Respondent never asked him toreturn or pay for them. As to this incident, I perceive nomisconduct whatever by Posey. Former employeeLaymon, an admitted thief who when testifying wasaware that whether he was to be prosecuted was as apractical matter within Respondent's discretion, testifiedthat Posey removed a 72-glass case of Pittsburgh Steelersglasses from the "dry" warehouse to the freezer (whereboth of them worked) and asked Laymon to take thecase to his own home in order to enable Posey to buyfrom Laymon the glasses featuring a particular Steeler,Terry Bradshaw. Still according to Laymon, he tookhome the case of glasses, but Posey never picked up theallegedly desired glasses. Laymon misdescribed the glass-es,97there is no evidence that the two employees wereever particularly friendly, and Laymon's testimony atleast arguably spread the blame for the admitted contin-ued presence of the glasses in Laymon's own home. Icredit Posey's testimony that he roots for the Washing-ton Redskins, which to some extent is corroborated bythe fact that he resides in the Washington metropolitanarea and was not shown to have any Pittsburgh connec-tions. It is rather unlikely that he participated in a 72-glass theft in order to be able to buy 18 glasses, which henever obtained, portraying a Pittsburgh player. As dis-cussed infra, Laymon's representations to managementregarding the misconduct of other employees were ad-mittedly exaggerated or inaccurate. I credit Posey'sdenial of the glass incident. Management's notes of theSeptember 10 Laymon interview at least arguably statethat Laymon accused Posey of taking other products.97 Laymon testified that half of them featured Terry Bradshaw.Werner credibly testified that this was true as to a fourth of themLaymon testified that he did not remember whether hemade these accusations, or whether Posey engaged insuch conduct. I conclude that Posey was truthful indenying Respondent's accusations of theft. In short, thecredible evidence fails to establish any misconduct byPosey.4. During the September 10-11 interviews, companypersonnel who were themselves admitted thieves accusedHeskerr of having taken a Frisbee, cheese, jelly, andcookies. There is no direct evidence that Heskett evertook any of these items. I accept his denials of this hear-say testimony.During the September 10 interview, Laymon toldmanagement that Heskett had taken some McDonald'scorporate flags from the warehouse.9s Laymon testifiedfor Respondent that about October or November 1979,Heskett had said he had a large number of flags in hisroom (inferentially referring to McDonald flags),Laymon asked if it was possible for him to get one, andHeskett replied that all he had to do was walk out withit. Laymon did not testify that he had seen Heskettremove flags from the premises.99As a witness for theGeneral Counsel, Werner testified that during Heskett'sSeptember interview, he "possibly" admitted takingAmerican flags.0ooLater, as a witness for Respondent,Werner testified without corroboration that Laymon saidhe had obtained a McDonald flag from Heskett, and thatLaymon returned the flag by registered mail. DuringHeskett's January 1980 unemployment compensationhearing, Werner testified that "a flag" had been removedfrom the premises by Heskett. At the unemploymentcompensation hearing, Heskett did not testify about flagremoval. He admittedly possessed a collection of corpo-rate flags, which he had begun about 1967, and admitted-ly possessed a McDonald flag, at least at one time. Hetestified in February 1981 that it had been some yearssince he last requested a flag for his collection, but var-iously gave dates 1967-68 and 1973. Notwithstandingthis inconsistency in Heskett's testimony, I accept his de-nials that he removed flags from Respondent's ware-house. In this connection, I note that the evidence other-wise is almost entirely hearsay which is not mutuallycorroborative and is to some extent mutually inconsist-ent.Among the products stored in Respondent's ware-house are cartons of aluminum foil packets which eachcontain a single serving of ketchup. On occasion, someof the cartons are damaged and the packets fall to thefloor, from which they are swept up and deposited in thetrash. Also, Respondent follows the practice of makingavailable to the employees in their breakroom ketchuppackets from damaged cartons. Management never spe-cifically told employees that the condiments thus madeavailable in the breakroom were not to be removed fromthe premises. Heskett credibly testified that during his 191Y Kowalski's and Carter's notes state 15. 20,. or 25. Werner testifiedthat Laymon referred to a 12-flag package99 Nor did Laymon testify that he himself had ever obtained any flagsHowever. Kowalski's notes state that Laymon said he had taken a Mc-Donald flag in August.100 As previously noted. I do not believe that Heskent made this ad-mission227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths of employment with Respondent he removedfrom Respondent's premises for his own personal use andwithout express permission, either in his lunchbox or inhis pocket, 10 to 15 unopened packets of ketchup whichhe had picked up from either the floor or the breakroom.Laymon testified that on one summertime occasionwhose date he was not asked to give (he and Heskettworked for Respondent between July 1979 and Septem-ber 1980), Laymon saw Heskett leaving the premises atthe end of his work shift with seven or eight clothtowels stuffed into his back pocket; and that those whichwere visible to Laymon appeared to be clean. Laymontestified that he did not know whether Heskett everbrought the towels back. He and Heskett both testifiedthat Heskett frequently had towels, which he used assweat rags, on his person or in his possession while hewas working in the warehouse. Laymon further testifiedthat during his September 10 interview with managementabout theft, he told Werner that Heskett had taken"thousands" of cloth towels-a statement which wasuntrue by Laymon's own admissions. Heskett crediblytestified that he had taken 20 to 30 towels from the boxeswhich were made available to the employees betweenlate spring 1979 and April 1980. He further credibly tes-tified that at management's instructions he used thesetowels in the warehouse to clean up spills, and that heused them as sweat rags, would openly take them out ofthe warehouse to launder at home, and would openlybring them back to the warehouse. Still according to hiscredible testimony, he took towels from the box in thepresence of then Supervisor Kimberly (who said noth-ing), was never advised of any restrictions on takingthem home, and used some of them to wash his bath-rooms. Also, he credibly testified that on two occasionshe removed towels from the "recoup" area to use assweat rags, on one of which occasions he took thetowels home and the following week brought them back;and that on two occasions, he requested and receivedtowels from the mechanics, which he used as sweat ragsand left on the premises. At the unemployment compen-sation hearing, he testified that he had returned anytowels which he had taken away.Heskett testified that, with the permission of manage-ment, he removed from the premises three empty picklecontainers, two empty boxes, and an empty container of"all purpose cleaner."101Further, he testified that fromtime to time, management had issued him a clipboard touse in the course of his work; that he and others had reg-ularly followed the practice of taking home every day,and bringing in every morning, the clipboard currentlyin use; that he had received about five clipboards but hadbeen requested to sign a receipt for only one; that he hadnever been asked to and never did return any of the clip-boards issued to him; and that immediately after beingo10 Heskett testified that this container had been damaged and wasleaking, that he and Klouser emptied it into the dumpster, and thatKlouser gave him permission to take the container home. Klouser testi-fied for Respondent, but was not asked about this matter. Contrary toRespondent, I do not infer the continued presence of all-purpose cleanerin the container from Heskett's testimony that he used the container towash his dog, which had a bad flea problem. I think it unlikely that Hes-kett regarded all-purpose restaurant cleaner as fit for washing a dog,however flea-ridden.discharged he requested and received permission fromSupervisor Morrison to retrieve Heskett's clipboard andleft the plant with it "under the direction of" Morrisonand Supervisor Hougham.'02Also, Heskett credibly tes-tified without contradiction that in the summer of 1979,he had taken home orange juice with the permission ofthen Warehouse Manager Kimberly. Heskett testifiedthat except for ketchup packets, towels, and the itemsdescribed in this paragraph, he never took home anyother items from the warehouse. I credit his testimony inthis respect, and do not accept either Laymon's testimo-ny that he would always see Heskett with "something"but could not remember a specific instance, or a some-what similar report received by management fromSpitler, an admitted drug user and an admitted and con-victed thief, who did not testify.Kowalski's notes state that during the September 10-11 interviews, employee C accused Heskett of havingeaten "a lot of" cookies belonging to Respondent, and,perhaps, of eating other company products as well. Withexceptions not relevant here, Heskett denied removingany company property from company premises. This tes-timony aside, he was not asked about eating companyproducts. Employee C was admittedly a thief and druguser. I conclude that the evidence is insufficient to estab-lish that Heskett in fact engaged in such conduct.I conclude that the items which Heskett did removefrom the premises were either items which would havebeen discarded anyway, items removed with manage-ment's express or implied consent, or items removedwith what an honest employee could reasonably inferwas management's implied consent. Thus, I find thatHeskett is entitled to affirmative relief.5. Klouser testified that on more than one occasion inearly 1980, he saw Burrell put "fries," orange juice, andmeat in his freezer suit, which is a very thick and bulkyset of coveralls, and carry such merchandise to his car.Klouser advised Respondent in September 1980 (al-though he did not testify) that about March 1980 Burrelland employee J took a case of "1/4 meat" and Burrell"got up tight because [J] crossed him and didn't give himhis share." Laymon testified that on an undisclosednumber of occasions in the winter of 1979-80, he sawBurrell and employee D remove "some boxes" of meatand take them out the gate; and that when Laymonasked Burrell on the first such occasion what the meatwas for, Burrell replied that it was for Klouser. Laymonfurther testified that on one occasion, whose date he didnot specify, Laymon asked Burrell if he knew what theMcDonald hamburger meat tasted like and whether the"blue meat" (quarter-pound hamburger patties) or the"red meat" (smaller patties) tasted better, to which Bur-rell replied that he had a box of "blue meat" at homeand preferred it because the "red meat" "fried down sosmall"; Kowalski's notes attribute to Laymon the state-ment "Burrell said he took blue meat for self'; but102 The clipboard in question was the fourth one issued, which Hes-kett regarded as more convenient for the job than the others. It bore hisname, but this could readily have been removed. Leadman Burrell credi-bly testified that management never told him to return displaced clip-boards or to tell his crew to do so.228 THE MARTIN-BROWER COMPANYLaymon testified that during the September 10 interview,he said nothing about these alleged remarks by Burrell,but merely said that he removed the meat for Klouser.Further, Laymon testified that on unspecified dates, heand Burrell had taken boxes of meat or "fries" from thefreezer to Klouser's automobile. Also, Laymon testifiedthat during the winter of 1979-80, Laymon saw Burrellremove eggs in his lunchbox on two occasions (testimo-ny inconsistent with Laymon's September 10 representa-tions to management, supra, fn. 56, that Burrell had re-moved dozens of eggs several times),'0°3saw himremove cheese in his lunchbox on two occasions, anddemonstrated to Klouser how eggs and cheese could bephysically fitted into Burrell's lunchbox. In addition,Laymon testified that in late July, Burrell said that hehad stopped taking things from the warehouse and ad-vised Laymon to do the same.As previously noted, Klouser and Laymon are bothadmitted thieves who knew at the time they testified thatRespondent had power to cause their prosecution fortheft. Respondent's conduct at the time they accusedBurrell of theft shows that Respondent did not believesuch allegations, and seized on them only after Burrelldeclined to leave the unit to accept a supervisory job.Laymon admittedly lied when he told managementduring the September 10-11 interview that Heskett hadtaken thousands of towels; and Kowalski's and Carter'snotes show that Laymon was inaccurate in testimoniallydenying that he told management that he and Burrell putmeat and "fries" in a trailer before moving them toKlouser's car. Burrell credibly testified that about Febru-ary 1980, Klouser told him and two other employees thata damaged case of eggs was going to be dumped andthat the employees could take some if they wanted toand should dump the rest; and that Burrell took about adozen of such eggs home. He denied taking any eggsfrom Respondent's premises on any other occasion,denied ever taking any meat product, cheese, or otherfood product from Respondent's premises, and deniedthe remarks attributed to him by Klouser about J and byLaymon about the comparison of "blue meat" and "redmeat" and about removing things from the warehouse.Except as to the egg incident as testified to by Burrelland the "fries" incident discussed in the next paragraph,for demeanor reasons I credit Burrell's denials of the tes-timony of Klouser and Laymon summarized in the pre-ceding paragraph. Further, I credit Burrell's testimonythat he never had a lunchbox. As to the egg incident, Iperceive no even arguably disqualifying misconduct byBurrell.Burrell credibly testified that on at least two occasionsin about May 1980, at the direction of SupervisorKlouser (Burrell's and Laymon's immediate superior),these two employees, the only ones in the section on thatshift, removed a damaged case of "fries" and put it inKlouser's car. The employees openly carried the casesout the front door, without concealing them in anylos Laymon testified that Burrell's lunchbox was of the usual blacktype whose lid is curved to accommodate a thermos bottle.manner,'04but the employees were then working on thenight shift, and the parking lot was not well lighted. Ifnot then removed from the warehouse, these "fries"would eventually have been either "recouped" or sold toa restaurant at a discount. I conclude that this conductdoes not disqualify Burrell from reinstatement. Shell OilCompany (Successor to Shell Oil Company, Incorporated),95 NLRB 102 (1951), enfd. in relevant part 196 F.2d 637(5th Cir. 1952). In this connection, I note that Klouserwas Burrell's (and Laymon's) immediate superior, thatKlouser was not a personal friend of Burrell's (or, so faras the record shows, Laymon's), that both Burrell andLaymon had been hired in 1979, and (according toKlouser's uncontradicted and credible testimony) beforeWerner became center manager in January 1980, man-agement personnel were allowed to have company prod-uct for personal use. Further, once it has been found thatunion activity was the real reason for an employee's dis-charge, the policy considerations pointing to requiringhis reinstatement with backpay are very strong indeed....[A]nti-union discrimination exercises a coerciveeffect not only upon the immediate victim, but uponall present or future employees of the particular em-ployer; it impresses upon them the danger of theirwelfare and security associated with membership inor activity on behalf of a labor organization. Ac-cordingly, the purpose of the order to offer rein-statement is not only to restore the victim of dis-crimination to the position from which he was un-lawfully excluded, but also, and more significantly,to dissipate the deeply coercive effects upon otheremployees who may desire self-organization, buthave been discouraged therefrom by the threat tothem implicit in the discrimination. This essential re-assurance can be afforded-freedom can be reestab-lished-only by a demonstration that the Act car-ries sufficient force to restore to work anyone whohas been penalized for exercising rights which theAct guarantees and protects. .... [Ford Motor Com-pany, 31 NLRB 994, 1099-1100 (1941).]Such considerations particularly militate against denyinga reinstatement/backpay remedy to the unlawfully dis-charged employee for the very reasons which the em-ployer falsely advanced for the discharge; the effect ofsuch a denial on employees unaccustomed to such nicedistinctions would likely be the same as dismissing thecomplaint as to his unlawful discharge.Accordingly, Respondent will be required to offer allnine of the discriminatorily discharged employees imme-diate reinstatement to the jobs of which they were un-lawfully deprived, or, if such jobs no longer exist, sub-stantially equivalent jobs, without prejudice to their se-niority or other rights and privileges previously enjoyed.In addition, Respondent will be required to make all nineemployees whole for any loss of pay they may have suf-fered by reason of the discrimination against them, less'°' Kiouser testified that the employees wrapped these boxes in afreezer suit when carrying them out. For demeanor rensons, I acceptlurrell's testimony that he took home a freezer suit to wash it. a permis-sible purpose229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnet interim earnings, to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest as called for in Florida Steel Corpo-ration, 231 NLRB 651 (1977).1°5Also, Respondent willbe required to remove from the personnel folders of thediscriminatees, and give to them, the documents whichRespondent prepared to justify or memorialize the pre-texts on which it relied to defend such discrimination.'°6Further, I agree with the General Counsel that a bar-gaining order should issue here. As previously found, byOctober 6, 22 of Respondent's 36 unit employees hadsigned operative union cards. Also, as previously found,on October 6 Respondent began to engage in unfairlabor practices which, at the very least, had "the tend-ency to undermine majority strength and impede theelection process" (N.L.R.B. v. Gissel Packing Co., 395U.S. 575, 614 (1969)). A bargaining demand is not a pre-condition to a bargaining order as a remedy for suchunfair labor practices. Beasley Energy, d/b/a Peaker RunCoal Company, Ohio Division, 228 NLRB 93 (1977).Whether such unfair labor practices call for a "second-category" bargaining order turns on whether "the possi-bility of erasing the effects of past practices and of ensur-ing a fair election ...by the use of traditional remedies,though present, is slight and ...employee sentimentonce expressed through cards would, on balance, bebetter protected by a bargaining order." Gissel, supra,395 U.S. at 614-615; Multi-Medical Convalescent andNursing Center of Towson v. N.L.R.B., 550 F.2d 974, 976(4th Cir. 1977), cert. denied 434 U.S. 835 (1977);N.L.R.B. v. Jerome T7 Kane d/b/a Kane Bag Supply Co.,435 F.2d 1203, 1206-1207 (4th Cir. 1970). Among thefactors material in making such an assessment are the ex-tensiveness of the employer's unfair labor practices interms of their past effect and residual impact on electionconditions, and the likelihood of their recurrence in thefuture. Gissel, supra, 395 U.S. at 612, 614.In the instant case, Respondent's unfair labor practicesdid not merely tend to, but did in fact, undermine theUnion's majority status. With Lohman's October 9 dis-charge, almost a third of the card-signers had been un-lawfully discharged, and the Union's October 6 status of22 card-signers in a unit of 36 had been changed to 10card-signers among 22 actively employed unit employ-ees. 07Moreover, the Board stated:The discharge of employees because of union activi-ty is one of the most flagrant means by which anto' See, generally, Isis Plumbing & Hleating Co., 138 NLRB 716 (1962).i08 The complaint does not allege any unlawful conduct directedagainst employees Shutlock and Huffer, who received written warningswith respect to the same alleged October 6 rack-damaging incident onwhich Cummings' third warning and his discharge were allegedly based.Accordingly. I doubt my authority to require removal of such warningsfrom the files of Shutlock and Huffer. However, in view of my findingsthat the damage to the rack did not occur on October 6, their warnings,too, should in fairness be excised. Compare N.L.R.B. v. Ambrose Distrib-uring Co., 358 F.2d 319, 321 (9th Cir. 1966), cert. denied 385 U.S 838(1966).o10 However, between October 6 and 9, Respondent terminated or re-ceived resignations from seven unit employees, including five card-sign-ers, who are not named in the complaint. If these seven terminations hadnot occurred, the discharges would have resulted in 15 card-signers in aunit of 29.employer can hope to dissuade employees from se-lecting a bargaining representative because no eventcan have more crippling consequences to the exer-cise of Section 7 rights than the loss of work. [Mid-East Consolidation Warehouse. A Division of EthanAllen, Inc., 247 NLRB 552, 560 (1980); see alsoUnited Dairy Farmers Cooperative Association, 257NLRB 772 (1981); Atlanta Blue Print & GraphicsCo., 244 NLRB 634, 638 (1979); Entwistle, supra,120 F,2d at 536 (4th Cir. 1941).]Several of the discharges effected here constituted a par-ticularly persuasive way of discouraging the remainingemployees from engaging in union activity, because thepretext selected by Respondent-namely, false charges ofdishonesty-might well prejudice a victim's entirecareer. Further, Respondent discriminatorily dischargednot only seven card-signers in the appropriate unit, butalso a non-unit card-signer (Walton) who had participat-ed in arranging for the October 4 union meeting and aninth employee (Zoretic) who had not yet signed a cardbut had revealed awareness of the meeting while un-truthfully disclaiming to management any knowledgeabout it. Thereafter, Respondent brought home to thediscriminatees' replacements the message conveyed bytheir predecessors' unlawful discharge, by telling the re-placements that a like fate awaited them if they too en-gaged in union activity. In addition, Respondent madeclear to the employees (by coercive interrogation and bygiving them the impression of surveillance) that Re-spondent intended to find out the identity of union ad-herents (knowledge most useful for discrimination), andindicated to one of the unlawfully discharged employeesthat Respondent would sympathetically consider griev-ances which employees brought to it rather than at-tempting to remedy through union organization.I conclude that a cease-and-desist, reinstatement-back-pay, and notice-posting order would be insufficient topermit a fair election within a reasonable time. In thefirst place, Respondent's unlawful discharge of a third ofthe card-signers (and more than a fifth of the bargainingunit), and its threat of like action with respect to the re-placements, lead me to conclude that the damage to theemployees' ability to exercise a free choice has alreadybeen done, even assuming that Respondent does notresume its unfair labor practices. Voluntary actions speaklouder than words uttered under compulsion. I think itunlikely that the coercive impact of these unfair laborpractices would be dissipated by a Board-composednotice posted under Board (and perhaps judicial) com-pulsion, or even by the return of the discriminateesshould they choose to accept Board (and perhaps judici-ally) compelled reinstatement offers. In the second place,I am doubtful whether such an order would deter Re-spondent from continuing its unfair labor practices. Thethreat and most of the unlawful discharge decisions pro-ceeded directly from Respondent's highest-ranking offi-cial at the Manassas warehouse, who at the time of thehearing still occupied that position; and his threat of dis-charge to replacements was made several days after Re-spondent received the initial charge herein, which com-plained of (inter alia) all the unlawful discharges except230 THE MARTIN-BROWER COMPANYWalton's. Respondent's only conduct even arguablyseeking to neutralize its unlawful conduct is its statementthat it intends to offer Zoretic reinstatement with back-pay on the ground that he was discharged in conse-quence of a mistake. In view of the foregoing, I find thatRespondent's unfair labor practices call for a bargainingorder. Multi-Medical Convalescent and Nursing Center ofTowson, supra, 550 F.2d 974 (4th Cir. 1977), cert. denied434 U.S. 835; Maidsville Coal Co., 257 NLRB 1106(1981); Freehold 4MC-Jeep Corporation, 230 NLRB 903(1977); S. L. Industries, Inc. and Extruded Products.Corp., 252 NLRB 1058 (1980); Florsheim Shoe Store Co.,227 NLRB 1153, 1163 (1977), enfd. in relevant part 565F.2d 1240 (2d Cir. 1977).'°1Respondent contends that a bargaining order is inap-propriate here because of turnover within the unit. As ofOctober 6, 1980, there were 36 employees in the appro-priate unit, of whom 23 signed union cards between Oc-tober 4 and 10. As of March 17, 1981, the time of thehearing, there were 32 undischarged employees whosejobs were in the unit description, of whom 16 (including9 card-signers) had also been on the October 6, 1980,payroll. Plainly, Respondent is in no position to rely onthe presence of 8 of the 16 new hires, since such newhires constituted replacements for 8 discriminatorily dis-charged card-signers. Independent Sprinkler & Fire Pro-tection Co., 220 NLRB 941, 960 (1975), enfd. 95 LRRM2064 (5th Cir. 1977). In short, the 32 employees in theMarch 1981 unit included 24 of the October 6, 1980, em-ployees, 17 card-signers, and 8 employees who had beendischarged for union activity. Such circumstances fail tosupport any contention that the existing employee com-plement has not been exposed to any unfair labor prac-tices and would be deprived for the effective period of abargaining order of any voice in determining whether ornot to be represented by a union. 109In any event, Board precedent calls for me to givelittle or no weight to such evidence of turnover. See,e.g., Tartan Marine Company, 247 NLRB 646, 648, fn. 8(1980), enfd. as modified 644 F.2d 882 (4th Cir. 1981).To the extent that Board and court of appeals ap-proaches may be irreconcilable, I am expected to followthe Board's views. Ford Motor Co. (Chicago StampingPlant) v. N.L.R.B., 571 F.2d 993, 996-997 (7th Cir.1978), affd. 439 U.S. 891 (1979). Taking the turnoverfactor into account gives:...an added inducement to the employer to in-dulge in unfair labor practices in order to defeat theunion in an election. He will have as an ally, in ad-dition to the attrition of union support inevitablyspringing from delay in accomplishing results, theo08 If the distinction were material here, I would find this to be a"first-category" case for the issuance of a bargaining order under Gissel.Cf. United Dairy Farmers Cooperatiw Association, 242 NLRB 1026 (1979),enfd. in part and remanded in part 633 F.2d 1054 (3th Cir. 1980), decisionon remand, 257 NLRB 772 (1981).109 Cf. Chromoalloy Mining and Minerals Alaska Division, Chrrmalloy.American Corporation v. N.L.R.B., 620 F.2d 1120, 1131-33 (5th Cir.1980). It seems likely that replacements for the eight discriminatees con-stituted most or all of the employees who were hired after October 6 andattended the October 25 meeting where Werner threatened to dischargereplacements who engaged in union activity.fact that turnover itself will help him, so that thelonger he can hold out the better his chances of vic-tory will be.N.L.R.B. v. L. B. Foster Company, 418 F.2d 1, 5 (9th Cir.1969), cert. denied 397 U.S. 990 (1970); see also FranksBros. Co. v. N.L.R.B., 321 U.S. 702, 703-705 (1944). Tobe sure, employees (here, less than a third of the unit)who were hired after the Union obtained its majoritywill be compelled by a bargaining order to accept repre-sentation by a union which they could have had novoice in selecting or rejecting.l°t However, as the Su-preme Court noted in Gissel, supra, 395 U.S. at 613:There is, after all, nothing permanent in a bargain-ing order, and if, after the effects of the employer'sacts have worn off, the employees clearly desire todisavow the union, they can do so by filing a repre-sentation petition. For, as we pointed out long ago,in finding that a bargaining order involved no "in-justice to employees who may wish to substitute forthe particular union some other ...arrangement,"a bargaining relationship "once rightfully estab-lished must be permitted to exist and function for areasonable period in which it can be given a fairchance to succeed," after which the "Board may...upon a proper showing, take steps in recogni-tion of changed situations which might make appro-priate changed bargaining relationships. [FranksBros., supra, at 705-706.]For the foregoing reasons, a bargaining order will beissued here. Because the Union had achieved majoritystatus on October 6, 1980, and Respondent's unfair laborpractices began on that date, Respondent will be orderedto bargain as of that date. Peaker Run, supra, 228 NLRB93.In addition, Respondent will be required to post ap-propriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 11'The Respondent, The Martin-Brower Company, Ma-nassas, Virginia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:"IO Of course, the same is true of employees hired after the unlawfulexecution of a recognition agreement or collective-bargaining agreement,the execution of a settlement agreement which includes an undertaking towithdraw recognition or to bargain, or the eligibility date of a Board-rep-resentation election. While the policy considerations underlying theseclasses of cases are not necessarily present here, such cases do show thatGissel-type bargaining orders do not present the only situations whereemployees are bound by representation decisions made before they werehiredIIl In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Threatening employees with discharge for unionactivity, giving employees the impression of surveillanceover union activity, soliciting employees to take griev-ances to management rather than attempt to obtain re-dress through organizing a union, and interrogating em-ployees regarding union activity in a manner constitutinginterference, restraint, or coercion.(b) Discharging, demoting, or otherwise discriminatingagainst any employee with regard to his hire or tenure ofemployment or any term or condition of employment, todiscourage membership in Warehouse Employees, LocalUnion No. 730 of Washington, D.C. a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Robert Ivar Lohman, Ross Alexander Cum-mings, Paul Bryant Jolley, Jr., Gary William Burrell,William Leo Heskett, Philip Isaac Posey, Charles Frank-lin Payne, Kenneth Ray Walton, and (if Respondent hasnot already done so) Ernest Richard Zoretic reinstate-ment to the jobs of which they were unlawfully de-prived, or, if such jobs no longer exist, substantiallyequivalent jobs, without prejudice to their seniority orother rights and privileges previously enjoyed, and makethem whole for any loss of pay they may have sufferedby reason of the discrimination against them, in themanner set forth in that part of this Decision entitled"The Remedy."(b) Remove the following documents from the files ofthe following employees, and deliver such documents tosuch employees:(1) As to Lohman, the change-of-status form bearingthe effective date of October 9, 1980; the employee disci-plinary report dated October 9, 1980; and the employeedisciplinary report dated October 7, 1980.(2) As to Jolley, the change-of-status form (with at-tachments) with an effective date of October 7, 1980; the"contact memorandum" dated October 7, 1980; and the"employee disciplinary report" dated October 7, 1980.(3) As to Cummings, the employee disciplinary reportand the change-of-status form, both dated October 7,1980.(4) As to Heskett, the change-of-status form dated Oc-tober 6, 1980, and the employee disciplinary report datedOctober 27, 1980.(5) As to Walton, the change-of-status form and em-ployee disciplinary report, both dated October 15, 1980.(6) As to Burrell, the change-of-status form dated Oc-tober 6, 1980, and the employee disciplinary report datedOctober 27, 1980.(7) As to Posey, the employee disciplinary reportdated October 27, 1980, and the change-of-status formdated October 8, 1980.(8) As to Zoretic, the employee disciplinary reportdated October 6, 1980.(c) Preserve and, upon request, make available to theBoard, for examination and copying, all payroll records,social security payment records, timecards, personnelrecords and reports, and all other records necessary oruseful for analyzing the amount of backpay due underthe terms of this Order.(d) Upon request, recognize and bargain with theUnion as the exclusive representative of the employees inthe following appropriate unit, and embody in a signedagreement any agreement reached:All warehousemen and forklift operators employedby Respondent at its Manassas, Virginia, location,excluding all office clerical employees, truckdrivers,receiving clerks, shipping clerks, guards, and super-visors as defined in the Act.(e) Post at its Manassas, Virginia, facility copies of theattached notice marked "Appendix."'l2Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 5, in writ-ing, within 20 days from date of this Order, what stepsRespondent had taken to comply herewith.IT IS FURTHER RECOMMENDED that paragraph 9 of thecomplaint in Cases 5-CA-12736 and 5-CA-12737, andparagraph 6 of the complaint in Case 5-CA-12694, arehereby dismissed.I'' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."232